Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT

FIRST AMENDMENT, dated as of July 20, 2016 (this “Amendment”), to the Term Loan
Agreement, dated as of October 23, 2015 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Realogy Intermediate
Holdings LLC (“Holdings”), Realogy Group LLC (the “Borrower”), the several
lenders from time to time parties thereto (the “Lenders”), JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) and
the other agents parties thereto.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and
have made, certain loans and other extensions of credit to the Borrower;

WHEREAS, certain Persons (the “Term A-1 Lenders”) have agreed, upon the terms
and subject to the conditions set forth herein, to become Lenders under the
Credit Agreement and to provide commitments to make additional term loans in an
aggregate principal amount of $355,000,000 (the “Term A-1 Commitments”, the
Loans thereunder the “Term A-1 Loans”);

WHEREAS, J.P. Morgan Securities LLC is the lead arranger and bookrunner for this
Amendment (in such capacity, the “Lead Arranger”);

WHEREAS, the proceeds of the Term A-1 Loans will be used by the Borrower to
repay a portion of the outstanding principal amount of certain term loans under
the Amended and Restated Credit Agreement, dated as of March 5, 2013, as
amended, among Holdings, the Borrower, the several lenders from time to time
parties thereto, JPMorgan Chase Bank, N.A., as administrative agent, and the
other parties thereto;

WHEREAS, Section 10.08(d) of the Credit Agreement permits the Required Lenders,
the Administrative Agent, Holdings and the Borrower to add one or more
additional credit facilities to the Credit Agreement and to permit the
extensions of credit from time to time outstanding thereunder; and

WHEREAS, the Required Lenders, the Administrative Agent, Holdings, the Borrower
and the Term A-1 Lenders are willing to agree to this Amendment on the terms set
forth herein;

NOW THEREFORE, in consideration of the premises and mutual covenants hereinafter
set forth, the parties hereto agree as follows:

SECTION 1. Definitions. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

SECTION 2. Amendments. The Credit Agreement is, effective as of the Effective
Date (as defined below), hereby amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached as Exhibit A hereto.



--------------------------------------------------------------------------------

SECTION 3. Effectiveness. This Amendment shall become effective as of the date
(the “Effective Date”) on which the following conditions have been satisfied:

(a) The Administrative Agent (or its counsel) shall have received a duly
executed and completed counterpart hereof that bears the signature of (i) the
Borrower, (ii) Holdings, (iii) the Administrative Agent, (iv) Lenders
constituting Required Lenders under the Credit Agreement and (v) the Term A-1
Lenders listed on Exhibit B hereto having Term A-1 Commitments in an aggregate
amount of $355,000,000.

(b) The Administrative Agent shall have received an Acknowledgment and
Confirmation in the form of Annex I hereto from an authorized officer of each
Loan Party.

(c) The Administrative Agent shall have received all fees payable thereto or to
any Lender on or prior to the Effective Date.

(d) To the extent invoiced, the Administrative Agent shall have received
reimbursement or payment of all reasonable out-of-pocket expenses (including
reasonable fees, charges and disbursements of Simpson Thacher & Bartlett LLP) in
connection with this Amendment and any other reasonable out-of- pocket expenses
required to be reimbursed or paid by the Loan Parties under the Credit Agreement
or under any Loan Document.

(e) No Event of Default or Default shall have occurred and be continuing.

(f) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower, certifying on behalf of the Borrower that,
(i) after giving effect to the Term A-1 Loans, the representations and
warranties set forth in the Loan Documents, as amended by this Amendment, are
true and correct in all material respects on and as of the Effective Date as if
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties are true and correct in all material respects as
of such earlier date (other than the representations and warranties contained in
Section 3.18 of the Credit Agreement, which shall be true and correct in all
material respects as of the Effective Date)) and (ii) no Default or Event of
Default has occurred and is continuing on the Effective Date after giving effect
to this Amendment and the Term A-1 Loans.

(g) The Administrative Agent shall have received, on behalf of itself and the
Lenders on the Effective Date (after giving effect hereto), a favorable written
opinion of (i) Skadden, Arps, Slate, Meagher & Flom LLP, special counsel for the
Loan Parties, in form and substance reasonably satisfactory to the
Administrative Agent and (ii) local counsel reasonably satisfactory to the
Administrative Agent as specified on Schedule 4.02(b) to the Credit Agreement,
in each case (A) dated the Effective Date, (B) addressed to the Administrative
Agent and the Lenders and (C) in form and substance reasonably satisfactory to
the Administrative Agent and covering such other matters relating to this
Amendment and the Loan Documents as the Administrative Agent shall reasonably
request.

(h) The Administrative Agent shall have received in the case of each Loan Party
each of the items referred to in clauses (i), (ii) and (iii) below:

(i) a copy of the certificate or articles of incorporation, certificate of
limited partnership or certificate of formation, including all amendments
thereto, of each Loan Party, (A) in the case of a corporation, certified as of a
recent date by the Secretary of State (or other similar official) of the
jurisdiction of its organization, and a certificate as to the good standing (to
the extent such concept or a similar concept exists under the laws of such
jurisdiction) of each such Loan Party as of a recent date from such Secretary of
State (or other similar official) or (B) in the case of a partnership or limited
liability company, certified by the Secretary or Assistant Secretary of each
such Loan Party;

 

2



--------------------------------------------------------------------------------

(ii) a certificate of the Secretary or Assistant Secretary or similar officer of
each Loan Party dated the Effective Date and certifying:

(A) that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
governing documents) of such Loan Party as in effect on the Effective Date and
at all times since a date prior to the date of the resolutions described in
clause (B) below,

(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of this Amendment and the Loan Documents to
which such person is a party and, in the case of the Borrower, the borrowings
thereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect on the Effective Date,

(C) that the certificate or articles of incorporation, certificate of limited
partnership or certificate of formation of such Loan Party has not been amended
since the date of the last amendment thereto disclosed pursuant to clause (i)
above, and

(D) as to the incumbency and specimen signature of each officer executing any
Loan Document (including the Acknowledgment and Confirmation in the form of
Annex I hereto) or any other document delivered in connection herewith on behalf
of such Loan Party; and

(iii) a certificate of a director or another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or similar officer
executing the certificate pursuant to clause (ii) above.

(i) The Lenders shall have received a solvency certificate in form and substance
reasonably satisfactory to the Administrative Agent and signed by the Chief
Financial Officer of the Borrower.

(j) The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the USA PATRIOT Act, requested not less than five business days
prior to the date hereof.

Notwithstanding any other provisions of this Amendment to the contrary, the
Administrative Agent may appoint a fronting lender to act as the sole Term A-1
Lender for purposes of facilitating funding on the Effective Date.

SECTION 4. Representations and Warranties. The Borrower represents and warrants
to each of the Lenders and the Administrative Agent that as of the Effective
Date:

4.1. This Amendment has been duly authorized, executed and delivered by it and
this Amendment and the Credit Agreement, as amended hereby, constitutes its
valid and binding obligation, enforceable against it in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

3



--------------------------------------------------------------------------------

4.2. Each of the representations and warranties set forth in Article III of the
Credit Agreement are true and correct in all material respects on and as of the
Effective Date with the same effect as though made on and as of the Effective
Date, except to the extent such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties are true
and correct in all material respects as of such earlier date (other than the
representations and warranties contained in Section 3.18 of the Credit
Agreement, which shall be true and correct in all material respects as of the
Effective Date)).

SECTION 5. Effect of Amendment.

5.1. Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and affect. Nothing
herein shall be deemed to entitle the Borrower to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances.

5.2. On and after the Effective Date, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein”, or words of like import, and
each reference to the Credit Agreement in any other Loan Document shall be
deemed a reference to the Credit Agreement as amended hereby. This Amendment and
the Acknowledgment and Confirmation shall constitute a “Loan Document” for all
purposes of the Credit Agreement and the other Loan Documents.

5.3. Each of the Term A-1 Lenders, upon such Term A-1 Lender’s execution of this
Amendment, shall become a “Lender” under, and for all purposes of, the Credit
Agreement and the other Loan Documents.

SECTION 6. General.

6.1. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.

6.2. Costs and Expenses. The Borrower agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Amendment, including the reasonable fees, charges and disbursements of Simpson
Thacher & Bartlett LLP, primary counsel for the Administrative Agent, the Lead
Arranger and the Lenders.

6.3. Counterparts. This Amendment may be executed by one or more of the parties
to this Amendment on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by email or
facsimile transmission (or other electronic transmission) shall be effective as
delivery of a manually executed counterpart hereof.

 

4



--------------------------------------------------------------------------------

6.4. Headings. The headings of this Amendment are used for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

[remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.

 

REALOGY GROUP LLC, as Borrower By:  

/s/ Anthony E. Hull

Name:   Anthony E. Hull Title:   Executive Vice President, Chief Financial
Officer and Treasure REALOGY INTERMEDIATE HOLDINGS, LLC, as Holdings By:  

/s/ Anthony E. Hull

Name:   Anthony E. Hull Title:   Executive Vice President, Chief Financial
Officer and Treasure

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as a Lender and Administrative Agent By:  

/s/ Amrish Desai

Name:   Amrish Desai Title:   Vice President

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

SunTrust Bank, as a Lender By:  

/s/ Dave Felty

Name:   Dave Felty Title:   Managing Director

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

Bank of Montreal, as a Lender By:  

/s/ Sean T. Ball

Name:   Sean T. Ball Title:   Vice President

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

Bank of America, N.A., as a Lender By:  

/s/ Suzanne E. Pickett

Name:   Suzanne E. Pickett Title:   Vice President

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

Citizens Bank, N.A., as a Lender By:  

/s/ Mehul R. Patel

Name:   Mehul R. Patel Title:   Director

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

Goldman Sachs Bank USA, as a Lender By:  

/s/ Ryan Durkin

Name:   Ryan Durkin Title:   Authorized Signatory

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

Crédit Agricole Corporate and Investment Bank, as a Lender By:  

/s/ Michael Madnick

Name:   Michael Madnick Title:   Managing Director By:  

/s/ Mark Koneval

Name:   Mark Koneval Title:   Managing Director

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

The Bank of Nova Scotia, as a Lender By:  

/s/ Mauricio Saishio

Name:   Mauricio Saishio Title:   Director

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

Wells Fargo Bank, National Association, as a Lender By:  

/s/ Maribelle Villaseñor

Name:   Maribelle Villaseñor Title:   Vice President

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

People’s United Bank, National Association, as a Lender By:  

/s/ David Denlinger

Name:   David Denlinger Title:   Senior Vice President, Regional Manager

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

Signature Bank, as a Lender By:  

/s/ Richard Ohl

Name:   Richard Ohl Title:   Vice President

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

COMERICA BANK, as a Term A-1 Lender By:  

/s/ Thomas M Hicks

Name:   Thomas M Hicks Title:   Vice President/Alternate Group Manager

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Term A-1 Lender By:  

/s/ Christopher Day

Name:   Christopher Day Title:   Authorized Signatory By:  

/s/ Joan Park

Name:   Joan Park Title:   Authorized Signatory

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as a Term A-1 Lender By:  

/s/ Amrish Desai

Name:   Amrish Desai Title:   Vice President

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

The Bank of Nova Scotia, as a Term A-1 Lender By:  

/s/ Mauricio Saishio

Name:   Mauricio Saishio Title:   Director

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

Barclays Bank PLC, as a Term A-1 Lender By:  

/s/ Vanessa Kurbatskiy

Name:   Vanessa Kurbatskiy Title:   Vice President

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

Citizens Bank, N.A., as a Term A-1 Lender By:  

/s/ Mehul R. Patel

Name:   Mehul R. Patel Title:   Director

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

Goldman Sachs Bank USA, as a Term A-1 Lender By:  

/s/ Ryan Durkin

Name:   Ryan Durkin Title:   Authorized Signatory

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

SunTrust Bank, as a Term A-1 Lender By:  

/s/ Dave Felty

Name:   Dave Felty Title:   Managing Director

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

The Toronto Dominion Bank, New York Branch as a Term A-1 Lender By:  

/s/ Savo Bozic

Name:   Savo Bozic Title:   Authorized Signatory

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

Bank of America, N.A., as a Term A-1 Lender By:  

/s/ Suzanne E. Pickett

Name:   Suzanne E. Pickett Title:   Vice President

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

Crédit Agricole Corporate and Investment Bank, as a Term A-1 Lender By:  

/s/ Michael Madnick

Name:   Michael Madnick Title:   Managing Director By:  

/s/ Mark Koneval

Name:   Mark Koneval Title:   Managing Director

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

Wells Fargo Bank, National Association, as a Term A-1 Lender By:  

/s/ Maribelle Villaseñor

Name:   Maribelle Villaseñor Title:   Vice President

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

People’s United Bank, National Association, as a Term A-1 Lender By:  

/s/ David Denlinger

Name:   David Denlinger Title:   Senior Vice President, Regional Manager

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

Signature Bank, as a Term A-1 Lender By:  

/s/ Richard Ohl

Name:   Richard Ohl Title:   Vice President

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

Texas Capital Bank, N.A., as a Term A-1 Lender By:  

/s/ Chris Wheeler

Name:   Chris Wheeler Title:   Executive Vice President

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

Liberty Bank, as a Term A-1 Lender By:  

/s/ Carla Balesano

Name:   Carla Balesano Title:   Senior Vice President

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

TriState Capital Bank, as a Term A-1 Lender By:  

/s/ Ellen Frank

Name:   Ellen Frank Title:   Senior Vice President

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

Annex I

ACKNOWLEDGMENT AND CONFIRMATION

(a) Reference is made to the FIRST AMENDMENT, dated as of July 20, 2016 (the
“Amendment”; capitalized terms used herein without definition shall have the
meanings therein), to the TERM LOAN AGREEMENT, dated as of October 23, 2015 (as
amended, modified, restated and supplemented from time to time prior to the
effectiveness of the Amendment, the “Credit Agreement”), among Realogy
Intermediate Holdings LLC (“Holdings”), Realogy Group LLC (the “Borrower”), the
several lenders from time to time parties thereto (the “Lenders”), JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) and the other agents parties thereto.

(b) The Credit Agreement is being amended and the Borrower is obtaining Term A-1
Loans pursuant to the Amendment as set forth therein (the “Amended Credit
Agreement”). Each of the parties hereto hereby agrees, with respect to each Loan
Document to which it is a party:

(i) all of its obligations, liabilities and indebtedness under such Loan
Document shall remain in full force and effect on a continuous basis regardless
of the effectiveness of the Amendment; and

(ii) all of the Liens and security interests created and arising under such Loan
Document remain in full force and effect on a continuous basis, and the
perfected status and priority of each such Lien and security interest continues
in full force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged, regardless of the effectiveness of the Amendment, as collateral
security for its obligations, liabilities and indebtedness under the Amended
Credit Agreement and related guarantees.

(c) This Acknowledgment and Confirmation shall constitute a “Loan Document” for
all purposes of the Amended Credit Agreement and the other Loan Documents (as
defined in the Amended Credit Agreement).

(d) THIS ACKNOWLEDGMENT AND CONFIRMATION AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS ACKNOWLEDGMENT AND CONFIRMATION SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

(e) This Acknowledgment and Confirmation may be executed by one or more of the
parties to this Acknowledgment and Confirmation on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
of this Acknowledgment and Confirmation by email or facsimile transmission (or
other electronic transmission) shall be effective as delivery of a manually
executed counterpart hereof.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Acknowledgment and
Confirmation to be duly executed and delivered as of the date first written
above.

 

REALOGY GROUP, LLC By:  

 

Name:   Title:  

 

Signature Page to Amendment



--------------------------------------------------------------------------------

REALOGY INTERMEDIATE HOLDINGS, LLC By:  

 

Name:   Title:  

 

Signature Page to Amendment



--------------------------------------------------------------------------------

CASTLE INSURANCE AGENCY, INC.

REALOGY OPERATIONS LLC

REALOGY SERVICES GROUP LLC

REALOGY SERVICES VENTURE PARTNER LLC

By:  

 

Name:   Anthony E. Hull Title:   Chief Financial Officer

 

Signature Page to Amendment



--------------------------------------------------------------------------------

CARTUS ASSET RECOVERY CORPORATION CARTUS CORPORATION MID-ATLANTIC SETTLEMENT
SERVICES LLC TRG MARYLAND HOLDINGS LLC By:  

 

Name:   Anthony E. Hull Title:   Executive Vice President & Treasurer

 

Signature Page to Amendment



--------------------------------------------------------------------------------

AMERICAN TITLE COMPANY OF HOUSTON

BURNET TITLE HOLDING LLC

BURNET TITLE LLC

CASE TITLE COMPANY

CORNERSTONE TITLE COMPANY

EQUITY TITLE COMPANY

EQUITY TITLE MESSENGER SERVICE HOLDING LLC

GUARDIAN HOLDING COMPANY

GUARDIAN TITLE AGENCY, LLC

KEYSTONE CLOSING SERVICES LLC

LAKECREST TITLE, LLC

MARKET STREET SETTLEMENT GROUP LLC

NATIONAL COORDINATION ALLIANCE LLC

NRT SETTLEMENT SERVICES OF MISSOURI LLC

NRT SETTLEMENT SERVICES OF TEXAS LLC

PROCESSING SOLUTIONS LLC

SECURED LAND TRANSFERS LLC

ST. JOE TITLE SERVICES LLC

TEXAS AMERICAN TITLE COMPANY

TITLE RESOURCE GROUP AFFILIATES HOLDINGS LLC

TITLE RESOURCE GROUP HOLDINGS LLC

TITLE RESOURCE GROUP LLC

TITLE RESOURCE GROUP SERVICES LLC

TRG SETTLEMENT SERVICES, LLP

By:  

 

Name:   Thomas N. Rispoli Title:   Chief Financial Officer

 

Signature Page to Amendment



--------------------------------------------------------------------------------

BETTER HOMES AND GARDENS REAL ESTATE LICENSEE LLC

BETTER HOMES AND GARDENS REAL ESTATE LLC

CENTURY 21 REAL ESTATE LLC

CGRN, INC.

COLDWELL BANKER LLC

COLDWELL BANKER REAL ESTATE LLC

ERA FRANCHISE SYSTEMS LLC

GLOBAL CLIENT SOLUTIONS LLC

ONCOR INTERNATIONAL LLC

REALOGY FRANCHISE GROUP LLC

REALOGY GLOBAL SERVICES LLC

REALOGY LICENSING LLC

SOTHEBY’S INTERNATIONAL REALTY AFFILIATES LLC

SOTHEBY’S INTERNATIONAL REALTY LICENSEE LLC

ZIPREALTY LLC

By:  

 

Name:   Andrew G. Napurano Title:   Chief Finance & Strategy Officer

 

Signature Page to Amendment



--------------------------------------------------------------------------------

ALPHA REFERRAL NETWORK LLC

BURGDORFF LLC

BURNET REALTY LLC

CAREER DEVELOPMENT CENTER, LLC

CB COMMERCIAL NRT PENNSYLVANIA LLC

CDRE TM LLC

COLDWELL BANKER COMMERCIAL PACIFIC PROPERTIES LLC

COLDWELL BANKER PACIFIC PROPERTIES LLC

COLDWELL BANKER REAL ESTATE SERVICES LLC

COLDWELL BANKER RESIDENTIAL BROKERAGE COMPANY

COLDWELL BANKER RESIDENTIAL BROKERAGE LLC

COLDWELL BANKER RESIDENTIAL REAL ESTATE LLC

COLDWELL BANKER RESIDENTIAL REFERRAL NETWORK

COLDWELL BANKER RESIDENTIAL REFERRAL NETWORK, INC.

COLORADO COMMERCIAL, LLC

CORCORAN GROUP LLC

HFS.COM CONNECTICUT REAL ESTATE LLC

HFS.COM REAL ESTATE INCORPORATED

HFS.COM REAL ESTATE LLC

HFS LLC

HOME REFERRAL NETWORK LLC

JACK GAUGHEN LLC

MARTHA TURNER PROPERTIES, L.P.

MARTHA TURNER SOTHEBY’S INTERNATIONAL REALTY REFERRAL COMPANY LLC

MTPGP, LLC

NRT ARIZONA COMMERCIAL LLC

NRT ARIZONA LLC

NRT ARIZONA REFERRAL LLC

By:  

 

Name:   Kevin R. Greene Title:   Chief Financial Officer

 

Signature Page to Amendment



--------------------------------------------------------------------------------

NRT CAROLINAS LLC

NRT CAROLINAS REFERRAL NETWORK LLC

NRT COLORADO LLC

NRT COLUMBUS LLC

NRT COMMERCIAL LLC

NRT COMMERCIAL UTAH LLC

NRT DEVELOPMENT ADVISORS LLC

NRT DEVONSHIRE LLC

NRT DEVONSHIRE WEST LLC

NRT FLORIDA LLC

NRT HAWAII REFERRAL, LLC

NRT LLC

NRT MID-ATLANTIC LLC

NRT MISSOURI LLC

NRT MISSOURI REFERRAL NETWORK LLC

NRT NEW ENGLAND LLC

NRT NEW YORK LLC

NRT NORTHFORK LLC

NRT PHILADELPHIA LLC

NRT PITTSBURGH LLC

NRT PROPERTY MANAGEMENT ARIZONA LLC

NRT PROPERTY MANAGEMENT ATLANTA LLC

NRT PROPERTY MANAGEMENT CALIFORNIA, INC.

NRT PROPERTY MANAGEMENT DC LLC

NRT PROPERTY MANAGEMENT DELAWARE LLC

NRT PROPERTY MANAGEMENT FLORIDA LLC

NRT PROPERTY MANAGEMENT GEORGIA LLC

NRT PROPERTY MANAGEMENT MARYLAND LLC

NRT PROPERTY MANAGEMENT MINNESOTA LLC

NRT PROPERTY MANAGEMENT NEW JERSEY LLC

By:  

 

Name:   Kevin R. Greene Title:   Chief Financial Officer

 

Signature Page to Amendment



--------------------------------------------------------------------------------

NRT PROPERTY MANAGEMENT PENNSYLVANIA LLC

NRT PROPERTY MANAGEMENT SOUTH CAROLINA LLC

NRT PROPERTY MANAGEMENT TEXAS LLC

NRT PROPERTY MANAGEMENT VIRGINIA LLC

NRT REFERRAL NETWORK LLC

NRT RELOCATION LLC

NRT RENTAL MANAGEMENT SOLUTIONS LLC

NRT REOEXPERTS LLC

NRT SUNSHINE INC.

NRT TEXAS LLC

NRT UTAH LLC

NRT WEST, INC.

NRT ZIPREALTY LLC

REAL ESTATE REFERRAL LLC

REAL ESTATE REFERRALS LLC

REAL ESTATE SERVICES LLC

REFERRAL ASSOCIATES OF NEW ENGLAND LLC

REFERRAL NETWORK LLC

REFERRAL NETWORK, LLC

REFERRAL NETWORK PLUS, INC.

SOTHEBY’S INTERNATIONAL REALTY REFERRAL COMPANY, LLC

SOTHEBY’S INTERNATIONAL REALTY, INC.

THE SUNSHINE GROUP, LTD.

ZIPREALTY CALIFORNIA, INC.

By:  

 

Name:   Kevin R. Greene Title:   Chief Financial Officer

 

Signature Page to Amendment



--------------------------------------------------------------------------------

Exhibit A

Blackline of Credit Agreement

[Attached.]



--------------------------------------------------------------------------------

Execution VersionExhibit A

Blackline of Credit Agreement

 

 

 

$435,000,000790,000,000

TERM LOAN AGREEMENT

Dated as of October 23, 2015,

Among

REALOGY INTERMEDIATE HOLDINGS LLC,

REALOGY GROUP LLC,

as Borrower,

THE LENDERS PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

 

 

J.P. MORGAN SECURITIES LLC,

BARCLAYS BANK PLC,

BMO CAPITAL MARKETS CORP.,

CITIGROUP GLOBAL MARKETS INC.,

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

GOLDMAN SACHS BANK USA

and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Lead Arrangers and Joint Bookrunners for the Initial Term A Loans

Joint Bookrunners

JPMORGAN CHASE BANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BARCLAYS BANK PLC,

CITIZENS BANK, N.A.,

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

CREDIT SUISSE SECURITIES (USA) LLC,

GOLDMAN SACHS BANK USA

and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Lead Arrangers and Joint Bookrunners for the Term A-1 Loans

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

 

Definitions

  



  

SECTION 1.01.

 

Defined Terms

     1   

SECTION 1.02.

 

Terms Generally

     4446   

SECTION 1.03.

 

Effectuation of Transfers

     4547   

 

ARTICLE II

 

The Credits



  



  

SECTION 2.01.

 

Term A Loan Commitments

     4547   

SECTION 2.01A.

 

Term A-1 Loan Commitments

     47   

SECTION 2.02.

 

Term A Loans and Borrowings

     4547   

SECTION 2.03.

 

Requests for Borrowings

     4548   

SECTION 2.04.

 

[Reserved]

     4649   

SECTION 2.05.

 

[Reserved]

     4649   

SECTION 2.06.

 

Funding of Borrowings

     4649   

SECTION 2.07.

 

Interest Elections

     4749   

SECTION 2.08.

 

Termination and Reduction of Commitments

     4850   

SECTION 2.09.

 

Repayment of Term A Loans; Evidence of Debt

     4850   

SECTION 2.10.

 

Repayment of Term A Loans

     4851   

SECTION 2.11.

 

Prepayment of Loans

     5053   

SECTION 2.12.

 

Fees

     5256   

SECTION 2.13.

 

Interest

     5256   

SECTION 2.14.

 

Alternate Rate of Interest

     5357   

SECTION 2.15.

 

Increased Costs

     5357   

SECTION 2.16.

 

Break Funding Payments

     5458   

SECTION 2.17.

 

Taxes

     5558   

SECTION 2.18.

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     5761   

SECTION 2.19.

 

Mitigation Obligations; Replacement of Lenders

     5862   

SECTION 2.20.

 

Incremental Commitments

     5963   

 

ARTICLE III

 

Representations and Warranties



  



  

SECTION 3.01.

 

Organization; Powers

     6266   

SECTION 3.02.

 

Authorization

     6266   

SECTION 3.03.

 

Enforceability

     6267   

SECTION 3.04.

 

Governmental Approvals

     6367   



--------------------------------------------------------------------------------

SECTION 3.05.

 

Financial Statements

     6367   

SECTION 3.06.

 

No Material Adverse Effect

     6367   

SECTION 3.07.

 

Title to Properties; Possession Under Leases

     6367   

SECTION 3.08.

 

Subsidiaries

     6468   

SECTION 3.09.

 

Litigation; Compliance with Laws

     6468   

SECTION 3.10.

 

Federal Reserve Regulations

     6468   

SECTION 3.11.

 

Investment Company Act

     6468   

SECTION 3.12.

 

Use of Proceeds

     6469   

SECTION 3.13.

 

Tax Returns

     6469   

SECTION 3.14.

 

No Material Misstatements

     6569   

SECTION 3.15.

 

Employee Benefit Plans

     6570   

SECTION 3.16.

 

Environmental Matters

     6670   

SECTION 3.17.

 

Security Documents

     6771   

SECTION 3.18.

 

Solvency

     6772   

SECTION 3.19.

 

Labor Matters

     6872   

SECTION 3.20.

 

Intellectual Property; Licenses, Etc.

     6872   

SECTION 3.21.

 

Senior Debt

     6873   

SECTION 3.22.

 

Anti-Corruption Laws and Sanctions

     6973   

SECTION 3.23.

 

EEA Financial Institutions

     73   

 

ARTICLE IV

 

Conditions of Lending



  



  

SECTION 4.01.

 

All Credit Events

     6973   

SECTION 4.02.

 

Effectiveness of Commitments

     6974   

 

ARTICLE V

 

Affirmative Covenants



  



  

SECTION 5.01.

 

Existence; Businesses and Properties; Compliance

     7176   

SECTION 5.02.

 

Insurance

     7276   

SECTION 5.03.

 

Taxes

     7377   

SECTION 5.04.

 

Financial Statements, Reports, etc.

     7378   

SECTION 5.05.

 

Litigation and Other Notices

     7579   

SECTION 5.06.

 

Compliance with Laws

     7580   

SECTION 5.07.

 

Maintenance of Records; Access to Properties and Inspections

     7580   

SECTION 5.08.

 

Compliance with Environmental Laws

     7680   

SECTION 5.09.

 

Further Assurances; Additional Security

     7680   

SECTION 5.10.

 

Ratings

     7883   

SECTION 5.11.

 

Compliance with Material Contracts

     7883   

SECTION 5.12.

 

Post-Closing Covenant

     7883   



--------------------------------------------------------------------------------

ARTICLE VI    Negative Covenants   

SECTION 6.01.

 

Indebtedness

     7883   

SECTION 6.02.

 

Liens

     8389   

SECTION 6.03.

 

Sale and Lease-Back Transactions

     8893   

SECTION 6.04.

 

Investments, Loans and Advances

     8994   

SECTION 6.05.

 

Mergers, Consolidations, Sales of Assets and Acquisitions

     9298   

SECTION 6.06.

 

Restricted Payments

     95101   

SECTION 6.07.

 

Transactions with Affiliates

     98103   

SECTION 6.08.

 

Business of the Borrower and the Subsidiaries

     100106   

SECTION 6.09.

 

Limitation on Payments and Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By-Laws and Certain Other Agreements; etc.

     100106   

SECTION 6.10.

 

Senior Secured Leverage Ratio

     103109   

SECTION 6.11.

 

Use of Proceeds

     103109   

ARTICLE VII

 

Holdings Covenants

 

ARTICLE VIII

 

Events of Default

  



  



  



  

SECTION 8.01.

 

Events of Default

     104110   

SECTION 8.02.

 

Exclusion of Immaterial Subsidiaries

     106112   

SECTION 8.03.

 

Right to Cure

     106112   

ARTICLE IX

 

The Agents

  



  

SECTION 9.01.

 

Appointment

     107113   

SECTION 9.02.

 

Delegation of Duties

     108114   

SECTION 9.03.

 

Exculpatory Provisions

     109115   

SECTION 9.04.

 

Reliance by Administrative Agent

     109115   

SECTION 9.05.

 

Notice of Default

     110116   

SECTION 9.06.

 

Non-Reliance on Agents and Other Lenders

     110116   

SECTION 9.07.

 

Indemnification

     111116   



--------------------------------------------------------------------------------

SECTION 9.08.

 

Agent in Its Individual Capacity

     111117   

SECTION 9.09.

 

Successor Administrative Agent

     111117   

SECTION 9.10.

 

Agents and Arrangers

     112117   

SECTION 9.11.

 

Intercreditor Agreements and Collateral Matters

     112117   

 

ARTICLE X

 

Miscellaneous



  



  

SECTION 10.01.

 

Notices; Communications

     112118   

SECTION 10.02.

 

Survival of Agreement

     113119   

SECTION 10.03.

 

Binding Effect

     113119   

SECTION 10.04.

 

Successors and Assigns

     114119   

SECTION 10.05.

 

Expenses; Indemnity

     118124   

SECTION 10.06.

 

Right of Set-off

     120126   

SECTION 10.07.

 

Applicable Law

     120126   

SECTION 10.08.

 

Waivers; Amendment

     120126   

SECTION 10.09.

 

Interest Rate Limitation

     122129   

SECTION 10.10.

 

Entire Agreement

     123129   

SECTION 10.11.

 

WAIVER OF JURY TRIAL

     123129   

SECTION 10.12.

 

Severability

     123129   

SECTION 10.13.

 

Counterparts

     123129   

SECTION 10.14.

 

Headings

     123129   

SECTION 10.15.

 

Jurisdiction; Consent to Service of Process

     123129   

SECTION 10.16.

 

Confidentiality

     124130   

SECTION 10.17.

 

Platform; Borrower Materials

     125131   

SECTION 10.18.

 

Release of Liens and Guarantees

     125132   

SECTION 10.19.

 

[Reserved]

     126132   

SECTION 10.20.

 

USA PATRIOT Act Notice

     126132   

SECTION 10.21.

 

[Reserved]

     126132   

SECTION 10.22.

 

Securitization Acknowledgement

     126132   

SECTION 10.23.

 

No Fiduciary Duty, etc

     126132   

SECTION 10.24.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     133   



--------------------------------------------------------------------------------

Exhibits and Schedules   

Exhibit A

 

Form of Assignment and Acceptance

  

Exhibit B

 

Form of Borrowing Request

  

Exhibit C

 

Form of Interest Election Request

  

Exhibit D

 

Form of Guarantee and Collateral Agreement

  

Exhibit E

 

Tax Certificate

  

Schedule 1.01A

 

Certain Subsidiaries

  

Schedule 1.01AA

 

Certain Domestic Subsidiaries

  

Schedule 1.01B

 

Mortgaged Properties

  

Schedule 1.01D

 

Immaterial Subsidiaries

  

Schedule 1.01F

 

Subsidiary Loan Parties

  

Schedule 1.01G

 

Unrestricted Subsidiaries

  

Schedule 1.01H

 

Joint Ventures

  

Schedule 1.01I

 

Ineligible Institution

  

Schedule 2.01

 

Commitments

  

Schedule 3.01

 

Organization and Good Standing

  

Schedule 3.04

 

Governmental Approvals

  

Schedule 3.07(b)

 

Intellectual Property

  

Schedule 3.08

 

Subsidiaries

  

Schedule 3.13

 

Taxes

  

Schedule 3.16

 

Environmental Matters

  

Schedule 3.20(d)

 

Intellectual Property Licenses and Franchises

  

Schedule 4.02(b)

 

Local Counsel

  

Schedule 5.12

 

Post-Closing Matters

  

Schedule 6.01

 

Indebtedness

  

Schedule 6.02(a)

 

Liens

  

Schedule 6.04

 

Investments

  

Schedule 6.07

 

Transactions with Affiliates

  

Schedule 10.01

 

Notice Information

  



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT dated as of October 23, 2015 (this “Agreement”), among
REALOGY INTERMEDIATE HOLDINGS LLC, a Delaware limited liability company
(“Holdings”), REALOGY GROUP LLC, a Delaware limited liability company (the
“Borrower”), the LENDERS party hereto from time to time, JPMORGAN CHASE BANK,
N.A. (“JPMCB”), as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders.

WHEREAS, the Borrower has requested that the Lenders make Term A Loans (as
defined below) to the Borrower on the terms and conditions set forth herein;

WHEREAS, the Lenders have agreed to make the Term A Loans available upon the
terms and subject to the conditions set forth herein; and

WHEREAS, the Term A Loans will be used to finance a portion of the satisfaction
and discharge of the First Lien Notes (as defined below) and to pay premiums,
interest, fees and expenses associated with the foregoing and for other general
corporate purposes, in each case subject to the terms and conditions set forth
herein;

NOW, THEREFORE, in consideration of the premises, and of the mutual covenants
and agreements herein contained and other good and valuable consideration,
receipt of which is hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR” shall mean, for any day, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as announced from time to time by JPMCB as its “prime
rate” at its principal office in New York, New York and (c) the Adjusted LIBO
Rate on such day (or, if such day is not a Business Day, the next preceding
Business Day) for a deposit in Dollars with a maturity of one month plus 1.0%.
Any change in such rate announced by JPMCB shall take effect at the opening of
business on the day specified in the announcement of such change.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any Term A Loan or Term A-1 Loan bearing interest at a
rate determined by reference to the ABR in accordance with the provisions of
Article II.

“Accepting Lender” shall have the meaning assigned to such term in
Section 2.11(f).

“Additional Mortgage” shall have the meaning assigned to such term in
Section 5.09(c).

“Additional Notes” shall have the meaning assigned to such term in
Section 6.01(gg).

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum equal to (a) the LIBO Rate in
effect for such Interest Period divided by (b) one minus the Statutory Reserves
applicable to such Eurocurrency Borrowing, if any.



--------------------------------------------------------------------------------

“Adjustment Date” shall have the meaning assigned to such term in the definition
of “Applicable Pricing Grid.”

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Affiliated Debt Fund” shall mean a bona fide debt fund or an investment vehicle
that is engaged in the making, purchasing, holding or otherwise investing in
commercial loans, bonds and similar extensions of credit in the ordinary course
of business and that exercises investment discretion independent from the
private equity business of the Permitted Holders.

“Affiliated Lender” shall mean any Affiliate of Holdings.

“Agents” shall mean the Administrative Agent and the Collateral Agent.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Anti-Corruption Laws” shall mean the Foreign Corrupt Practices Act of 1977, as
amended, and other similar laws, rules and regulations of any jurisdiction that
may be applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Apple Ridge Documents” shall mean the Purchase Agreement, dated as of April 25,
2000, as amended, by and between Cartus Corporation and Cartus Financial
Corporation, the Receivables Purchase Agreement, dated as of April 25, 2000, as
amended, by and between Cartus Financial Corporation and Apple Ridge Services
Corporation, the Master Indenture, dated as of April 25, 2000, as amended, by
and between Apple Ridge Funding LLC and U.S. Bank National Association, the
Transfer and Servicing Agreement, dated as of April 25, 2000, as amended, by and
among Apple Ridge Services Corporation, Cartus Corporation, Cartus Financial
Corporation, Apple Ridge Funding LLC and U.S. Bank National Association, the
Performance Guaranty, dated as of May 12, 2006, as amended, by Realogy
Corporation in favor of Apple Ridge Funding, LLC and Cartus Financial
Corporation, the Ninth Omnibus Amendment, dated as of June 11, 2015, by and
among Cartus Corporation, Cartus Financial Corporation, Apple Ridge Services
Corporation, Apple Ridge Funding LLC, Realogy Group LLC, U.S. Bank National
Association, the managing agents party to the Note Purchase Agreement and Crédit
Agricole Corporate and Investment Bank, the Note Purchase Agreement, dated as of
December 14, 2011, by and among Apple Ridge Funding LLC, Cartus Corporation, the
purchasers and the managing agents from time to time parties thereto, and Crédit
Agricole Corporate and Investment Bank (the “Note Purchase Agreement”), the
Series 2011-1 Indenture Supplement, dated as of December 16, 2011, by and
between Apple Ridge Funding LLC and U.S. Bank National Association, the
Instrument of Resignation, Appointment and Acceptance, dated as of December 16,
2011, by and among The Bank of New York Mellon, as resigning indenture trustee,
paying agent, authentication agent, and transfer agent and registrar, U.S. Bank
National Association, as replacement indenture trustee, paying agent,
authentication agent, and transfer agent and registrar, Cartus Corporation,
Cartus Financial Corporation and Apple Ridge Service

 

2



--------------------------------------------------------------------------------

Corporation, and each other agreement or other document contemplated by or
entered into in connection with and/or in replacement of the foregoing, each as
amended, restated, refinanced, modified or supplemented on or prior to the
Closing Date.

“Applicable Insurance Regulatory Authority” shall mean, when used with respect
to any Insurance Subsidiary, the insurance department or similar administrative
authority or agency located in (x) the state or other jurisdiction in which such
Insurance Subsidiary is domiciled or (y) to the extent asserting regulatory
jurisdiction over such Insurance Subsidiary, the insurance department, authority
or agency in each state or other jurisdiction in which such Insurance Subsidiary
is licensed, and shall include any Federal insurance regulatory department,
authority or agency that may be created in the future and that asserts
regulatory jurisdiction over such Insurance Subsidiary.

“Applicable Margin” shall mean for any day, 2.25% per annum in the case of any
Eurocurrency Loan and 1.25% per annum in the case of any ABR Loan, provided,
that on and after the first Adjustment Date after the Closing Date, the
Applicable Margin will be determined pursuant to the Applicable Pricing Grid.

“Applicable Period” shall mean an Excess Cash Flow Period or an Excess Cash Flow
Interim Period, as the case may be.

“Applicable Pricing Grid” shall mean: (a) with respect to Term A Loans, the
table set forth below:

 

Senior Secured Leverage Ratio

  Applicable Margin for
Eurocurrency Loans   Applicable Margin for
ABR Loans

Greater than 3.50 to 1.00

  2.50%   1.50%

Less than or equal to 3.50 to 1.00 but greater than or equal to 2.50 to 1.00

  2.25%   1.25%

Less than 2.50 to 1.00

  2.00%   1.00%

(b) with respect to Term A-1 Loans, the table set forth below:

 

Senior Secured Leverage Ratio

  Applicable Margin for
Eurocurrency Loans   Applicable Margin for
ABR Loans

Greater than 3.50 to 1.00

  2.50%   1.50%

Less than or equal to 3.50 to 1.00 but greater than or equal to 2.50 to 1.00

  2.25%   1.25%

Less than 2.50 to 1.00 but greater than or equal to 2.00 to 1.00

  2.00%   1.00%

Less than 2.00 to 1.00

  1.75%   0.75%

 

3



--------------------------------------------------------------------------------

For purposes of the Applicable Pricing Grid, changes in the Applicable Margin
resulting from changes in the Senior Secured Leverage Ratio shall become
effective on the date that is three Business Days after the date on which
financial statements are delivered to the Lenders pursuant to Section 5.04 (the
“Adjustment Date”), commencing with the delivery of such financial statements
for the first fiscal quarter of the Borrower ending after the Closing Date, and
shall remain in effect until the next change to be effected pursuant to this
paragraph. If any financial statements referred to above are not delivered
within the time periods specified in Section 5.04, then, at the option of the
Administrative Agent or the Required Lenders, until the date that is three
Business Days after the date on which such financial statements are delivered,
the pricing level that is one pricing level higher than the pricing level
theretofore in effect shall apply as of the first Business Day after the date on
which such financial statements were to have been delivered but were not
delivered. Each determination of the Senior Secured Leverage Ratio pursuant to
the Applicable Pricing Grid shall be made in a manner consistent with the
determination thereof pursuant to Section 6.10.

“Approved Fund” shall have the meaning assigned to such term in
Section 10.04(b)(ii).

“Arbitrage Programs” shall mean Indebtedness and Investments relating to
operational escrow accounts of NRT or Title Resource Group.

“Arrangers” shall mean J.P. Morgan Securities LLC, Barclays Bank PLC, BMO
Capital Markets Corp., Citigroup Global Markets Inc., Credit Agricole Corporate
and Investment Bank, Goldman Sachs Bank USA and Suntrust Robinson Humphrey, Inc.
in their capacities in their capacities as joint lead arrangers and joint
bookrunners, as applicable.the Joint Lead Arrangers and Joint Bookrunners
identified on the cover page of this Agreement.

“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any sale and leaseback of assets
and any mortgage or lease of Real Property) to, any person of any asset or
assets of the Borrower or any Subsidiary.

“Assignee” shall have the meaning assigned to such term in Section 10.04(b)(i).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 10.04), in the form of Exhibit A or such other
form as shall be approved by the Administrative Agent and reasonably
satisfactory to the Borrower.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bankruptcy Event” shall mean, with respect to any person, such person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or

 

4



--------------------------------------------------------------------------------

acquiescence in, any such proceeding or appointment, provided that a Bankruptcy
Event shall not result solely by virtue of any ownership interest, or the
acquisition of any ownership interest, in such person by a Governmental
Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such person.

“Below Threshold Asset Sale Proceeds” shall have the meaning assigned to such
term in the definition of “Cumulative Credit.”

“Binding Contract” shall have the meaning assigned to such term in the
definition of “Excess Cash Flow.”

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Board of Directors” shall mean, as to any person, the board of directors or
other governing body of such person, or if such person is owned or managed by a
single entity, the board of directors or other governing body of such entity.

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Borrower Materials” shall have the meaning assigned to such term in
Section 10.17(a).

“Borrowing” shall mean a group of Loans of a single Type and made on a single
date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.

“Borrowing Minimum” shall mean $5.0 million.

“Borrowing Multiple” shall mean $1.0 million.

“Borrowing Request” shall mean a request by a Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit B.

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in the applicable currency in the London interbank
market.

“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such person, provided, however, that Capital Expenditures for the Borrower and
the Subsidiaries shall not include, without duplication:

(a) expenditures to the extent they are made with proceeds of the issuance of
Equity Interests of Holdings or any Parent Entity after the Closing Date or
funds that would have constituted any Net Proceeds under clause (x) of the
definition of the term “Net Proceeds” (but for the application of the first
proviso to such clause (x)),

 

5



--------------------------------------------------------------------------------

(b) expenditures with proceeds of insurance settlements, condemnation awards and
other settlements in respect of lost, destroyed, damaged or condemned assets,
equipment or other property to the extent such expenditures are made to replace
or repair such lost, destroyed, damaged or condemned assets, equipment or other
property or otherwise to acquire, maintain, develop, construct, improve, upgrade
or repair assets or properties useful in the business of the Borrower and the
Subsidiaries within 15 months of receipt of such proceeds (or, if not made
within such period of 15 months, are committed to be made during such period),

(c) interest capitalized during such period,

(d) expenditures that are accounted for as capital expenditures of such person
and that actually are paid for by a third party (excluding Holdings, the
Borrower or any Subsidiary thereof) and for which neither Holdings, the Borrower
nor any Subsidiary has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such third party or any other
person (whether before, during or after such period),

(e) the book value of any asset owned by such person prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period; provided, that (i) any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure
during the period that such expenditure actually is made and (ii) such book
value shall have been included in Capital Expenditures when such asset was
originally acquired,

(f) the purchase price of equipment purchased during such period to the extent
the consideration therefor consists of any combination of (i) used or surplus
equipment traded in at the time of such purchase and (ii) the proceeds of a
concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business,

(g) Investments in respect of a Permitted Business Acquisition, or

(h) the purchase of property, plant or equipment made within 18 months of the
sale of any asset (other than inventory) to the extent purchased with the
proceeds of such sale (or, if not made within such period of 18 months, to the
extent committed to be made during such period and actually made within a
one-year period following such 18-month period).

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other similar
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP
and, for purposes hereof, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP.
Notwithstanding anything else set forth herein, any lease that was or would have
been treated as an operating lease under GAAP as in effect on the Closing Date
that would become or be treated as a capital lease solely as a result of a
change in GAAP after the Closing Date shall always be treated as an operating
lease for all purposes and at all times under this Agreement.

 

6



--------------------------------------------------------------------------------

“Cash Interest Expense” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period, less the sum of, without duplication, (a) pay in kind Interest Expense
or other noncash Interest Expense (including as a result of the effects of
purchase accounting), (b) to the extent included in Interest Expense, the
amortization of any debt issuance costs, commissions, financing fees and other
fees (including fees with respect to Swap Agreements) paid by, or on behalf of,
Holdings or any Subsidiary in connection with the incurrence of Indebtedness,
including such fees paid in connection with the Transactions or upon entering
into a Permitted Securitization Financing, (c) the amortization of debt
discounts included in Interest Expense and (d) cash interest income of the
Borrower and the Subsidiaries for such period.

“Cash Management Line” shall have the meaning assigned to such term in
Section 6.01(w).

“Cendant Contingent Assets” shall have the meaning assigned to “Cendant
Contingent Asset” in the Separation and Distribution Agreement and shall also
include any tax benefits and attributes allocated or inuring to the Borrower and
its subsidiaries under the Tax Sharing Agreement.

“Cendant Contingent Liabilities” shall have the meaning assigned to “Assumed
Cendant Contingent Liabilities” as defined in the Separation and Distribution
Agreement and shall also include any liabilities that are related or
attributable to or arising in connection with the Taxes or Tax Returns as
defined the Tax Sharing Agreement.

A “Change in Control” shall be deemed to occur if:

(a) at any time, (i) Holdings (or any successor thereof as permitted by Article
VII hereof) shall fail to own, directly or indirectly, beneficially and of
record, 100% of the issued and outstanding Equity Interests of the Borrower,
(ii) a majority of the seats (other than vacant seats) on the Board of Directors
of Holdings shall at any time be occupied by persons who were neither
(A) nominated by the Board of Directors of Holdings or a Permitted Holder,
(B) appointed by directors so nominated nor (C) appointed by a Permitted Holder
or (iii) a “change of control” (or similar event) shall occur under any of the
Senior Unsecured Notes Indentures, the indentures governing the First Lien Notes
or the First and a Half Lien Refinancing Notes or any Permitted Refinancing
Indebtedness in respect of any of the foregoing; or

(b) any person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the Closing Date), other than any combination of
the Permitted Holders or any “group” including any Permitted Holders, shall have
acquired beneficial ownership of 35% or more on a fully diluted basis of the
voting interest in Equity Interests of Holdings and the Permitted Holders shall
own, directly or indirectly, less than such person or “group” on a fully diluted
basis of the voting interest in Equity Interests of Holdings.

“Change in Law” shall mean (a) the adoption of any law, treaty, rule or
regulation after the Closing Date, (b) any change in law, treaty, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the Closing Date or (c) compliance by any Lender (or, for
purposes of Section 2.15(b), by such Lender’s holding company, if any) with any
written request, guideline or directive (whether or not having the force of law)
of any Governmental Authority made or issued after the Closing Date, provided,
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

 

7



--------------------------------------------------------------------------------

“Charges” shall have the meaning assigned to such term in Section 10.09.

“Closing Date” shall mean October 23, 2015.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties and all other property that is
subject to any Lien in favor of the Administrative Agent or any Subagent for the
benefit of the Lenders pursuant to any Security Documents.

“Collateral Agent” shall mean the party acting as collateral agent for the
Secured Parties under the Security Documents. On the Closing Date, the
Collateral Agent shall mean the Administrative Agent. Unless the context
otherwise requires, the term “Administrative Agent” shall include the Collateral
Agent, notwithstanding any express reference to the Collateral Agent herein.

“Collateral Agreement” shall mean the Guarantee and Collateral Agreement, as
amended, supplemented or otherwise modified from time to time, in the form of
Exhibit D, among Holdings, the Borrower, each Subsidiary Loan Party and the
Collateral Agent.

“Collateral and Guarantee Requirement” shall mean the requirement that:

(a) on the Closing Date, the Collateral Agent shall have received (i) from
Holdings, the Borrower and each Subsidiary Loan Party, a counterpart of the
Collateral Agreement duly executed and delivered on behalf of such person and
(ii) an Acknowledgment and Consent in the form attached to the Collateral
Agreement, executed and delivered by each issuer of Pledged Collateral, if any,
that is a Subsidiary of the Borrower but is not a Loan Party;

(b) on the Closing Date, (i) the Collateral Agent shall have received (A) a
pledge of all the issued and outstanding Equity Interests of (x) the Borrower
and (y) each Wholly Owned Domestic Subsidiary and Special Purpose Securitization
Subsidiary (other than Subsidiaries listed on Schedule 1.01A) owned on the
Closing Date directly by or on behalf of the Borrower or any Subsidiary Loan
Party and (B) a pledge of 65% of the outstanding Equity Interests of each
(1) “first tier” Wholly Owned Foreign Subsidiary directly owned by any Loan
Party and (2) each “first tier” Qualified CFC Holding Company directly owned by
any Loan Party (in each case, other than Subsidiaries listed on Schedule 1.01A)
and (ii) subject to the First Lien Intercreditor Agreement, the Collateral Agent
shall have received all certificates or other instruments (if any) representing
such Equity Interests, together with stock powers or other instruments of
transfer with respect thereto endorsed in blank;

(c) (i) all Indebtedness of Holdings, the Borrower and each Wholly Owned
Domestic Subsidiary having, in the case of each instance of Indebtedness, an
aggregate principal amount in excess of $5.0 million (other than
(A) intercompany current liabilities in connection with the cash management
operations of Holdings and its Subsidiaries or (B) to the extent that a pledge
of such promissory note or instrument would violate applicable law) that is
owing to any Loan Party shall be evidenced by a promissory note or an instrument
and shall have been pledged pursuant to the

 

8



--------------------------------------------------------------------------------

Collateral Agreement (or other applicable Security Document as reasonably
required by the Collateral Agent), and (ii) subject to the First Lien
Intercreditor Agreement, the Collateral Agent shall have received all such
promissory notes or instruments, together with note powers or other instruments
of transfer with respect thereto endorsed in blank;

(d) in the case of any person that becomes a Subsidiary Loan Party after the
Closing Date, the Collateral Agent shall have received a supplement to the
Collateral Agreement, substantially in the form specified therein, duly executed
and delivered on behalf of such Subsidiary Loan Party;

(e) after the Closing Date, (i) all the outstanding Equity Interests of (A) any
person that becomes a Subsidiary Loan Party after the Closing Date and
(B) subject to Section 5.09(g), all the Equity Interests that are acquired by a
Loan Party after the Closing Date (other than (x) the Equity Interests of any
Insurance Subsidiary established after the Closing Date or (y) to the extent
that a pledge of such Equity Interests would violate applicable law or
regulation), shall have been pledged pursuant to the Collateral Agreement;
provided, that in no event shall more than 65% of the issued and outstanding
Equity Interests of (1) any “first tier” Foreign Subsidiary or (2) any “first
tier” Qualified CFC Holding Company directly owned by such Loan Party be pledged
to secure the Obligations, and in no event shall any of the issued and
outstanding Equity Interests of any Foreign Subsidiary that is not a “first
tier” Foreign Subsidiary of a Loan Party or any Qualified CFC Holding Company
that is not a “first tier” Subsidiary of a Loan Party be pledged to secure
Obligations, and (ii) subject to the First Lien Intercreditor Agreement, the
Collateral Agent shall have received all certificates or other instruments (if
any) representing such Equity Interests, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank;

(f) except as otherwise contemplated by any Security Document, all documents and
instruments, including Uniform Commercial Code financing statements and other
similar statements or forms used in any other relevant jurisdiction, reasonably
requested by the Collateral Agent to be filed, registered or recorded to create
the Liens intended to be created by the Security Documents (in each case,
including any supplements thereto) and perfect such Liens to the extent required
by, and with the priority required by, the Security Documents, shall have been
filed, registered or recorded or delivered to the Collateral Agent for filing,
registration or the recording concurrently with, or promptly following, the
execution and delivery of each such Security Document;

(g) evidence of the insurance required by the terms of this Agreement;

(h) except as otherwise contemplated by any Security Document, each Loan Party
shall have obtained all consents and approvals required to be obtained by it in
connection with (i) the execution and delivery of all Security Documents (or
supplements thereto) to which it is a party and the granting by it of the Liens
thereunder and (ii) the performance of its obligations thereunder; and

(i) after the Closing Date and subject to the First Lien Intercreditor
Agreement, the Collateral Agent shall have received (i) such other Security
Documents as may be required to be delivered pursuant to Section 5.09, and
(ii) upon reasonable request by the Collateral Agent, evidence of compliance
with any other requirements of Section 5.09.

 

9



--------------------------------------------------------------------------------

“Commitments” shall mean with respect to any Lender, such Lender’s (a) Term A
Loan Commitment (including any Initial Term A Loan Commitment and Incremental
Term A Loan Commitment) or (b) Term A-1 Loan Commitment (including any
Incremental Term A-1 Loan Commitment), as applicable.

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.15, 2.16, 2.17 or 10.05 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.

“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness (excluding (i) any letters of credit or bank guarantees, to the
extent undrawn and (ii) Indebtedness in respect of Permitted Securitization
Financings) consisting of Indebtedness for borrowed money, Capital Lease
Obligations and Disqualified Stock, and Indebtedness incurred in connection with
notes and earn-out obligations (to the extent shown as a liability on a
consolidated balance sheet of the Borrower and the Subsidiaries) payable to
sellers in joint ventures and Permitted Business Acquisitions, in each case, of
the Borrower and the Subsidiaries and determined on a consolidated basis on such
date.

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication,

(i) any net after tax extraordinary, nonrecurring or unusual gains or losses or
income or expense or charge (less all fees and expenses relating thereto)
including, without limitation, any severance, relocation or other restructuring
expenses, any expenses related to any reconstruction, recommissioning or
reconfiguration of fixed assets for alternative uses, fees, expenses or charges
relating to new product lines, plant, store and office closure, consolidation,
downsizing and/or shutdown costs (including future lease commitments and
contract termination costs with respect thereto), curtailments or modifications
to pension and post-retirement employee benefit plans, acquisition integration
costs, and expenses or charges related to any offering of Equity Interests or
debt securities of Holdings or any Parent Entity, any Investment, acquisition,
disposition, recapitalization or issuance, repayment, refinancing, amendment or
modification of Indebtedness (in each case, whether or not successful), and any
fees, expenses, charges or change in control payments related to the
Transactions (including any transition-related expenses incurred before, on or
after the Closing Date), in each case, shall be excluded,

(ii) any net after-tax income or loss from disposed, abandoned, transferred,
closed or discontinued operations and any net after-tax gain or loss on disposal
of disposed, abandoned, transferred, closed or discontinued operations shall be
excluded,

(iii) any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the Borrower) shall be excluded,

 

10



--------------------------------------------------------------------------------

(iv) any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness, Swap
Agreements or other derivative instruments shall be excluded,

(v) (A) except with respect to joint ventures related to Title Resource Group
and the mortgage origination business (whether conducted through PHH Home Loans,
LLC or other joint ventures of the Borrower or the Subsidiaries), the Net Income
for such period of any person that is not a subsidiary of such person, or is an
Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be included only to the extent of the amount of dividends or
distributions or other payments paid in cash (or to the extent converted into
cash) to the referent person or a subsidiary thereof in respect of such period
and (B) the Net Income for such period shall include any ordinary course
dividend, distribution or other payment in cash received from any person in
excess of the amounts included in clause (A),

(vi) Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period,

(vii) effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to such person and its Subsidiaries) in component
amounts required or permitted by GAAP, resulting from the application of
purchase accounting in relation to any consummated acquisition or the
amortization or write-off of any amounts thereof, net of taxes, shall be
excluded,

(viii) any impairment charges or asset write-offs, in each case pursuant to
GAAP, and the amortization of intangibles arising pursuant to GAAP, shall be
excluded,

(ix) any non-cash costs or expenses realized or resulting from stock option
plans, employee benefit plans or post-employment benefit plans, long-term
incentive plans or grants or sales of stock, stock appreciation or similar
rights, stock options, restricted stock, preferred stock or other rights shall
be excluded,

(x) [reserved];

(xi) non-cash gains, losses, income and expenses resulting from fair value
accounting required by Statement of Financial Accounting Standards No. 133 and
related interpretations shall be excluded,

(xii) any currency translation gains and losses related to currency
remeasurements of Indebtedness, and any net loss or gain resulting from Swap
Agreements for currency exchange risk, shall be excluded,

(xiii) (i) the non-cash portion of “straight-line” rent expense shall be
excluded and (ii) the cash portion of “straight-line” rent expense which exceeds
the amount expensed in respect of such rent expense shall be included,

(xiv) non-cash charges for deferred tax asset valuation allowances shall be
excluded, and

(xv) any expenses or income (including increases or reversals of reserves)
relating to the Cendant Contingent Assets or Cendant Contingent Liabilities
shall be excluded.

 

11



--------------------------------------------------------------------------------

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Borrower and the consolidated Subsidiaries, determined in accordance with GAAP,
as set forth on the consolidated balance sheet of the Borrower as of such date.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Event” shall have the meaning assigned to such term in Article IV.

“Credit Party” shall mean the Administrative Agent or any Lender.

“Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication:

(a) the aggregate amount of Cumulative Credit (as defined in the Existing Credit
Agreement) as of the date hereof, plus

(b) the greater of (i) 50% of the cumulative Consolidated Net Income (but not
less than zero in any period) of the Borrower for the period commencing with the
fiscal year ended December 31, 2015 and ending on the last day of the most
recent fiscal year for which financial statements have been delivered and
(ii) the Cumulative Retained Excess Cash Flow Amount at such time, plus

(c) the aggregate amount of proceeds received after the Closing Date and prior
to such time that would have constituted Net Proceeds pursuant to clause (x) of
the definition thereof except for the operation of clause (x), (y) or (z) of the
second proviso thereof (the “Below Threshold Asset Sale Proceeds”), plus

(d) the cumulative amount of proceeds (including cash and the fair market value
(as determined in good faith by the Borrower) of property other than cash) from
the sale of Equity Interests of Holdings or any Parent Entity after the Closing
Date and on or prior to such time (including upon exercise of warrants or
options) which proceeds have been contributed as common equity to the capital of
the Borrower and common Equity Interests of the Borrower issued upon a
conversion or exchange of Indebtedness of the Borrower or any Subsidiary owed to
a person other than the Borrower or a Subsidiary not previously applied for a
purpose other than use in the Cumulative Credit; provided, that this clause
(d) shall exclude (i) Permitted Cure Securities and the proceeds thereof,
(ii) sales of Equity Interests financed as contemplated by Section 6.04(e) and
(iii) any amounts used to finance the payments or distributions in respect of
any Junior Financing pursuant to Section 6.09(b)(i)(C), plus

(e) 100% of the aggregate amount of contributions to the common capital of the
Borrower received in cash (and the fair market value (as determined in good
faith by the Borrower) of property other than cash) after the Closing Date
(subject to the same exclusions as are applicable to clause (d) above), plus

(f) 100% of the aggregate principal amount of any Indebtedness (including the
liquidation preference or maximum fixed repurchase price, as the case may be, of
any Disqualified Stock) of the Borrower or any Subsidiary thereof issued after
the Closing Date (other than Indebtedness issued to a Subsidiary), which has
been converted into or exchanged for Equity Interests (other than Disqualified
Stock) in the Borrower, Holdings or any Parent Entity, plus

 

12



--------------------------------------------------------------------------------

(g) without duplication of any amounts included in the calculation of Cumulative
Retained Excess Cash Flow Amount pursuant to clause (b) above, 100% of the
aggregate amount received by Borrower or any Subsidiary in cash (and the fair
market value (as determined in good faith by the Borrower) of property other
than cash received by the Borrower or any Subsidiary) after the Closing Date
from:

(A) the sale (other than to the Borrower or any Subsidiary) of the Equity
Interests of an Unrestricted Subsidiary, or

(B) any dividend or other distribution by an Unrestricted Subsidiary, plus

(h) in the event any Unrestricted Subsidiary has been redesignated as a
Subsidiary or has been merged, consolidated or amalgamated with or into, or
transfers or conveys its assets to, or is liquidated into, the Borrower or any
Subsidiary, the fair market value (as determined in good faith by the Borrower)
of the Investments of the Borrower or any Subsidiary in such Unrestricted
Subsidiary at the time of such redesignation, combination or transfer (or of the
assets transferred or conveyed, as applicable), plus

(i) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by the Borrower or any Subsidiary in respect
of any Investments made pursuant to Section 6.04(j) (or, in the case of
Investments made before the Closing Date, Section 6.04(j) of the Existing Credit
Agreement) (other than any amounts thereof used to increase the amount of
Investments permitted to be made pursuant to Section 6.04(j)(i) (or, in the case
of Investments made before the Closing Date, Section 6.04(j)(i) of the Existing
Credit Agreement), minus

(j) any amounts thereof used to make Investments pursuant to Section 6.04(b)(y)
after the Closing Date prior to such time, minus

(k) any amounts thereof used to make Investments pursuant to Section 6.04(j)(ii)
after the Closing Date prior to such time, minus

(l) the cumulative amount of Restricted Payments made pursuant to
Section 6.06(e) prior to such time, minus

(m) any amounts thereof used to make payments or distributions in respect of
Junior Financings pursuant to Section 6.09(b)(i) (other than payments made with
proceeds from the issuance of Equity Interests that were excluded from the
calculation of the Cumulative Credit pursuant to clause (d)(iii) above); minus

(n) the cumulative amount of acquisitions and investments made pursuant to
clause (vi)(y) of the definition of “Permitted Business Acquisition” prior to
such date;

provided, however, for purposes of Section 6.06(e), the calculation of the
Cumulative Credit shall not include any Below Threshold Asset Sale Proceeds
except to the extent they are used as contemplated in clauses (j) and (k) above.

“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date, an amount
determined on a cumulative basis (but not less than zero in any period) equal
to:

(a) the aggregate cumulative sum of the Retained Percentage of Excess Cash Flow
for all Excess Cash Flow Periods ending after the Closing Date and prior to such
date, plus

 

13



--------------------------------------------------------------------------------

(b) for the Excess Cash Flow Interim Period (if any) most recently ended prior
to such date but as to which the corresponding Excess Cash Flow Period has not
ended, an amount equal to the Retained Percentage of Excess Cash Flow for such
Excess Cash Flow Interim Period.

“Cure Amount” shall have the meaning assigned to such term in Section 8.03.

“Cure Right” shall have the meaning assigned to such term in Section 8.03.

“Current Assets” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, the sum of (a) all assets
(other than cash and Permitted Investments or other cash equivalents) that
would, in accordance with GAAP, be classified on a consolidated balance sheet of
the Borrower and the Subsidiaries as current assets at such date of
determination, other than amounts related to current or deferred Taxes based on
income or profits, and (b) in the event that a Permitted Securitization
Financing is accounted for off balance sheet, (x) gross accounts receivable
comprising part of the Securitization Assets subject to such Permitted
Securitization Financing less (y) collections against the amounts sold pursuant
to clause (x).

“Current Liabilities” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and the Subsidiaries as current liabilities at
such date of determination, other than (a) the current portion of any
Indebtedness, (b) accruals of Interest Expense (excluding Interest Expense that
is due and unpaid), (c) accruals for current or deferred Taxes based on income
or profits, (d) accruals, if any, of transaction costs resulting from the
Transactions, (e) accruals of any costs or expenses related to (i) severance or
termination of employees prior to the Closing Date or (ii) bonuses, pension and
other post-retirement benefit obligations, and (f) accruals for add-backs to
EBITDA included in clauses (a)(iv) through (a)(vi) of the definition of such
term.

“Debt Service” shall mean, with respect to the Borrower and the Subsidiaries on
a consolidated basis for any period, Cash Interest Expense for such period plus
scheduled principal amortization of Consolidated Debt for such period.

“Default” shall mean any event or condition which, but for the giving of notice,
lapse of time or both would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) pay over to any Credit Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in

 

14



--------------------------------------------------------------------------------

writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

“Designated Non-Cash Consideration” shall mean the fair market value (as
determined in good faith by the Borrower) of non-cash consideration received by
the Borrower or one of its Subsidiaries in connection with an Asset Sale that is
so designated as Designated Non-Cash Consideration pursuant to a certificate of
a Responsible Officer, setting forth the basis of such valuation, less the
amount of cash or cash equivalents received in connection with a subsequent sale
of such Designated Non-Cash Consideration.

“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
redeemable or exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part, (c) provides for the scheduled payments
of dividends in cash or (d) at the option of the holders thereof, is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Stock, in each case, prior to the date that
is ninety-one (91) days after the earlier of (x) the later of the Term A
Facility Maturity Date and the Term A-1 Facility Maturity Date and (y) the date
on which the Loans and all other Obligations that are accrued and payable are
repaid in full and the Commitments are terminated; provided, however, that only
the portion of the Equity Interests that so mature or are mandatorily
redeemable, are so convertible or exchangeable or are so redeemable at the
option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock; provided further, however, that if such Equity Interests are
issued to any employee or to any plan for the benefit of employees of the
Borrower or the Subsidiaries or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Stock solely because they may be
required to be repurchased by the Borrower in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability; provided further, however, that any class of
Equity Interests of such person that by its terms authorizes such person to
satisfy its obligations thereunder by delivery of Equity Interests that are not
Disqualified Stock shall not be deemed to be Disqualified Stock.

“Dollars” or “$” shall mean lawful money of the United States of America.

 

15



--------------------------------------------------------------------------------

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary, a Qualified CFC Holding Company, a Special Purpose Securitization
Subsidiary, an Insurance Subsidiary or a subsidiary listed on Schedule 1.01AA.

“EBITDA” shall mean, with respect to the Borrower and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Borrower
and the Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses (i)
through (xii) of this clause (a) reduced such Consolidated Net Income (and were
not excluded therefrom) for the respective period for which EBITDA is being
determined):

(i) provision for Taxes based on income, profits or capital of the Borrower and
the Subsidiaries for such period, including, without limitation, state,
franchise and similar taxes and foreign withholding taxes, and Tax Distributions
made by the Borrower during such period,

(ii) Interest Expense (and to the extent not included in Interest Expense,
(x) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock of Disqualified Stock and (y) costs of surety
bonds in connection with financing activities and insurance) of the Borrower and
the Subsidiaries for such period (net of interest income of the Borrower and its
Subsidiaries for such period),

(iii) depreciation and amortization expenses of the Borrower and the
Subsidiaries for such period including the amortization of intangible assets,
deferred financing fees and capitalized software expenditures and amortization
of unrecognized prior service costs, actuarial gains and losses related to
pensions and other post-employment benefits, and, for the avoidance of doubt,
amortization of expenses attributable to pending real estate brokerage
transactions and property listings of acquired persons or acquired operations,

(iv) any expenses or charges (other than depreciation or amortization expense as
described in the preceding clause (iii)) related to any issuance of Equity
Interests, Investment, acquisition, disposition, recapitalization or the
incurrence, modification or repayment of Indebtedness permitted to be incurred
by this Agreement (including a refinancing thereof) (whether or not successful),
including (w) such fees, expenses or charges related to this Agreement and the
Obligations, (x) any amendment or other modification of the Obligations or other
Indebtedness, (y) any “additional interest” with respect to the Senior Unsecured
Notes and (z) commissions, discounts, yield and other fees and charges
(including any interest expense) related to any Permitted Securitization
Financing,

(v) storefront conversion costs relating to acquired stores by the Borrower or
any Subsidiary,

(vi) restructuring charges including those relating to NRT and Title Resource
Group office consolidation and closure,

(vii) other business optimization expenses and other restructuring charges or
reserves (which, for the avoidance of doubt, shall include, without limitation,
the effect of store closure, office closure, plant closure, facility
consolidations, retention, severance and systems establishment costs); provided,
that with respect to each business optimization expense or other restructuring
charge or reserve, the Borrower shall have delivered to the Administrative Agent
an officers’ certificate specifying and quantifying such expense, charge or
reserve,

 

16



--------------------------------------------------------------------------------

(viii) any other non-cash charges; provided, that, for purposes of this
subclause (viii) of this clause (a), any non-cash charges or losses shall be
treated as cash charges or losses in any subsequent period during which cash
disbursements attributable thereto are made (but excluding, for the avoidance of
doubt, amortization of a prepaid cash item that was paid in a prior period),

(ix) the amount of management, consulting, monitoring, transaction and advisory
fees and related expenses paid to the Fund or any Fund Affiliate (or any
accruals related to such fees and related expenses) on and prior to the Closing
Date,

(x) the amount of loss on any sale of Securitization Assets to a Special Purpose
Securitization Subsidiary in connection with any Permitted Securitization
Financing that is not shown as a liability on a consolidated balance sheet
prepared in accordance with GAAP,

(xi) any costs or expenses incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such
costs or expenses are funded with cash proceeds contributed to the capital of
the Borrower or a Subsidiary Loan Party solely to the extent that such net cash
proceeds are excluded from the calculation of the Cumulative Credit, and

(xii) non-operating expenses, and

minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) non-cash items
increasing Consolidated Net Income of the Borrower and the Subsidiaries for such
period (but excluding any such items (A) in respect of which cash was received
in a prior period or will be received in a future period or (B) which represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges
that reduced EBITDA in any prior period), provided that the EBITDA for the
fiscal quarters ended March 31, 2015 and June 30, 2015 shall be deemed to be
$794 million and $815 million, respectively.

“EEA Financial Institution” shall mean (a) any institution established in any
EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, or as otherwise
defined in any Environmental Law.

 

17



--------------------------------------------------------------------------------

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, decrees, treaties, directives,
judgments, or legally binding agreements promulgated or entered into by or with
any Governmental Authority, relating in any way to the Environment, preservation
or reclamation of natural resources, the generation, management, Release or
threatened Release of, or exposure to, any Hazardous Material or to health and
safety matters (to the extent relating to the Environment or Hazardous
Materials).

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest; provided that
any instrument evidencing Indebtedness convertible into or exchangeable for any
of the foregoing shall not be deemed Equity Interests unless and until any such
instruments are so converted or exchanged.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any regulations promulgated
thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Holdings, the Borrower or a Subsidiary, is under common
control with the Borrower within the meaning of Section 4001 of ERISA or is part
of a group of entities that includes the Borrower and that is treated as a
single employer under Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event” shall mean (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Single Employer Plan; (b) any
failure by any Single Employer Plan to satisfy the minimum funding standards
(within the meaning of Sections 412 or 430 of the Code or Section 302 of ERISA
and including any minimum funding standards as a result of any Single Employer
Plan being in “at risk” status (within the meaning of Section 430 of the Code or
Section 303 of ERISA)) applicable to such plan, whether or not waived; (c) the
filing pursuant to Section 412 of the Code or Section 303 of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Single Employer Plan, the failure of Borrower or any ERISA Affiliate to make by
its due date a required installment under Section 430(j) of the Code with
respect to any Single Employer Plan or to make any required contribution to a
Multiemployer Plan, including any contribution required as the result of such
Multiemployer Plan being in “endangered” or “critical” status (within the
meaning of Section 432 of the Code or Section 305 of ERISA); (d) the incurrence
by Holdings, the Borrower, a Subsidiary or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Single Employer
Plan or Multiemployer Plan; (e) a determination that any Single Employer Plan
is, or is expected to be, in “at-risk” status (within the meaning of
Section 430(i)(4)(A) of the Code or Section 303(i)(4)(a) or ERISA), (f) the
receipt by Holdings, the Borrower, a Subsidiary or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Single Employer Plan or to appoint a trustee to administer any Single
Employer Plan under Section 4042 of ERISA; (g) the incurrence by Holdings, the
Borrower, a Subsidiary or any ERISA Affiliate of any liability with respect to
the withdrawal or partial withdrawal from any Single Employer Plan or
Multiemployer Plan; (h) the receipt by Holdings, the Borrower, a Subsidiary or
any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from
Holdings, the Borrower, a Subsidiary or any ERISA Affiliate of any notice,
(A) concerning the impending imposition of Withdrawal Liability or (B) of a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA (or, that a
Multiemployer Plan is in endangered or critical status within the meaning of
Section 432 of the Code or Section 305 of ERISA); (i) the failure by Holdings,
the Borrower, a Subsidiary or any ERISA Affiliate to pay when due (after
expiration of any applicable grace period) any installment payment with respect
to Withdrawal Liability under Section 4201 of ERISA; (j)

 

18



--------------------------------------------------------------------------------

with respect to any Foreign Plan, (A) the failure to make or, if applicable,
accrue in accordance with normal accounting practices, any employer or employee
contributions required by applicable law or by the terms of such Foreign Plan;
(B) the failure to register or loss of good standing with applicable regulatory
authorities of any such Foreign Plan required to be registered; or (C) the
failure of any Foreign Plan to comply with any material provisions of applicable
law and regulations or with the material terms of such Foreign Plan;
(k) Holdings, the Borrower, a Subsidiary or any ERISA Affiliate shall engage in
a non-exempt Prohibited Transaction; or (l) the imposition of an excise tax
under Sections 4971(a),(b), (f) or (g) of the Code on Holdings, the Borrower, a
Subsidiary or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

“Eurocurrency Loan” shall mean any Term A Loan or Term A-1 Loan bearing interest
at a rate determined by reference to the Adjusted LIBO Rate in accordance with
the provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Section 8.01.

“Excess Cash Flow” shall mean, with respect to the Borrower and its Subsidiaries
on a consolidated basis for any Applicable Period, EBITDA of the Borrower and
its Subsidiaries on a consolidated basis for such Applicable Period, minus,
without duplication,

(b) Debt Service for such Applicable Period,

(c) (i) the amount of any prepayment, repurchase or redemption permitted
hereunder of Indebtedness (other than in respect of any revolving credit
facility to the extent there is not an equivalent permanent reduction of
commitments thereunder) during such Applicable Period (other than any voluntary
prepayment of the Loans, which shall be the subject of Section 2.11(c)), so long
as the amount of such prepayment is not already reflected in Debt Service and
(ii) the aggregate consideration paid in cash (to the extent permitted under
this Agreement) during such Applicable Period with respect to liabilities
classified as long-term liabilities in accordance with GAAP so long as the
amount of such cash payments are not already reflected in Debt Service,

(d) (i) Capital Expenditures by the Borrower and the Subsidiaries on a
consolidated basis during such Applicable Period that are paid in cash (to the
extent permitted under this Agreement) and (ii) the aggregate consideration paid
in cash during the Applicable Period in respect of Permitted Business
Acquisitions and other Investments permitted hereunder,

(e) (i) Capital Expenditures, Permitted Business Acquisitions or other
Investments that the Borrower or any Subsidiary shall, during such Applicable
Period, become obligated to make in cash but that are not made during such
Applicable Period (to the extent permitted under this Agreement) and (ii) the
aggregate cash consideration that the Borrower or any Subsidiary shall be
required to pay pursuant to binding contracts (a “Binding Contract”) entered
into prior to or during such Applicable Period relating to Permitted Business
Acquisitions and other Investments permitted hereunder to be consummated or made
during the twelve month period after the signing of such Binding Contract;
provided, that (x) the Borrower shall deliver a certificate to the
Administrative Agent not later than 90 days after the end of such Applicable
Period, signed by a Responsible Officer of the Borrower and certifying that such
Capital

 

19



--------------------------------------------------------------------------------

Expenditures and cash payments and the delivery of the related equipment or
Permitted Business Acquisitions or other Investments are reasonably anticipated
to be made in cash in the following Applicable Period, and (y) any amount so
deducted shall not be deducted again in a subsequent Applicable Period,

(f) Taxes and Tax Distributions paid in cash by the Borrower and its
Subsidiaries on a consolidated basis during such Applicable Period or that will
be paid within six months after the close of such Applicable Period; provided,
that with respect to any such amounts to be paid after the close of such
Applicable Period, (i) any amount so deducted shall not be deducted again in a
subsequent Applicable Period, and (ii) appropriate reserves shall have been
established in accordance with GAAP,

(g) an amount equal to any increase in Working Capital of the Borrower and its
Subsidiaries for the second, third and fourth fiscal quarters of such Applicable
Period, plus the good faith estimate of management of any increase in Working
Capital of the Borrower and its Subsidiaries for the first fiscal quarter of the
next succeeding 12-month period,

(h) cash expenditures made in respect of Swap Agreements during such Applicable
Period, to the extent not reflected in the computation of EBITDA or Interest
Expense,

(i) permitted Restricted Payments made in cash by the Borrower during such
Applicable Period and permitted Restricted Payments made by any Subsidiary to
any person other than Holdings, the Borrower or any of the Subsidiaries during
such Applicable Period, in each case in accordance with Section 6.06 (other than
Section 6.06(e)),

(j) amounts paid in cash during such Applicable Period on account of (A) items
that were accounted for as noncash reductions of Net Income in determining
Consolidated Net Income or as noncash reductions of Consolidated Net Income in
determining EBITDA of the Borrower and its Subsidiaries in a prior Applicable
Period and (B) reserves or accruals established in purchase accounting,

(k) to the extent not deducted in the computation of Net Proceeds in respect of
any asset disposition or condemnation giving rise thereto, the amount of any
mandatory prepayment of Indebtedness (other than Indebtedness created hereunder
or under any other Loan Document), together with any interest, premium or
penalties required to be paid (and actually paid) in connection therewith,

(l) the aggregate amount of items that were added to or not deducted from Net
Income in calculating Consolidated Net Income or were added to or not deducted
from Consolidated Net Income in calculating EBITDA to the extent such items
represented a cash payment (which had not reduced Excess Cash Flow upon the
accrual thereof in a prior Applicable Period), or an accrual for a cash payment,
by the Borrower and its Subsidiaries or did not represent cash received by the
Borrower and its Subsidiaries, in each case on a consolidated basis during such
Applicable Period,

(m) increases in long-term assets funded with cash during such Applicable
Period, and without duplication, increases in underwriting reserves funded in
cash or in Permitted Investments during such Applicable Period for title
insurance,

 

20



--------------------------------------------------------------------------------

(n) cash expenditures with respect to Cendant Contingent Liabilities in excess
of cash received in respect of Cendant Contingent Assets and (i) not otherwise
deducted from Consolidated Net Income during such Applicable Period or
(ii) reasonably expected by management of the Borrower during the first fiscal
quarter of the next Applicable Period; provided that, any amount so deducted
shall not be deducted again in a subsequent Applicable Period, and

(o) payments of Indebtedness that is junior to the Term A Loans reasonably
anticipated to be paid in cash by the Borrower and its Subsidiaries during the
twelve-month period after such Applicable Period, provided, that (i) the
Borrower shall deliver a certificate to the Administrative Agent not later than
90 days after the end of such Applicable Period, signed by a Responsible Officer
of the Borrower and certifying the amount anticipated to be paid pursuant to
this clause (o), and (ii) any amount so deducted shall not be deducted again in
a subsequent Applicable Period,

plus, without duplication,

(p) an amount equal to any decrease in Working Capital of the Borrower and its
Subsidiaries for the second, third and fourth fiscal quarters of such Applicable
Period, plus the good faith estimate of management of any decrease in Working
Capital of the Borrower and its Subsidiaries for the first fiscal quarter of the
next succeeding 12-month period,

(q) all amounts referred to in clauses (b), (c), (d) and (h) above to the extent
funded with the proceeds of the issuance or the incurrence of Indebtedness
(including Capital Lease Obligations and purchase money Indebtedness, but
excluding solely as relating to Capital Expenditures, proceeds of revolving
credit facilities), the sale or issuance of any Equity Interests (including any
capital contributions) and any loss, damage, destruction or condemnation of, or
any sale, transfer or other disposition (including any sale and leaseback of
assets and any mortgage or lease of Real Property) to any person of any asset or
assets, in each case to the extent there is a corresponding deduction from
Excess Cash Flow above,

(r) to the extent any permitted Capital Expenditures or Permitted Business
Acquisitions or cash consideration in respect of other permitted Investments
referred to in clause (d) above and the delivery of the related equipment do not
occur in the following Applicable Period of the Borrower specified in the
certificate of the Borrower provided pursuant to clause (d) above, the amount of
such Capital Expenditures or cash consideration in respect of Permitted Business
Acquisitions or other permitted Investments that were not so made in such
following Applicable Period,

(s) cash payments received in respect of Swap Agreements during such Applicable
Period to the extent (i) not included in the computation of EBITDA or (ii) such
payments do not reduce Cash Interest Expense,

(t) any extraordinary or nonrecurring gain realized in cash during such
Applicable Period (except to the extent such gain consists of Net Proceeds
subject to Section 2.11(b)),

(u) to the extent deducted in the computation of EBITDA, cash interest income,

(v) the amount related to items that were deducted from or not added to Net
Income in connection with calculating Consolidated Net Income or were deducted
from or not added to

 

21



--------------------------------------------------------------------------------

Consolidated Net Income in calculating EBITDA to the extent either (i) such
items represented cash received by the Borrower or any Subsidiary or (ii) such
items do not represent cash paid by the Borrower or any Subsidiary, in each case
on a consolidated basis during such Applicable Period, and

(w) to the extent that all or a portion of the payments of Indebtedness referred
to in clause (o) above do not occur in the following Applicable Period of the
Borrower specified in the certificate of the Borrower provided pursuant to
clause (o) above, such amount of payments that were not so made in such
following Applicable Period.

“Excess Cash Flow Interim Period” shall mean, (x) during any Excess Cash Flow
Period, any one-, two-, or three-quarter period (a) commencing on the end of the
immediately preceding Excess Cash Flow Period and (b) ending on the last day of
the most recently ended fiscal quarter (other than the last day of the fiscal
year) during such Excess Cash Flow Period for which financial statements are
available and (y) during the period from the Closing Date until the beginning of
the first Excess Cash Flow Period, any period commencing on the Closing Date and
ending on the last day of the most recently ended fiscal quarter for which
financial statements are available.

“Excess Cash Flow Period” shall mean any of each fiscal year of the Borrower,
commencing with the fiscal year of the Borrower ending on December 31, 2015.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Indebtedness” shall mean all Indebtedness permitted to be incurred
under Section 6.01.

“Excluded Taxes” shall mean, with respect to the Administrative Agent or any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income taxes imposed on (or measured
by) its net income (or franchise taxes imposed in lieu of net income taxes) by
the United States, any state or locality thereof, or the District of Columbia
(including any political subdivision thereof) or the jurisdiction under the laws
of which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is located
or any other jurisdiction as a result of such recipient engaging (or having
engaged) in a trade or business in such jurisdiction for tax purposes, (b) any
branch profits tax or any similar tax that is imposed by any jurisdiction
described in clause (a) above, (c) any withholding tax (including any backup
withholding tax) imposed by the United States (or the jurisdiction under the
laws of which such Lender is organized or in which its principal office is
located or in which its applicable lending office is located or any other
jurisdiction as a result of such Lender engaging (or having engaged) in a trade
or business in such jurisdiction for tax purposes) that (x) is in effect and
would apply to amounts payable hereunder to such Lender at the time such Lender
becomes a party to such Loan to the Borrower (or designates a new lending
office) except to the extent that such Lender’s assignor (if any) was entitled
at the time of assignment, to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.17(a) or (y) is
attributable to such Lender’s failure to comply with Section 2.17(e) with
respect to such Loan and (d) any withholding tax imposed by the United States
pursuant to FATCA.

“Existing Credit Agreement” shall mean the Amended and Restated Credit
Agreement, dated as of March 5, 2013, among the Borrower, Holdings, JPMCB, as
administrative agent, the several lenders from time to time parties thereto and
other agents parties thereto.

 

22



--------------------------------------------------------------------------------

“Existing Letter of Credit Facility Agreement” shall mean the Second Amended and
Restated Letter of Credit Facility Agreement, dated as of September 29May 27,
20152016, among the Borrower, Realogy Holdings Corp., the subsidiary guarantors
party thereto and JPMCB, as administrative agent.

“Existing Joint Ventures” shall mean the persons set forth on Schedule 1.01H.

“Existing Securitization Documents” shall mean the Apple Ridge Documents and the
UK Securitization Documents.

“Existing Securitization Financings” shall mean the financing programs pursuant
to the Apple Ridge Documents and the UK Securitization Documents, each as
amended, restated, refinanced, modified or supplemented prior to the Closing
Date.

“Existing Term Loans” shall mean the Borrower’s “Term Loans” under and as
defined in the Existing Credit Agreement as in effect on the date hereof.

“Extended Term Loan” shall have the meaning assigned to such term in
Section 2.20(e).

“Extending Lender” shall have the meaning assigned to such term in
Section 2.20(e).

“Extending Prepayment Accepting Lender” shall have the meaning assigned thereto
in Section 2.11(g).

“Extending Prepayment Declining Lender” shall have the meaning assigned thereto
in Section 2.11(g).

“Extension” shall have the meaning assigned to such term in Section 2.20(e).

“Extension Offers” shall have the meaning assigned to such term in
Section 2.20(e).

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; provided, that (a) if such day is not a Business
Day, the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to JPMCB on such day on such transactions as determined by the
Administrative Agent; provided, further, that if the Federal Funds Effective
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

“Financial Covenant Level” shall have the meaning assigned to such term in
Section 6.10.

 

23



--------------------------------------------------------------------------------

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.

“Financial Performance Covenant” shall mean the covenant of the Borrower set
forth in Section 6.10.

“First Amendment” shall mean the First Amendment to this Agreement, dated as of
July 20, 2016, among Holdings, the Borrower, the Lenders party thereto and the
Administrative Agent.

“First Amendment Effective Date” shall mean July 20, 2016.

“First and a Half Lien Intercreditor Agreement” shall mean the Amended and
Restated Intercreditor Agreement dated as of February 2, 2012, among the
Administrative Agent, The Bank of New York Mellon Trust Company, N.A. as
collateral agent for the holders of the First and a Half Lien Refinancing Notes
and the First Lien Notes, the Borrower and the other Loan Parties party thereto.

“First and a Half Lien Refinancing Notes” shall mean the 9.000% Senior Secured
Notes due January 15, 2020 issued pursuant to the Indenture dated as of
February 2, 2012 among The Bank of New York Mellon Trust Company, N.A., as
trustee, Realogy Holdings Corp, Holdings, the Borrower and the other Loan
Parties party thereto, as amended, restated, supplemented or otherwise modified
from time to time in accordance with the requirements thereof and of this
Agreement.

“First Lien Intercreditor Agreement” shall mean the First Lien Priority
Intercreditor Agreement dated as of February 2, 2012, among the Borrower, the
other Loan Parties party thereto, JPMCB as collateral agent for the Credit
Agreement Secured Parties (as defined therein) and as Authorized Representative
(as defined therein) for the Credit Agreement Secured Parties, The Bank of New
York Mellon Trust Company, N.A., as the Initial Additional Authorized
Representative (as defined therein), JPMCB as an additional Authorized
Representative in its capacity as the collateral agent for the Secured Parties
and each other additional Authorized Representative from time to time party
thereto.

“First Lien Net Proceeds” shall mean 100% (or 90% in the case of First Lien
Refinancing Notes secured on a pari passujunior basis with or junior to the
First and a Half Lien Refinancing NotesLoans) of the Net Cash Proceeds from the
issuance, incurrence or sale of First Lien Refinancing Notes.

“First Lien Notes” shall mean the 7.265% Senior Secured Notes due January 15,
2020 issued pursuant to the Indenture dated as of February 2, 2012 among The
Bank of New York Mellon Trust Company, N.A., as trustee, Holdings, the Borrower
and the other Loan Parties party thereto, as amended, restated, supplemented or
otherwise modified from time to time in accordance with the requirements thereof
and of this Agreement.

“First Lien Refinancing Notes” shall mean (i) senior secured notes or loans of
the Borrower (which notes or loans may be secured on a pari passu basis with or
junior to the Term A Loans) incurred on or after January 26, 2011 for purposes
of refinancing Indebtedness (a) the terms of which do not provide for any
scheduled repayment, mandatory redemption or sinking fund obligations prior to
the date that is 91 days following the maturity date of the Indebtedness being
refinanced with the proceeds of such notes or loans (other than customary offers
to repurchase upon a change of control, asset sale or event of loss and
customary acceleration rights after an event of default) and (b) the covenants,
events of default, guarantees, collateral and other terms of which (other than
interest rate and redemption premiums), taken as a whole, are not more
restrictive to the Borrower and the Subsidiaries than those

 

24



--------------------------------------------------------------------------------

agreed by the Borrower with the Administrative Agent or at least one nationally
recognized non-affiliated investment bank as appropriate for widely distributed
senior secured notes or loans of the Borrower (which investment bank may be an
underwriter, initial purchaser, placement agent or arranger of such notes or
loans) as reasonably evidenced to the Administrative Agent at least three
Business Days (or such shorter period as the Administrative Agent may reasonably
agree) prior to the incurrence of such Indebtedness, and (ii) any refinancing,
refunding, renewal, replacement, defeasance or extension of any First Lien
Refinancing Notes; provided that in connection with any such refinancing,
refunding, renewal, replacement, defeasance or extension (in each case, a
“refinancing,” with correlatives of such term having a similar meaning), (x) the
principal amount of any such refinancing Indebtedness is not greater than the
principal amount of the Indebtedness being refinanced outstanding immediately
prior to such refinancing (plus unpaid accrued interest and premium (including
tender premiums) thereon and underwriting discounts, defeasance costs, fees,
commissions and expenses relating to such refinancing Indebtedness), (y) such
refinancing Indebtedness otherwise complies with this definition and (z) such
refinancing Indebtedness is secured on a pari passu basis with or junior to the
Indebtedness being refinanced. Notes issued by the Borrower in exchange for any
First Lien Refinancing Notes in accordance with the terms of a registration
rights agreement entered into in connection with the issuance of such First Lien
Refinancing Notes shall also be considered First Lien Refinancing Notes.

“Flow Through Entity” shall mean an entity that is treated as a partnership not
taxable as a corporation, a grantor trust or a disregarded entity for U.S.
federal income tax purposes or subject to treatment on a comparable basis for
purposes of state, local or foreign tax law.

“Foreign Lender” shall mean any Lender that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code.

“Foreign Plan” means each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
U.S. law and is maintained or contributed to by Holdings, the Borrower, a
Subsidiary or any ERISA Affiliate.

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

“Fund” shall mean Apollo Management VI, L.P.

“Fund Affiliate” shall mean (i) each Affiliate of the Fund and (ii) any
individual who is a partner or employee of Apollo Management, L.P. or the Fund.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02; provided that any reference to the application of
GAAP in Sections 3.13(b), 3.19, 5.03, 5.07 and 6.02(e) to a Foreign Subsidiary
(and not as a consolidated Subsidiary of the Borrower) shall mean generally
accepted accounting principles in effect from time to time in the jurisdiction
of organization of such Foreign Subsidiary.

“Governmental Authority” shall mean any federal, state, provincial, territorial,
municipal, local or foreign court or governmental agency, authority,
instrumentality or regulatory or legislative body.

“Guarantee” of or by any person (the “Guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the Guarantor guaranteeing or having the economic
effect of guaranteeing any

 

25



--------------------------------------------------------------------------------

Indebtedness or other obligation of any other person (the “primary obligor”) in
any manner, whether directly or indirectly, and including any obligation of the
Guarantor, direct or indirect, (i) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or other obligation
(whether arising by virtue of partnership arrangements, by agreement to keep
well, to purchase assets, goods, securities or services, to take-or-pay or
otherwise) or to purchase (or to advance or supply funds for the purchase of)
any security for the payment of such Indebtedness or other obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation, (iv) entered into
for the purpose of assuring in any other manner the holders of such Indebtedness
or other obligation of the payment thereof or to protect such holders against
loss in respect thereof (in whole or in part) or (v) as an account party in
respect of any letter of credit, bank guarantee or other letter of guaranty
issued to support such Indebtedness or other obligation, or (b) any Lien on any
assets of the Guarantor securing any Indebtedness (or any existing right,
contingent or otherwise, of the holder of Indebtedness to be secured by such a
Lien) of any other person, whether or not such Indebtedness or other obligation
is assumed by the Guarantor; provided, however, that (i) the term “Guarantee”
shall not include endorsements of instruments for deposit or collection in the
ordinary course of business or customary and reasonable indemnity obligations in
effect on the Closing Date or entered into in connection with any acquisition or
disposition of assets permitted by this Agreement (other than such obligations
with respect to Indebtedness) and (ii) for purposes of its use in the definition
of the term “Indebtedness”, the term “Guarantee” shall not include any legal or
contractual obligation incurred by the Borrower or any Subsidiary in the
ordinary course of business to pay the principal of or interest on any
Indebtedness owing by a relocating employee of a customer in the relocation
services business of the Borrower or any Subsidiary secured by a mortgage on the
home and related assets of such employee. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the
Indebtedness in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such person is required to perform thereunder) as determined by such
person in good faith.

“Guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature which can give rise to liability under any
Environmental Law.

“Holdings” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Borrower most recently ended, have assets
with a value in excess of 5.0% of the Consolidated Total Assets or revenues
representing in excess of 5.0% of total revenues of the Borrower and the
Subsidiaries on a consolidated basis as of such date, and (b) taken together
with all Immaterial Subsidiaries as of the last day of the fiscal quarter of the
Borrower most recently ended, did not have assets with a value in excess of 10%
of Consolidated Total Assets or revenues representing in excess of 10% of total
revenues of the Borrower and the Subsidiaries on a consolidated basis as of such
date. Each Immaterial Subsidiary as of the Closing Date shall be set forth in
Schedule 1.01D.

 

26



--------------------------------------------------------------------------------

“Incremental Amount” shall mean, at any time, (x) if the Senior Secured Leverage
Ratio is greater or equal to 3.50 to 1.00 on a Pro Forma Basis (assuming for
purposes of such calculation that all Commitments hereunder and all Commitments
(as such term is defined under the Existing Credit Agreement) under the Existing
Credit Agreement are fully drawn), an amount not to exceed the excess, if any,
of (i) $500 million over (ii) the aggregate principal amount (A) of all
Incremental Term Loan Commitments established after the Closing Date pursuant to
Section 2.20, (B) of any Additional Notes outstanding at such time and (C) of
all Incremental Term Loan Commitments and Incremental Revolving Facility
Commitments (as each such term is defined in the Existing Credit Agreement or
any similar term) established at any time under the Existing Credit Agreement
and (y) if the Senior Secured Leverage Ratio is less than 3.50 to 1.00 on a Pro
Forma Basis (assuming for purposes of such calculation that all Commitments
hereunder and all Commitments (as such term is defined under the Existing Credit
Agreement) under the Existing Credit Agreement are fully drawn), an unlimited
amount.

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, among the Borrower, the Administrative Agent and one or more Incremental
Term Lenders.

“Incremental Term A Borrowing” shall mean a Borrowing comprised of Incremental
Term A Loans.

“Incremental Term A Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.20, to make Incremental Term A Loans to the
Borrower.

“Incremental Term A Loans” shall mean Term A Loans made by one or more Lenders
to the Borrower pursuant to Section 2.20.

“Incremental Term LenderA-1 Borrowing” shall mean a Lender with anBorrowing
comprised of Incremental Term Loan Commitment or an outstanding Incremental Term
LoanA-1 Loans.

“Incremental Term A-1 Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.20, to make Incremental Term A-1 Loans to the
Borrower.

“Incremental Term A-1 Loans” shall mean Term AA-1 Loans made by one or more
Lenders to the Borrower pursuant to Section 2.20.

“Incremental Term Borrowing” shall mean the Incremental Term A Borrowing or the
Incremental Term A-1 Borrowing, as applicable.

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Commitment” shall mean the Incremental Term A Loan
Commitment or the Incremental Term A-1 Loan Commitment, as applicable.

“Incremental Term Loans” shall mean Incremental Term A Loans or Incremental Term
A-1 Loans, as applicable. Incremental Term Loans shall be made in the form of
additional Term A Loans or Term A-1 Loans.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or

 

27



--------------------------------------------------------------------------------

similar instruments, (c) all obligations of such person issued or assumed as the
deferred purchase price of property or services (other than such obligations
accrued in the ordinary course), to the extent the same would be required to be
shown as a long-term liability on a balance sheet prepared in accordance with
GAAP, (d) all Capital Lease Obligations of such person, (e) all net payments
that such person would have to make in the event of an early termination, on the
date Indebtedness of such person is being determined, in respect of outstanding
Swap Agreements, (f) the principal component of all obligations, contingent or
otherwise, of such person as an account party in respect of letters of credit
and bank guarantees, (g) the principal component of all obligations of such
person in respect of bankers’ acceptances, (h) all Guarantees by such person of
Indebtedness described in clauses (a) to (g) above) and (i) the amount of all
obligations of such person with respect to the redemption, repayment or other
repurchase of any Disqualified Stock (excluding accrued dividends that have not
increased the liquidation preference of such Disqualified Stock); provided, that
Indebtedness shall not include (A) trade payables, accrued expenses and
intercompany liabilities arising in the ordinary course of business, (B) prepaid
or deferred revenue arising in the ordinary course of business, (C) purchase
price holdbacks arising in the ordinary course of business in respect of a
portion of the purchase price of an asset to satisfy unperformed obligations of
the seller of such asset, (D) earn-out obligations until such obligations become
a liability on the balance sheet of such person in accordance with GAAP, (E) the
excess, if any, of the amount of the obligations under or in respect of a
Permitted Securitization Financing over the aggregate receivables balances
securing or otherwise supporting such obligations but only to the extent that
the Borrower or any Subsidiary of the Borrower other than a Special Purpose
Securitization Subsidiary is not directly or indirectly liable for such excess
or (F) Cendant Contingent Liabilities. The Indebtedness of any person shall
include the Indebtedness of any partnership in which such person is a general
partner, other than to the extent that the instrument or agreement evidencing
such Indebtedness expressly limits the liability of such person in respect
thereof.

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 10.05(b).

“Ineligible Institution” shall mean the persons identified on Schedule 1.01I on
the Closing Date, and as may be identified in writing to the Administrative
Agent by the Borrower from time to time thereafter, with the written consent of
the Administrative Agent, by delivery of a notice thereof to the Administrative
Agent (such notice to be made available to the Lenders) setting forth such
person or persons (or the person or persons previously identified to the
Administrative Agent that are to be no longer considered “Ineligible
Institutions”).

“Information” shall have the meaning assigned to such term in Section 3.14(a).

“Initial Term A Borrowing” shall mean a Borrowing comprised of Initial Term A
Loans.

“Initial Term A Lender” shall mean a Lender with an Initial Term A Loan
Commitment or an outstanding Initial Term A Loan.

“Initial Term A Loan” shall mean a Loan made by an Initial Term A Lender
pursuant to Section 2.01.

“Initial Term A Loan Commitment” shall mean with respect to each Lender, the
commitment of such Lender to make Initial Term A Loans pursuant to Section 2.01.
The initial amount of each Lender’s Initial Term A Loan Commitment is set forth
on Schedule 2.01 (including as amended by the applicable Incremental Assumption
Agreement), or in the Assignment and Assumption or

 

28



--------------------------------------------------------------------------------

Incremental Assumption Agreement pursuant to which such Lender shall have
assumed its Initial Term A Loan Commitment. The aggregate amount of the Initial
Term A Loan Commitments on the Closing Date is $435.0 million.

“Insurance Business” shall mean one or more aspects of the business of
soliciting, administering, selling, issuing or underwriting insurance or
reinsurance.

“Insurance Subsidiary” shall mean any Subsidiary that is licensed by any
Applicable Insurance Regulatory Authority to conduct, and conducts, an Insurance
Business.

“Intellectual Property Rights” shall have the meaning assigned to such term in
Section 3.20.

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Term A Borrowing in accordance with Section 2.07.

“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense of such person and its subsidiaries for such
period on a consolidated basis whether paid or accrued, including (i) the
amortization of debt discounts, (ii) the amortization of all fees (including
fees with respect to Swap Agreements) payable in connection with the incurrence
of Indebtedness to the extent included in interest expense, commissions,
discounts and other fees and charges incurred in respect of letters of credit or
bankers’ acceptance financings and (iii) the portion of any payments or accruals
with respect to Capital Lease Obligations allocable to interest expense, and
(b) capitalized interest of such person; provided that commissions, discounts,
yield and other fees and charges incurred in connection with any Permitted
Securitization Financing shall only be included to the extent such amounts have
not been deducted from consolidated revenues. For purposes of the foregoing,
gross interest expense shall be determined after giving effect to any net
payments made or received and costs incurred by the Borrower and the
Subsidiaries with respect to Swap Agreements, and interest on a Capital Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by the Borrower to be the rate of interest implicit in such Capital Lease
Obligation in accordance with GAAP.

“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing and, in addition, the date of any refinancing
or conversion of such Borrowing with or to a Borrowing of a different Type and
(b) with respect to any ABR Loan, the last Business Day of each March, June,
September and December.

“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or 12 months, if at the time of the relevant Borrowing, all
relevant Lenders consent to such interest periods), as the Borrower may elect,
or the date any Eurocurrency Borrowing is converted to an ABR Borrowing in
accordance with Section 2.07 or repaid or prepaid in accordance with
Section 2.09, 2.10 or 2.11; provided, however, that if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day. Interest shall accrue from and including
the first day of an Interest Period to but excluding the last day of such
Interest Period.

 

 

29



--------------------------------------------------------------------------------

“Investment” shall have the meaning assigned to such term in Section 6.04.

“JPMCB” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Junior Financing” shall have the meaning assigned to such term in
Section 6.09(b).

“Junior Refinancing Indebtedness” shall mean Indebtedness of the Borrower that
is either unsecured or secured on a junior basis to the Term A Loans and is
incurred after the Closing Date (a) the terms of which do not provide for any
scheduled repayment, mandatory redemption or sinking fund obligations prior to
the date that is 91 days following the maturity date of the Indebtedness being
refinanced with the proceeds of such Junior Refinancing Indebtedness (other than
customary offers to repurchase upon a change of control, asset sale or event of
loss and customary acceleration rights after an event of default) and (b) the
covenants, events of default, guarantees, collateral and other terms of such
Indebtedness (other than interest rate and redemption premiums), taken as a
whole, are not more restrictive to the Borrower and the Subsidiaries than those
agreed by the Borrower with the Administrative Agent or at least one nationally
recognized non-affiliated investment bank as appropriate for widely distributed
unsecured or junior secured notes or loans of the Borrower (which investment
bank may be an underwriter, initial purchaser, placement agent or arranger of
such Indebtedness) as reasonably evidenced to the Administrative Agent at least
three Business Days (or such shorter period as the Administrative Agent may
reasonably agree) prior to the incurrence of such Indebtedness. Notes issued by
the Borrower in exchange for any Junior Refinancing Indebtedness in accordance
with the terms of a registration rights agreement entered into in connection
with the issuance of such Junior Refinancing Indebtedness shall also be
considered Junior Refinancing Indebtedness.

“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 10.04), as well as any
person that becomes a “Lender” hereunder pursuant to Section 10.04,
Section 10.08 or Section 2.20.

“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate per annum equal to the London interbank offered rate
as administered by the ICE Benchmark Administration (or any other Person that
takes over the administration of such rate) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; provided, that if such rate is not
available at such time for any reason, then the “LIBO Rate” for such Interest
Period shall be the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurocurrency
Loan being made, continued or converted by JPMCB and with a term equivalent to
such Interest Period would be offered by JPMCB’s London Branch to major banks in
the London interbank Eurocurrency market at their request at approximately 11:00
a.m. (London time) two Business Days prior to the commencement of such Interest
Period, provided, further, that if such rate as published by ICE Benchmark
Administration (or other applicable source) shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar encumbrance in
or on such asset and (b) the

 

30



--------------------------------------------------------------------------------

interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset;
provided that in no event shall an operating lease, an option or an agreement to
sell by itself be deemed to constitute a Lien.

“Loan Documents” shall mean this Agreement, the Security Documents, any
Incremental Assumption Agreement, any Promissory Note and any amendments or
supplements to the foregoing.

“Loan Parties” shall mean Holdings, the Borrower and the Subsidiary Loan
Parties.

“Loans” shall mean the Term A Loans, the Term A-1 Loans and the Incremental Term
Loans (if any).

“Local Time” shall mean New York City time.

“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of the Borrower, Holdings and their
Subsidiaries, as the case may be, on the Closing Date together with (x) any new
directors whose election by such boards of directors or whose nomination for
election by the shareholders of the Borrower or Holdings, as the case may be,
was approved by a vote of a majority of the directors of the Borrower or
Holdings, as the case may be, then still in office who were either directors on
the Closing Date or whose election or nomination was previously so approved and
(y) executive officers and other management personnel of the Borrower, Holdings
and their Subsidiaries, as the case may be, hired at a time when the directors
on the Closing Date together with the directors so approved constituted a
majority of the directors of the Borrower or Holdings, as the case may be.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Acquisition” shall mean any Permitted Business Acquisition that
involves the payment of consideration or assumption of Indebtedness by the
Borrower and its Subsidiaries in excess of $250,000,000.

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or condition of the Borrower and its Subsidiaries, taken as
a whole, or the validity or enforceability of any of the material Loan Documents
or the rights and remedies of the Administrative Agent and the Lenders
thereunder.

“Material Indebtedness” shall mean Indebtedness (other than Loans) of any one or
more of Holdings, the Borrower or any Subsidiary in an aggregate principal
amount exceeding $100.0 million. Notwithstanding the foregoing, any Indebtedness
under Permitted Securitization Financings shall not be Material Indebtedness.

“Material Subsidiary” shall mean any Subsidiary other than Immaterial
Subsidiaries.

“Maximum Rate” shall have the meaning assigned to such term in Section 10.09.

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor thereto.

“Mortgaged Properties” shall mean the Real Properties owned in fee by the Loan
Parties that are set forth on Schedule 1.01B and each additional Real Property
encumbered by a Mortgage pursuant to Section 5.09.

 

31



--------------------------------------------------------------------------------

“Mortgages” shall mean, collectively, the mortgages, trust deeds, deeds of
trust, deeds to secure debt, assignments of leases and rents, and other security
documents delivered with respect to Mortgaged Properties, each in form and
substance reasonably satisfactory to the Administrative Agent.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” shall mean, with respect to any issuance or sale by any Loan
Party of Indebtedness, the cash proceeds received from such issuance or sale,
net of all taxes and fees (including financial advisory and investment banking
fees), underwriting discounts, commissions, costs and other expenses (including
legal fees and expenses), in each case incurred in connection with such issuance
or sale.

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“Net Proceeds” shall mean:

(x) 100% of the cash proceeds actually received by the Borrower or any
Subsidiary Loan Party (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards, but only as and when received) from any
Asset Sale (other than those pursuant to Section 6.05(a), (b), (c), (d) (except
as contemplated by Section 6.03(b)(ii)), (e), (f), (h), (i), (j), (l), (m) (to
the extent such proceeds are not cash proceeds), (n) or (r)), net of
(i) attorneys’ fees, accountants’ fees, investment banking fees, survey costs,
title insurance premiums, and related search and recording charges, transfer
taxes, deed or mortgage recording taxes, required debt payments and required
payments of other obligations relating to the applicable asset to the extent
such debt or obligations are secured by a Lien permitted hereunder (other than
pursuant to the Loan Documents) on such asset, other customary expenses and
brokerage, consultant and other customary fees actually incurred in connection
therewith, (ii) Taxes paid or payable as a result thereof or any Tax
Distributions resulting therefrom, and (iii) the amount of any reasonable
reserve established in accordance with GAAP against any adjustment to the sale
price or any liabilities (other than any taxes deducted pursuant to clause
(i) above) (x) related to any of the applicable assets and (y) retained by the
Borrower or any of the Subsidiaries including, without limitation, pension and
other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations (however, the
amount of any subsequent reduction of such reserve (other than in connection
with a payment in respect of any such liability) shall be deemed to be Net
Proceeds of such Asset Sale occurring on the date of such reduction); provided,
that, if no Event of Default exists and the Borrower shall deliver a certificate
of a Responsible Officer of the Borrower to the Administrative Agent promptly
following receipt of any such proceeds setting forth the Borrower’s intention to
use any portion of such proceeds, to acquire, maintain, develop, construct,
improve, upgrade or repair assets useful in the business of the Borrower and the
Subsidiaries or to make investments in Permitted Business Acquisitions, in each
case within 18 months of such receipt, such portion of such proceeds shall not
constitute Net Proceeds except to the extent not, within 18 months of such
receipt, so used or contractually committed to be so used (it being understood
that if any portion of such proceeds are not so used within such 18-month period
but within such 18-month period are contractually committed to be used, then
upon the earlier to occur of (A) the termination of such contract and (B) the
expiration of a 15-month period following such 18-month period, such remaining
portion shall constitute Net Proceeds as of the date of such termination or
expiry without giving effect to this proviso); provided, further, that

 

32



--------------------------------------------------------------------------------

(x) no proceeds realized in a single transaction or series of related
transactions shall constitute Net Proceeds unless such proceeds shall exceed
$10.0 million, (y) no proceeds shall constitute Net Proceeds in any fiscal year
until the aggregate amount of all such proceeds in such fiscal year shall exceed
$20.0 million, and (z) at any time during the 18-month or 15-month reinvestment
period contemplated by the immediately preceding proviso above, if, on a Pro
Forma Basis after giving effect to the Asset Sale and the application of the
proceeds thereof, the Senior Secured Leverage Ratio is less than or equal to
2.50 to 1.00, up to $200 million of such proceeds shall not constitute Net
Proceeds; and

(y) an amount equal to 100% of the cash proceeds from the incurrence, issuance
or sale by the Borrower or any Subsidiary Loan Party of any Indebtedness (other
than Excluded Indebtedness), net of all taxes and fees (including investment
banking fees), commissions, costs and other expenses, in each case incurred in
connection with such issuance or sale.

“New York Courts” shall have the meaning assigned to such term in
Section 10.15(a).

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

“Non-Extending Lenders” shall have the meaning assigned to such term in
Section 2.11(g).

“NRT” shall mean NRT LLC, a Delaware limited liability company, and any
successors thereto.

“Obligations” shall have the meaning assigned to the term “Loan Obligations” in
the Collateral Agreement.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise, transfer, sales, property, intangible, mortgage
recording, or similar Taxes, charges or levies arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, the Loan Documents.

“Parent Entity” shall mean any direct or indirect parent of Holdings.

“Participant” shall have the meaning assigned to such term in Section 10.04(d).

“Participant Register” shall have the meaning assigned to such term in
Section 10.04(d).

“PBGC” shall mean the Pension Benefit Guaranty Corporation established under
Section 4002 of ERISA and any successor entity performing similar functions.

“Perfection Certificate” shall mean the Perfection Certificate with respect to
Borrower and the other Loan Parties in a form reasonably satisfactory to the
Administrative Agent.

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all the Equity Interests (other than
directors’ qualifying shares) in, or merger, consolidation or amalgamation with,
a person or division or line of business of a person (or any subsequent
investment made in a person, division or line of business previously acquired in
a Permitted Business Acquisition), if immediately after giving effect thereto:
(i) no Event of Default shall have occurred and be continuing or would result
therefrom; (ii) all transactions related thereto shall be consummated in
accordance with applicable laws; (iii) with respect to any such acquisition or
investment with a fair market value (as

 

33



--------------------------------------------------------------------------------

determined in good faith by the Borrower) in excess of $50.0 million, the
Borrower and its Subsidiaries shall be in Pro Forma Compliance after giving
effect to such acquisition or investment and any related transactions; (iv) any
acquired or newly formed Subsidiary shall not be liable for any Indebtedness
except for Indebtedness permitted by Section 6.01; (v) the Borrower and the
Subsidiaries are in compliance with Section 5.09 to the extent required thereby
with respect to any person acquired in such acquisition, and (vi) the aggregate
amount of such acquisitions and investments in assets that are not owned by the
Borrower or Subsidiary Loan Parties or in Equity Interests in persons that are
not Subsidiary Loan Parties or persons that do not become Subsidiary Loan
Parties upon consummation of such acquisition shall not exceed the sum of
(x) the greater of (I) 4.5% of Consolidated Total Assets as of the end of the
fiscal quarter immediately prior to the date of such acquisition or investment
for which financial statements have been delivered pursuant to Section 5.04 and
(II) $500.0 million and (y) the portion of Cumulative Credit on the date of such
election by the Borrower.

“Permitted Cure Securities” shall mean any equity securities of Holdings other
than Disqualified Stock upon which all dividends or distributions, if any,
shall, prior to 91 days after the Term Alater of (x) the Term A Facility
Maturity Date and (y) the Term A-1 Facility Maturity Date, be payable solely in
additional shares or such equity security.

“Permitted First Lien Indebtedness” shall mean Indebtedness incurred by the
Borrower or any Subsidiary after the Closing Date so long as (A) no Default or
Event of Default shall have occurred and be continuing or would result
therefrom, (B) immediately after giving effect to the issuance, incurrence or
assumption of such Indebtedness, the Senior Secured Leverage Ratio on a Pro
Forma Basis shall not be greater than 3.50 to 1.00 and (C) if such Indebtedness
is secured on a pari passu first lien basis with the Loans, such Liens shall be
permitted by Section 6.02(nn).

“Permitted Holder” shall mean each of (i) the Fund and the Fund Affiliates and
(ii) the Management Group.

“Permitted Investments” shall mean:

(a) direct obligations of the United States of America or any member of the
European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years;

(b) bank deposits, checking accounts, time deposit accounts, certificates of
deposit and money market deposits maturing within one year of the date of
acquisition thereof issued by a bank or trust company that is organized under
the laws of the United States of America, any state thereof or any foreign
country recognized by the United States of America having capital, surplus and
undivided profits in excess of $250 million and whose long-term debt, or whose
parent holding company’s long-term debt, is rated A (or such similar equivalent
rating or higher by at least one nationally recognized statistical rating
organization (as defined in Rule 436 under the Securities Act);

(c) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;

(d) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under

 

34



--------------------------------------------------------------------------------

the laws of the United States of America or any foreign country recognized by
the United States of America with a rating at the time as of which any
investment therein is made of P-2 (or higher) according to Moody’s, or A-2 (or
higher) according to S&P (or such similar equivalent rating or higher by at
least one nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act));

(e) securities with maturities of two years or less from the date of acquisition
issued or fully guaranteed by any State, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least A by S&P or A by Moody’s (or such similar equivalent rating
or higher by at least one nationally recognized statistical rating organization
(as defined in Rule 436 under the Securities Act));

(f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(e) above;

(g) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000.0 million;

(h) instruments equivalent to those referred to in clauses (a) through (g) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by any Subsidiary organized
in such jurisdiction; and

(i) U.S. dollars, pounds sterling, euros, the national currency of any member
state in the European Union or, in the case of any Foreign Subsidiary, such
local currencies held by it from time to time in the ordinary course of
business.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees, commissions and
expenses), (b) except with respect to Section 6.01(i), (i) the weighted average
life to maturity of such Permitted Refinancing Indebtedness is not shorter than
the weighted average life to maturity of the Indebtedness being Refinanced and
(ii) the maturity of such Permitted Refinancing Indebtedness is not earlier than
the stated maturity of the Indebtedness being Refinanced, (c) if the
Indebtedness being Refinanced is subordinated in right of payment to the
Obligations or any Guarantee thereof, such Permitted Refinancing Indebtedness
shall be subordinated in right of payment to the Obligations or such Guarantee,
as the case may be, on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being Refinanced and
(d) no Permitted Refinancing Indebtedness shall have different obligors, or
greater guarantees or security, than the Indebtedness being Refinanced (provided
that (i) Indebtedness (other than the Senior Unsecured Notes) (A) of any Loan
Party may be Refinanced to add or substitute as an obligor another Loan Party
that is reasonably satisfactory to the Administrative Agent and (B) of any
Subsidiary that is not a Loan Party

 

35



--------------------------------------------------------------------------------

may be Refinanced to add or substitute as an obligor another Subsidiary that is
not a Loan Party and is reasonably satisfactory to the Administrative Agent and
(ii) notwithstanding anything herein to the contrary, other guarantees and
security may be added to the extent then permitted under Article VI) and (e) if
the Indebtedness being Refinanced is secured by any collateral (whether equally
and ratably with, or junior to, the Secured Parties or otherwise), such
Permitted Refinancing Indebtedness may be secured by such collateral (including
in respect of working capital facilities of Foreign Subsidiaries otherwise
permitted under this Agreement only, any collateral pursuant to after acquired
property clauses to the extent any such collateral secured the Indebtedness
being Refinanced) on terms no less favorable to the Secured Parties than those
contained in the documentation (including any intercreditor agreement) governing
the Indebtedness being Refinanced.

“Permitted Securitization Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Securitization
Financing.

“Permitted Securitization Financings” shall mean one or more transactions
pursuant to which Securitization Assets are sold, conveyed or otherwise
transferred to (x) a Special Purpose Securitization Subsidiary (in the case of
the Borrower or a Subsidiary of the Borrower) or (y) any other person (in the
case of a transfer by a Special Purpose Securitization Subsidiary), or Liens are
granted in Securitization Assets (whether existing on the Closing Date or
arising in the future); provided, that (1) recourse to the Borrower or any
Subsidiary (other than the Special Purpose Securitization Subsidiaries) in
connection with such transactions shall be limited to Standard Securitization
Undertakings; (2) no property or assets of the Borrower or any other Subsidiary
of the Borrower (other than a Special Purpose Securitization Subsidiary) shall
be subject to such Permitted Securitization Financing other than pursuant to
Standard Securitization Undertakings; (3) any material contract, agreement,
arrangement or understanding with the Borrower or any Subsidiary of the Borrower
included in the Permitted Securitization Documents with respect to such
Permitted Securitization Financing shall be on terms which the Borrower
reasonably believes to be not materially less favorable to the Borrower or such
Subsidiary than those that might be obtained at the time from persons that are
not Affiliates of the Borrower; and (4) with respect to any Permitted
Securitization Financing entered into after the Closing Date, the terms of such
Permitted Securitization Financing (including financing terms, advance rates,
covenants, termination events and other provisions) are in the aggregate
economically fair and reasonable to the Borrower and the Special Purpose
Securitization Subsidiaries involved in such Permitted Securitization Financing.
For the avoidance of doubt, the Existing Securitization Financings as in effect
on the Closing Date shall be Permitted Securitization Financings.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Plan” shall mean any employee benefit plan, as such term is defined in
Section 3(3) of ERISA (other than a Multiemployer Plan) and in respect of which
Holdings, the Borrower, any Subsidiary or any ERISA Affiliate is (or, if such
plan were terminated, would under Section 4062 or Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 10.17.

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

 

36



--------------------------------------------------------------------------------

“Prepaid Extending Lender” shall have the meaning assigned to such term in
Section 2.11(g).

“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) in making any determination of EBITDA,
effect shall be given to any Asset Sale, any acquisition, Investment,
disposition, merger, amalgamation, consolidation (including the Transactions)
(or any similar transaction or transactions not otherwise permitted under
Section 6.04 or 6.05 that require a waiver or consent of the Required Lenders
and such waiver or consent has been obtained), any dividend, distribution or
other similar payment, any designation of any Subsidiary as an Unrestricted
Subsidiary and any Subsidiary Redesignation, and any restructurings of the
business of the Borrower or any of its Subsidiaries that the Borrower or any of
its Subsidiaries has made and are expected to have a continuing impact and are
factually supportable, which would include cost savings resulting from head
count reduction, closure of facilities and similar operational and other cost
savings, which adjustments the Borrower determines are reasonable as set forth
in a certificate of a Financial Officer of the Borrower (the foregoing, together
with any transactions related thereto or in connection therewith, the “relevant
transactions”), in each case that occurred during the Reference Period (or, in
the case of determinations made pursuant to the definition of the terms
“Incremental Amount,” “Permitted Business Acquisition” or “Permitted First Lien
Indebtedness” or pursuant to Sections 2.11(b), 6.01(h), 6.01(r), 6.02(u),
6.02(nn) or 6.06(e), occurring during the Reference Period or thereafter and
through and including the date upon which the respective Permitted Business
Acquisition or incurrence of Indebtedness or Liens or dividend is consummated),
(ii) in making any determination on a Pro Forma Basis, (x) all Indebtedness
(including Indebtedness issued, incurred or assumed as a result of, or to
finance, any relevant transactions and for which the financial effect is being
calculated, whether incurred under this Agreement or otherwise, but excluding
normal fluctuations in revolving Indebtedness incurred for working capital
purposes and amounts outstanding after any Permitted Securitization Financing,
in each case not to finance any acquisition) issued, incurred, assumed or
permanently repaid during the Reference Period (or, in the case of
determinations made pursuant to the definition of the terms “Incremental
Amount,” “Permitted Business Acquisition” or “Permitted First Lien Indebtedness”
or pursuant to Sections 2.11(b), 6.01(h), 6.01(r), 6.02(u), 6.02(nn) or 6.06(e),
occurring during the Reference Period or thereafter and through and including
the date upon which the respective Permitted Business Acquisition or incurrence
of Indebtedness or Liens or dividend is consummated) shall be deemed to have
been issued, incurred, assumed or permanently repaid at the beginning of such
period and (y) Interest Expense of such person attributable to interest on any
Indebtedness, for which pro forma effect is being given as provided in preceding
clause (x), bearing floating interest rates shall be computed on a pro forma
basis as if the rates that would have been in effect during the period for which
pro forma effect is being given had been actually in effect during such periods
and (iii) (A) any Subsidiary Redesignation then being designated, effect shall
be given to such Subsidiary Redesignation and all other Subsidiary
Redesignations after the first day of the relevant Reference Period and on or
prior to the date of the respective Subsidiary Redesignation then being
designated, collectively, and (B) any designation of a Subsidiary as an
Unrestricted Subsidiary, effect shall be given to such designation and all other
designations of Subsidiaries as Unrestricted Subsidiaries after the first day of
the relevant Reference Period and on or prior to the date of the then applicable
designation of a Subsidiary as an Unrestricted Subsidiary, collectively.

 

37



--------------------------------------------------------------------------------

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and may include, adjustments to reflect for any fiscal period ending on
or prior to the second anniversary of any relevant pro forma event, operating
expense reductions and other operating improvements, synergies or cost savings
reasonably expected to result from such relevant pro forma event (including, to
the extent applicable, the Transactions). The Borrower shall deliver to the
Administrative Agent a certificate of a Financial Officer of the Borrower
setting forth such demonstrable or additional operating expense reductions and
other operating improvements, synergies or cost savings and information and
calculations supporting them in reasonable detail.

“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrower and its Subsidiaries shall be in compliance, on a Pro Forma Basis after
giving effect on a Pro Forma Basis to the relevant transactions (including the
assumption, the issuance, incurrence and permanent repayment of Indebtedness),
with the Financial Performance Covenant recomputed as at the last day of the
most recently ended fiscal quarter of the Borrower and its Subsidiaries for
which the financial statements and certificates required pursuant to
Section 5.04 have been delivered (but solely to the extent such Financial
Performance Covenant was applicable at such time), and the Borrower shall have
delivered to the Administrative Agent a certificate of a Responsible Officer of
the Borrower to such effect, together with all relevant financial information.
To the extent that any provision of this Agreement requires or tests for Pro
Forma Compliance prior to the first test date under Section 6.10, such provision
shall be deemed to refer to the first covenant level set forth therein.

“Prohibited Transaction” shall have the meaning set forth in Section 4975(c) of
the Code or described in Section 406 of ERISA.

“Projections” shall mean any projections and any forward-looking statements
(including statements with respect to booked business) of such entities
furnished to the Lenders or the Administrative Agent by or on behalf of
Holdings, the Borrower or any of the Subsidiaries prior to the Closing Date.

“Promissory Note” shall have the meaning assigned to such term in
Section 10.04(f).

“Public Lender” shall have the meaning assigned to such term in
Section 10.17(a).

“Qualified CFC Holding Company” shall mean a Wholly Owned Subsidiary of the
Borrower that is a Delaware limited liability company that is treated as a
disregarded entity for U.S. federal income tax purposes, the primary asset of
which consists of Equity Interests in either (i) one or more Foreign
Subsidiaries or (ii) a Delaware limited liability company the primary asset of
which consists of Equity Interests in one or more Foreign Subsidiaries.

“Qualified Equity Interests” shall mean any Equity Interests other than
Disqualified Stock.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee or leased by any Loan Party, together with, in
each case, all easements, hereditaments and appurtenances relating thereto, and
all improvements and appurtenant fixtures incidental to the ownership or lease
thereof.

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

 

38



--------------------------------------------------------------------------------

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.

“Refinancing Amendment” shall have the meaning assigned to such term in
Section 10.08(e).

“Register” shall have the meaning assigned to such term in Section 10.04(b)(iv).

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

“Related Sections” shall have the meaning assigned to such term in
Section 6.04(ff).

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the Environment.

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

“Replaced Term Loans” shall have the meaning assigned to such term in
Section 10.08(e).

“Replacement Term Loans” shall have the meaning assigned to such term in
Section 10.08(e).

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which notice is waived pursuant to DOL Reg §4043 as in effect on the date hereof
(no matter how such notice requirement may be changed in the future).

“Required Lenders” shall mean, at any time, Lenders having Loans outstanding
that represent more than 50% of the sum of all Loans outstanding. The Loans of
any Defaulting Lender shall be disregarded in determining Required Lenders at
any time.

“Required Percentage” shall mean, with respect to an Excess Cash Flow Period (or
Excess Cash Flow Interim Period), 50%; provided, that (a) if the Senior Secured
Leverage Ratio at the end of the Applicable Period (or Excess Cash Flow Interim
Period) is greater than 2.50 to 1.00 but less than or equal to 3.25 to 1.00,
such percentage shall be 25%, and (b) if the Senior Secured Leverage Ratio at
the end of the Applicable Period (or Excess Cash Flow Interim Period) is less
than or equal to 2.50 to 1.00, such percentage shall be 0%.

 

39



--------------------------------------------------------------------------------

“Required Prepayment Date” shall have the meaning assigned to such term in
Section 2.11(f).

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

“Restricted Payments” shall have the meaning assigned to such term in
Section 6.06.

“Retained Percentage” shall mean, with respect to any Excess Cash Flow Period
(or Excess Cash Flow Interim Period), (a) 100% minus (b) the Required Percentage
with respect to such Excess Cash Flow Period (or Excess Cash Flow Interim
Period).

“RP Ratio Test” shall have the meaning assigned to such term in Section 6.06(m).

“S&P” shall mean Standard & Poor’s Financial Services LLC or any successor
thereto.

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“Sanctioned Country” shall mean, at any time, a country or territory which is
itself the subject or target of comprehensive Sanctions (at the time of this
Agreement, Cuba, Iran, North Korea, Sudan, the Crimea region of Ukraine and
Syria).

“Sanctioned Person” shall mean, at any time, (a) any person listed in any
Sanctions-related list of designated persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or by the United Nations Security Council or the European Union, (b) any
person located, organized or resident in a Sanctioned Country or (c) any person
owned or controlled by any such person or persons described in the foregoing
clauses (a) or (b).

“Sanctions” shall mean, economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Secured Parties” shall mean the “Secured Parties” as defined in the Collateral
Agreement.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Securitization Assets” shall mean rights to receive payments and funds under
relocation contracts and related contracts, homes held for resale, receivables
relating to mortgage payments, equity payments and mortgage payoffs, other
related receivables, beneficial interests in such assets and assets relating
thereto and other assets which are customarily transferred or in respect of
which security interests are customarily granted in connection with asset
securitization transactions involving receivables and similar assets, made
subject to a Permitted Securitization Financing, in each case related to the
relocation services business.

 

40



--------------------------------------------------------------------------------

“Security Documents” shall mean the Mortgages, the Collateral Agreement, the
First Lien Intercreditor Agreement, the First and a Half Lien Intercreditor
Agreement and any other intercreditor agreement executed and delivered pursuant
to Section 6.02 and each of the security agreements and other instruments and
documents executed and delivered with respect to the Loans and Commitments
pursuant to any of the foregoing or pursuant to Section 5.09 or any Incremental
Assumption Agreement.

“Senior Secured Leverage Ratio” shall mean, on any date, the ratio of (a) Total
Senior Secured Net Debt as of such date to (b) EBITDA for the period of four
consecutive fiscal quarters of the Borrower most recently ended as of such date,
all determined on a consolidated basis in accordance with GAAP; provided, that
EBITDA shall be determined for the relevant Test Period on a Pro Forma Basis.

“Senior Unsecured Notes” shall mean, collectively, (i) the Borrower’s 3.375%
Senior Notes due 2016, (ii) the Borrower’s 4.50% Senior Notes due 2019 and,
(iiiii) the Borrower’s 5.25% Senior Notes due 2021 and (iii) the Borrower’s
4.875% Senior Notes due 2023, each issued pursuant to the Senior Unsecured Notes
Indentures and any notes issued by the Borrowers in exchange for, and as
contemplated by, the Senior Unsecured Notes and the related registration rights
agreement with substantially identical terms as the Senior Unsecured Notes.

“Senior Unsecured Notes Indentures” shall mean, collectively, (i) the Indenture
dated as of April 267, 20132014 under which the 3.3754.50% Senior Unsecured
Notes were issued, (ii) the Indenture dated as of April 7, 2014 under which the
4.50% Senior Unsecured Notes were issued and (iii) the Indenture dated as of
November 21, 2014 under which the 5.25% Senior Unsecured Notes were issued and
(iii) the Indenture dated as of June 1, 2016 under which the 4.875% Senior
Unsecured Notes were issued, each among the Borrower and certain of the
Subsidiaries party thereto and the trustee named therein from time to time, as
in effect on the Closing Date or First Amendment Effective Date, as applicable,
and as amended, restated, supplemented or otherwise modified from time to time
in accordance with the requirements thereof and of this Agreement.

“Separation and Distribution Agreement” shall mean that certain Separation and
Distribution Agreement, dated as of July 27, 2006, by and among Cendant
Corporation, Realogy Corporation, Travelport Inc. and Wyndham Worldwide
Corporation.

“Single Employer Plan” shall mean any Plan subject to the provisions of Title IV
of ERISA or Section 412 of the Code or Section 302 of ERISA, but that is not a
Multiemployer Plan.

“Special Purpose Securitization Subsidiary” shall mean any Subsidiary (a) party
as of the Closing Date to any Existing Securitization Document or (b)(1) to
which the Borrower or a Subsidiary of the Borrower transfers or otherwise
conveys Securitization Assets, (2) which engages in no activities other than in
connection with the receipt, management, transfer and financing of those
Securitization Assets and activities incidental or related thereto, (3) none of
the obligations of which are guaranteed by the Borrower or any Subsidiary of the
Borrower (other than another Special Purpose Securitization Subsidiary) other
than pursuant to Standard Securitization Undertakings, and (4) with respect to
which neither the Borrower nor any Subsidiary of the Borrower has any obligation
to maintain or preserve such entity’s financial condition or cause such entity
to achieve certain levels of operating results.

“Standard Securitization Undertakings” shall mean representations, warranties
(and any related repurchase obligations), servicer obligations, obligations to
transfer Securitization Assets (including provisions similar to those found in
the UK Securitization Documents as of the Closing Date) guarantees of
performance and payments (other than payments of the obligations backed by the

 

41



--------------------------------------------------------------------------------

Securitization Assets or obligations of Special Purpose Securitization
Subsidiaries), and covenants and indemnities entered into by the Borrower or any
Subsidiary of the Borrower of a type that are customary in securitizations
and/or are reasonably similar to those in the Existing Securitization
Financings.

“Statutory Reserves” shall mean, with respect to any currency, any reserve,
liquid asset or similar requirements established by any Governmental Authority
of the United States of America or of the jurisdiction of such currency or any
jurisdiction in which Loans in such currency are made to which banks in such
jurisdiction are subject for any category of deposits or liabilities customarily
used to fund loans in such currency or by reference to which interest rates
applicable to Loans in such currency are determined, expressed in the case of
each such requirement as a decimal. Such reserves shall include those imposed
pursuant to Regulation D of the Board. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve,
liquid asset, fee or similar requirement .

“Subagent” shall have the meaning assigned to such term in Section 9.02.

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” shall mean, with respect to any person, (a) any corporation,
association or other business entity (other than a partnership, joint venture,
limited liability company or similar entity) of which more than 50% of the total
ordinary voting power of Equity Interests entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof (or persons performing similar functions) is at the time of
determination owned or controlled, directly or indirectly, by such person or one
or more of the other Subsidiaries of such person or a combination thereof,
(b) any partnership, joint venture or limited liability company or similar
entity of which (i) more than 50% of the capital accounts, distribution rights,
total equity and voting interests or general or limited partnership interests,
as applicable, is at the time of determination owned or controlled, directly or
indirectly, by such person or one or more of the other Subsidiaries of such
person or a combination thereof, whether in the form of membership, general,
special or limited partnership interests or otherwise, and (ii) such person or
any Subsidiary of such person is a controlling general partner or otherwise
controls such entity; provided that, except where the context otherwise require,
the referred person means the Borrower. Notwithstanding the foregoing (and
except for purposes of Sections 3.09, 3.13, 3.15, 3.16, 5.03, 5.06, 5.08 and
8.01(k), and the definition of Unrestricted Subsidiary contained herein), an
Unrestricted Subsidiary shall be deemed not to be a Subsidiary of the Borrower
or any of its Subsidiaries for purposes of this Agreement.

“Subsidiary Loan Party” shall mean (a) each Domestic Subsidiary of the Borrower
listed on Schedule 1.01F on the Closing Date and (b) each additional Subsidiary
described in Section 5.09(d).

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future, or derivative or foreign exchange spot transaction or option or similar
agreement involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or

 

42



--------------------------------------------------------------------------------

economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions; provided, that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of Holdings, the Borrower or any of the
Subsidiaries shall be a Swap Agreement.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, withholdings or similar charges (including
ad valorem charges) imposed by any Governmental Authority and any and all
interest and penalties related thereto.

“Tax Distributions” shall mean any Restricted Payments described in
Section 6.06(b)(y).

“Tax Sharing Agreement” shall mean the Tax Sharing Agreement, dated as of
July 28, 2006, as amended, by and among Cendant Corporation, Realogy Group LLC,
Wyndham Worldwide Corporation and Travelport Inc.

“Term A Borrowing” shall mean any Initial Term A Borrowing or any Incremental
Term A Borrowing.

“Term A Facility” shall mean (a) the Initial Term A Loans and (b) any
Incremental Term A Loan Commitments.

“Term A Facility Maturity Date” shall mean October 23, 2020; provided that in
the event that the Term Loans (as defined in the Existing Credit Agreement) are
not repaid (whether through a refinancing permitted under this Agreement or
otherwise) in full prior to December 5, 2019 or, in the absence of such
repayment, the Term B Facility Maturity Date (as defined in the Existing Credit
Agreement) (and any other maturity date applicable to any Other Term Loans (as
defined in the Existing Credit Agreement)) has not been extended to a date not
earlier than January 22, 2021, the Term A Facility Maturity Date shall be
December 5, 2019.

“Term A Loans” shall mean the Initial Term A Loans made by the Lenders to the
Borrower pursuant to Section 2.01 and any Incremental Term A Loans made by the
Incremental Term Lenders to the Borrower pursuant to Section 2.20.

“Term A Loan Commitment” shall mean any Initial Term A Loan Commitment and any
Incremental Term A Loan Commitment.

“Term A Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a)(i).

“Term AA-1 Borrowing” shall mean any Initial Term Aa Borrowing comprised of Term
A-1 Loans or any Incremental Term A-1 Borrowing.

“Term A-1 Facility” shall mean (a) the Term A-1 Loans, (b) any Term A-1 Loan
Commitments and (c) any Incremental Term A-1 Loan Commitments.

“Term A-1 Facility Maturity Date” shall mean July 20, 2021.

“Term A-1 Lender” shall mean a Lender (including Incremental Term Lenders) with
a Term A-1 Loan Commitment or an outstanding Term A-1 Loan.

 

43



--------------------------------------------------------------------------------

“Term A-1 Loans” shall mean a Loan made by a Term A-1 Lender pursuant to
Section 2.01A and any Incremental Term A-1 Loans made by the Incremental Term
Lenders to the Borrower pursuant to Section 2.20.

“Term A-1 Loan Commitment” shall mean with respect to each Lender, the
commitment of such Lender to make Term A-1 Loans pursuant to Section 2.01A. The
initial amount of each Lender’s Term A-1 Loan Commitment is set forth on Exhibit
B to the First Amendment (including as amended by the applicable Incremental
Assumption Agreement), or in the Assignment and Assumption or Incremental
Assumption Agreement pursuant to which such Lender shall have assumed its Term
A-1 Loan Commitment. The aggregate amount of the Term A-1 Loan Commitments on
the First Amendment Effective Date is $355 million.

“Term A-1 Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a)(iii).

“Term Lender” shall mean a Lender (including Incremental Term Lenders) with a
Term A Loan Commitment or Term A-1 Loan Commitment or with outstanding Term A
Loans or Term A-1 Loans.

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended (taken as
one accounting period).

“Title Resource Group” shall mean Title Resource Group LLC, a Delaware limited
liability company, and any successor thereto.

“Total Net Leverage Ratio” shall mean, on any date, the ratio of (a) Total Net
Debt as of such date to (b) EBITDA for the period of four consecutive fiscal
quarters of the Borrower most recently ended as of such date, all determined on
a consolidated basis in accordance with GAAP; provided, that EBITDA shall be
determined for the relevant Test Period on a Pro Forma Basis.

“Total Net Debt” at any date shall mean (i) the aggregate principal amount of
Consolidated Debt of the Borrower and its Subsidiaries outstanding at such date
less (ii) without duplication, the Unrestricted Cash and Permitted Investments
of the Borrower and its Subsidiaries on such date.

“Total Senior Secured Net Debt” at any date shall mean (i) the aggregate
principal amount of Consolidated Debt of the Borrower and its Subsidiaries
outstanding at such date that consists of, without duplication, Indebtedness
(other than, for the avoidance of doubt, any First and a Half Lien Refinancing
Notes and any other Indebtedness that is secured on a pari passu basis with or
junior to the First and a Half Lien Refinancing Notes) that in each case is then
secured by first priority Liens on property or assets of the Borrower and its
Subsidiaries (other than a Lien on property or assets held in a defeasance or
similar trust or arrangement for the benefit of the Indebtedness secured
thereby), less (ii) without duplication, the Unrestricted Cash and Permitted
Investments of the Borrower and its Subsidiaries on such date.

“Transactions” shall mean, collectively, (a) the execution and delivery of the
Loan Documents, the creation of the Liens pursuant to the Security Documents,
and the initial borrowings hereunder, (b) the satisfaction and discharge of the
First Lien Notes and (c) the payment of all premiums, interest, fees and
expenses to be paid on or prior to the Closing Date (or otherwise in connection
with the First Lien Notes) and owing in connection with the foregoing.

 

44



--------------------------------------------------------------------------------

“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the ABR.

“UK Securitization Documents” shall mean the letter agreement, dated August 17,
2012, by and between Cartus Limited and Lloyds TSB Bank plc and the letter
agreement, dated August 17, 2012, by and between Cartus Financing Limited and
Lloyds TSB Bank plc, and each other agreement or other document contemplated by
or entered into in connection with and/or in replacement of the foregoing, each
as amended, restated, refinanced, modified or supplemented on or prior to the
Closing Date.

“Unfunded Pension Liability” of any Single Employer Plan shall mean the amount,
if any, by which the present value of the accrued benefits under the Single
Employer Plan as of the close of its most recent plan year exceeds the fair
market value of the assets allocable thereto as of the close of its most recent
plan year, determined in both cases using the applicable assumptions promulgated
under Section 430 of the Code.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as the
same may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“Unrestricted Cash” shall mean (a) cash or cash equivalents of the Borrower or
any of its Subsidiaries that would not appear as “restricted” on a consolidated
balance sheet of the Borrower or any of its Subsidiaries (including Permitted
Investments made in connection with the Arbitrage Programs whether or not so
restricted), minus (b) cash or cash equivalents of any Insurance Subsidiary that
is not permitted to be distributed or advanced to the Borrower or any other
Subsidiary as a matter of law or regulation.

“Unrestricted Subsidiary” shall mean (1) any Subsidiary of the Borrower
identified on Schedule 1.01G and (2) any Subsidiary of the Borrower designated
by the Borrower as an Unrestricted Subsidiary hereunder by written notice to the
Administrative Agent; provided, that the Borrower shall only be permitted to so
designate a new Unrestricted Subsidiary after the Closing Date and so long as
(a) no Default or Event of Default has occurred and is continuing or would
result therefrom, (b) immediately after giving effect to such designation (as
well as all other such designations theretofore consummated after the first day
of such Reference Period), the Borrower shall be in Pro Forma Compliance,
(c) such Unrestricted Subsidiary shall be capitalized (to the extent capitalized
by the Borrower or any of its Subsidiaries) through Investments as permitted by,
and in compliance with, Section 6.04(j), and any prior or concurrent Investments
in such Subsidiary by the Borrower or any of its Subsidiaries shall be deemed to
have been made under Section 6.04(j), (d) without duplication of clause (c), any
assets owned by such Unrestricted Subsidiary at the time of the initial
designation thereof shall be treated as Investments pursuant to Section 6.04(j),
and (e) such Subsidiary shall have been designated an “unrestricted subsidiary”
(or otherwise not be subject to the covenants and defaults) under the Senior
Unsecured Notes Indentures, any other Indebtedness permitted to be incurred
hereunder (to the extent the concept of unrestricted subsidiaries exists in the
documents governing such Indebtedness) and all Permitted Refinancing
Indebtedness in respect of any of the foregoing and all Disqualified Stock. The
Borrower may designate any Unrestricted Subsidiary to be a Subsidiary for
purposes of this Agreement (each, a “Subsidiary Redesignation”); provided, that
(i) such Unrestricted Subsidiary, both before and after giving effect to such
designation, shall be a Wholly Owned Subsidiary of the Borrower, (ii) no Default
or Event of Default has occurred and is continuing or would result therefrom,
(iii) immediately after giving effect

 

45



--------------------------------------------------------------------------------

to such Subsidiary Redesignation (as well as all other Subsidiary Redesignations
theretofore consummated after the first day of such Reference Period), the
Borrower shall be in Pro Forma Compliance, and (iv) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate executed by a
Responsible Officer of such Borrower, certifying to the best of such officer’s
knowledge, compliance with the requirements of preceding clauses (i) through
(iii), inclusive, and containing the calculations and information required by
the preceding clause (iii).

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Waivable Mandatory Prepayment” shall have the meaning assigned to such term in
Section 2.11(f).

“Wholly Owned Domestic Subsidiary” of any person shall mean a Domestic
Subsidiary of such person that is a Wholly Owned Subsidiary.

“Wholly Owned Foreign Subsidiary” of any person shall mean a Foreign Subsidiary
of such person that is a Wholly Owned Subsidiary.

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Working Capital” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, Current Assets at such
date of determination minus Current Liabilities at such date of determination;
provided, that, for purposes of calculating Excess Cash Flow, increases or
decreases in Working Capital shall be calculated without regard to any changes
in Current Assets or Current Liabilities as a result of (a) any reclassification
in accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent, or (b) the effects of purchase accounting.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

SECTION 1.02. Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time.

 

46



--------------------------------------------------------------------------------

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided, that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the Closing Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any election under Accounting Standard Codification ASC
825-10 (or any other Accounting Standard having a similar result or effect) to
value any Indebtedness or other liabilities of the Borrower or any Subsidiary at
“fair value”, as defined therein and (ii) any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof).

SECTION 1.03. Effectuation of Transfers. Each of the representations and
warranties of Holdings and the Borrower contained in this Agreement (and all
corresponding definitions) are made after giving effect to the Transactions,
unless the context otherwise requires.

ARTICLE II

The Credits

SECTION 2.01. Term A Loan Commitments. Subject to the terms and conditions set
forth herein, each Initial Term A Lender severally agrees to make Initial Term A
Loans to the Borrower on the Closing Date in an amount not to exceed such Term
Lender’s Initial Term A Loan Commitment. Amounts borrowed under this
Section 2.01 and repaid or prepaid may not be reborrowed.

SECTION 2.01A. Term A-1 Loan Commitments. Subject to the terms and conditions
set forth herein and the First Amendment, each Term A-1 Lender severally agrees
to make Term A-1 Loans to the Borrower on the First Amendment Effective Date in
an amount not to exceed such Term A-1 Lender’s Term A-1 Loan Commitment. Amounts
borrowed under this Section 2.01A and repaid or prepaid may not be reborrowed.

SECTION 2.02. Term A Loans and Borrowings. (a) Each Loan shall be made as part
of a Borrowing consisting of Loans of the same Type made by the Lenders ratably
in accordance with their respective Commitments. The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided, that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurocurrency Loans as the Borrower may request in accordance herewith.
Each Lender at its

 

47



--------------------------------------------------------------------------------

option may make any ABR Loan or Eurocurrency Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided, that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement and such Lender shall
not be entitled to any amounts payable under Section 2.15 or 2.17 solely in
respect of increased costs resulting from such exercise and existing at the time
of such exercise.

(c) Borrowings of more than one Type may be outstanding at the same time;
provided, that there shall not at any time be more than a total of ten
Eurocurrency Borrowings outstanding under the Term A Facility or the Term A-1
Facility.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
(i) with respect to the Term A Facility, the Interest Period requested with
respect thereto would end after the Term A Facility Maturity Date or (ii) with
respect to the Term A-1 Facility, the Interest Period requested with respect
thereto would end after the Term A-1 Facility Maturity Date.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurocurrency Borrowing, not later than 12:00 p.m., Local Time, three
Business Days (or, with respect to the Borrowings on the Closing Date, such
fewer number of Business Days as may be acceptable to the Administrative Agent)
before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 12:00 noon, Local Time, on the date of the proposed
Borrowing (which shall be a Business Day). Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

(i) whether such Borrowing is to be a Borrowing of Initial Term A Loans, Term
A-1 Loans, Incremental Term A Loans or Incremental Term A-1 Loans;

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

48



--------------------------------------------------------------------------------

SECTION 2.04. [Reserved].

SECTION 2.05. [Reserved].

SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower as specified in the Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of (A) the
Federal Funds Effective Rate and (B) a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation or
(ii) in the case of the Borrower, the interest rate applicable to ABR Loans at
such time. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing. In
the event the Borrower pays such amount to the Administrative Agent, then such
amount shall reduce the principal amount of such Borrowing (but exclusive of any
accrued and unpaid interest thereon).

SECTION 2.07. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in the form of
Exhibit C and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall be irrevocable
and shall specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

49



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the written
request (including a request through electronic means) of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

SECTION 2.08. Termination and Reduction of Commitments. Unless previously
terminated, (a) the Initial Term A Loan Commitments shall terminate on the
Closing Date and (b) the Term A-1 Loan Commitments shall terminate on the First
Amendment Effective Date.

SECTION 2.09. Repayment of Term A Loans; Evidence of Debt. (a) The Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Lender (i) the then unpaid principal amount of each Term A Loan
of such Lender as provided in Section 2.10 and (ii) the then unpaid principal
amount of each Term A-1 Loan of such Lender as provided in Section 2.10.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period (if any) applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) any amount received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

 

50



--------------------------------------------------------------------------------

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided, that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

SECTION 2.10. Repayment of Term A Loans. (a) Subject to the other paragraphs of
this Section:

(i) The Borrower shall repay to the Administrative Agent, for the benefit of the
Initial Term A Lenders, on the last day of March, June, September and December
of each year (beginning March 31, 2016) or, if such date is not a Business Day,
the next preceding Business Day (each such date being referred to as a “Term A
Loan Installment Date”) through and including the Term A Facility Maturity Date,
a principal amount of Initial Term A Loans equal to the product of (x) the
principal amount of the Initial Term A Loans outstanding after the Initial Term
A Borrowing on the Closing Date and (y) the percentage set forth below opposite
the applicable Term A Loan Installment Date, with the balance of the Initial
Term A Loans due in full on the Term A Facility Maturity Date.

 

Term A Loan Installment Date

   Percentage  

March 31, 2016

     1.25 % 

June 30, 2016

     1.25 % 

September 30, 2016

     1.25 % 

December 31, 2016

     1.25 % 

March 31, 2017

     1.25 % 

June 30, 2017

     1.25 % 

September 30, 2017

     1.25 % 

December 31, 2017

     1.25 % 

March 31, 2018

     1.875 % 

June 30, 2018

     1.875 % 

September 30, 2018

     1.875 % 

December 31, 2018

     1.875 % 

March 31, 2019

     2.50 % 

June 30, 2019

     2.50 % 

September 30, 2019

     2.50 % 

December 31, 2019

     2.50 % 

March 31, 2020

     3.75 % 

June 30, 2020

     3.75 % 

September 30, 2020 and thereafter

     3.75 % 

 

51



--------------------------------------------------------------------------------

(ii) To the extent not previously paid, outstanding Term A Loans shall be due
and payable on the Term A Facility Maturity Date.

(iii) The Borrower shall repay to the Administrative Agent, for the benefit of
the Term A-1 Lenders, on the last day of March, June, September and December of
each year (beginning September 30, 2016) or, if such date is not a Business Day,
the next preceding Business Day (each such date being referred to as a “Term A-1
Loan Installment Date”) through and including the Term A-1 Facility Maturity
Date, a principal amount of Term A-1 Loans equal to the product of (x) the
principal amount of the Term A-1 Loans outstanding after the Term A-1 Borrowing
on the First Amendment Effective Date and (y) the percentage set forth below
opposite the applicable Term A-1 Loan Installment Date, with the balance of the
Term A-1 Loans due in full on the Term A-1 Facility Maturity Date.

 

Term A-1 Loan Installment Date

   Percentage  

September 30, 2016

     0.625 % 

December 31, 2016

     0.625 % 

March 31, 2017

     0.625 % 

June 30, 2017

     0.625 % 

September 30, 2017

     0.625 % 

December 31, 2017

     0.625 % 

March 31, 2018

     0.625 % 

June 30, 2018

     0.625 % 

September 30, 2018

     1.25 % 

December 31, 2018

     1.25 % 

March 31, 2019

     1.25 % 

June 30, 2019

     1.25 % 

September 30, 2019

     1.875 % 

December 31, 2019

     1.875 % 

March 31, 2020

     1.875 % 

June 30, 2020

     1.875 % 

September 30, 2020

     2.50 % 

December 31, 2020

     2.50 % 

March 31, 2021

     2.50 % 

June 30, 2021 and thereafter

     2.50 % 

 

52



--------------------------------------------------------------------------------

(iv) To the extent not previously paid, outstanding Term A-1 Loans shall be due
and payable on the Term A-1 Facility Maturity Date.

(b) [Reserved].

(c) Prepayment of the Term A Loans from:

(i) all Net Proceeds pursuant to Section 2.11(b) and Excess Cash Flow pursuant
to Section 2.11(c) shall be applied to the Term A Loans ratably, with the
application thereof reducing in direct order the remaining installments thereof
in forward order of maturity, and

(ii) any optional prepayments of the Term A Loans pursuant to Section 2.11(a)
shall be applied to the remaining installments of the Term A Loans as the
Borrowers may direct.

(d) Prior to the scheduled or voluntary repayment of any Loan, the Borrower
shall select the Borrowing or Borrowings to be repaid or reduced and shall
notify the Administrative Agent by telephone (confirmed by telecopy) of such
selection not later than 1:00 p.m., Local Time, (i) in the case of an ABR
Borrowing, one Business Day before the scheduled date of such repayment and
(ii) in the case of a Eurocurrency Borrowing, three Business Days before the
scheduled date of such repayment. Each repayment of a Borrowing shall be applied
ratably to the Loans included in the repaid Borrowing. Repayments of Borrowings
shall be accompanied by accrued interest on the amount repaid.

SECTION 2.11. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Loan in whole or in part (subject to
Section 2.16), in an aggregate principal amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum or, if less, the
amount outstanding, subject to prior notice in accordance with Section 2.10(d),
which notice shall be irrevocable except to the extent conditioned on a
refinancing of all or any portion of the Term A Facility or the Term A-1
Facility, as applicable.

 

53



--------------------------------------------------------------------------------

(b) Promptly upon receipt thereof by Holdings or any of its Subsidiaries, all
Net Proceeds shall be applied to prepay Term Athe Loans in accordance with
paragraphs (c) and (d) of Section 2.10. Notwithstanding the foregoing, the
Borrower may (i) use a portion of such Net Proceeds pursuant to clause (x) of
the definition thereof to prepay or repurchase First Lien Refinancing Notes or
First Lien Notes secured on a pari passu basis with the Term A Loans to the
extent any agreement governing such First Lien Refinancing Notes or First Lien
Notes requires the Borrower to prepay or make an offer to purchase such First
Lien Refinancing Notes or First Lien Notes with the proceeds of such Asset Sale,
in each case in an amount not to exceed the product of (x) the amount of such
Net Proceeds multiplied by (y) a fraction, the numerator of which is the
outstanding principal amount of such First Lien Refinancing Notes or First Lien
Notes and with respect to which such a requirement to prepay or make an offer to
purchase exists and the denominator of which is the sum of the outstanding
principal amount (or, in the case of First Lien Refinancing Notes or First Lien
Notes issued at less than its principal amount at maturity, the accreted value
thereof) of such First Lien Refinancing Notes or First Lien Notes and the
outstanding principal amount of Term Athe Loans, and (ii) retain Net Proceeds
pursuant to clause (y) of the definition thereof, provided that the Senior
Secured Leverage Ratio on the last day of the Borrower’s then most recently
completed fiscal quarter for which financial statements are available shall be
less than or equal to 2.50 to 1.00. Notwithstanding anything in this
Section 2.11(b) to the contrary, amounts actually applied toward prepayment of
the Existing Term Loans pursuant to Section 2.11(b) of the Existing Credit
Agreement as in effect on the date hereof, but solely with respect to Net
Proceeds (as defined in the Existing Credit Agreement as in effect on the date
hereof) described in clause (x) of the definition thereof shall on a
dollar-for-dollar basis reduce the amount required to be applied toward
prepayments of the Term A Loans hereunder.

(c) Not later than 90 days after the end of each Excess Cash Flow Period, the
Borrower shall calculate Excess Cash Flow for such Excess Cash Flow Period and
shall apply an amount equal to (i) the Required Percentage of such Excess Cash
Flow, minus (ii) to the extent not financed using the proceeds of, without
duplication, the incurrence of Indebtedness and the sale or issuance of any
Equity Interests (including any capital contributions), the amount of any
voluntary prepayments of Term Athe Loans made during such Excess Cash Flow
Period. Not later than the date on which the Borrower is required to deliver
financial statements with respect to the end of each Excess Cash Flow Period
under Section 5.04(a), the Borrower will deliver to the Administrative Agent a
certificate signed by a Financial Officer of the Borrower setting forth the
amount, if any, of Excess Cash Flow for such fiscal year and the calculation
thereof in reasonable detail. Notwithstanding anything in this Section 2.11(c)
to the contrary, amounts actually applied toward prepayment of the Existing Term
Loans pursuant to Section 2.11(c) of the Existing Credit Agreement as in effect
on the date hereof shall on a dollar-for-dollar basis reduce the amount required
to be applied toward prepayments of the Term A Loans hereunder.

(d) [Reserved].

(e) [Reserved].

(f) Anything contained herein to the contrary notwithstanding, in the event the
Borrower is required to make any mandatory prepayment (a “Waivable Mandatory
Prepayment”) of the Term A Loans, not less than three Business Days prior to the
date (the “Required Prepayment Date”) on which the Borrower elects (or is
otherwise required) to make such Waivable Mandatory Prepayment, the Borrower
shall notify Administrative Agent of the amount of such prepayment, and
Administrative Agent will promptly thereafter notify each Lender holding an
outstanding Term A Loan of the amount of such Lender’s pro rata share of such
Waivable Mandatory Prepayment and such Lender’s option to refuse such amount.
Each such Lender may exercise such option by giving written notice to the

 

54



--------------------------------------------------------------------------------

Administrative Agent of its election to do so on or before the second Business
Day prior to the Required Prepayment Date (it being understood that any Lender
which does not notify the Administrative Agent of its election to exercise such
option on or before the first Business Day prior to the Required Prepayment Date
shall be deemed to have elected, as of such date, not to exercise such option.).
On the Required Prepayment Date, the Borrower shall pay to Administrative Agent
the amount of the Waivable Mandatory Prepayment, which amount shall be applied
(i) in an amount equal to that portion of the Waivable Mandatory Prepayment
payable to those Lenders that have elected not to exercise such option (each, an
“Accepting Lender”), to prepay the Term A Loans of such Accepting Lenders (which
prepayment shall be applied to the scheduled installments of principal of the
Term A Loans in accordance with Section 2.11(b)), and (ii) in an amount equal to
that portion of the Waivable Mandatory Prepayment otherwise payable to those
Lenders that have elected to exercise such option, to the Borrower.

(g) Notwithstanding anything to the contrary set forth in this Agreement
(including Section 2.11(a) or (f) or Section 2.18(c) (which provisions shall not
be applicable to this Section 2.11(g))) or any other Loan Document, to the
extent the Borrower receives First Lien Net Proceeds (other than any First Lien
Net Proceeds in respect of any First Lien Refinancing Notes that were incurred
pursuant to clause (ii) of the definition thereof and that Refinanced prior
issued, sold or incurred First Lien Refinancing Notes the First Lien Net
Proceeds of which were applied as required by this Section 2.11(g)), the
Borrower shall elect to either (x) apply the aggregate amount of such First Lien
Net Proceeds to prepay the Term A Loans at par on a pro rata basis on or prior
to the third Business Day following the receipt of such First Lien Net Proceeds,
(y) with respect to any Extension Offer made in connection with the receipt of
such First Lien Net Proceeds, apply the aggregate amount of such First Lien Net
Proceeds to prepay the Term A Loans of each Term Lender agreeing to such
Extension (each such Extending Lender, a “Prepaid Extending Lender”) at par on a
pro rata basis among such Prepaid Extending Lenders on or prior to the third
Business Day following the receipt of such First Lien Net Proceeds; provided
that, to the extent that such Extending Lenders are individually permitted under
the applicable Incremental Assumption Agreement to decline their respective
shares of such prepayment (which election shall be permitted hereunder to the
extent permitted in the applicable Incremental Assumption Agreement and made in
accordance with the terms thereof), and any such Extending Lender makes such an
election to decline its share of such prepayment, such declined amount shall
instead be applied to prepay the Term A Loans of each Term Lender agreeing to
such Extension and not electing to decline its share of such prepayment (each
such Extending Lender, an “Extending Prepayment Accepting Lender”) at par on a
pro rata basis among such Extending Prepayment Accepting Lenders on or prior to
the third Business Day following the receipt of such First Lien Net Proceeds;
provided further that, to the extent that the foregoing proviso is applicable
and the aggregate declined amounts exceed the aggregate amount of the remaining
Term A Loans of the Extending Prepayment Accepting Lenders, such excess First
Lien Net Proceeds shall then be used to prepay the Term A Loans of each Term
Lender agreeing to such Extension but electing to decline its share of such
prepayment (each such Extending Lender, an “Extending Prepayment Declining
Lender”) at par on a pro rata basis among such Extending Prepayment Declining
Lenders (which Lenders, for the avoidance of doubt, shall not be permitted to
decline such prepayment) on or prior to the fourth Business Day following the
receipt of such First Lien Net Proceeds; provided further that, to the extent
that the aggregate declined amounts exceed the aggregate amount to be paid to
Prepaid Extending Lenders after giving effect to the foregoing provisos, such
excess shall then be used in accordance with clause (x) hereof on or prior to
the fourth Business Day following the receipt of such First Lien Net Proceeds or
(z) to the extent permitted pursuant to the Incremental Assumption Agreement
with respect to any Extension of Loans made pursuant to an Extension Offer,
apply the aggregate amount of such First Lien Net Proceeds to prepay Term A
Loans that did not participate in such Extension Offer (“Non-Extending Lenders”)
at par on a pro rata basis on or prior to the third Business Day following the
receipt of such First Lien Net Proceeds; provided that to the extent that the
First Lien Net Proceeds

 

55



--------------------------------------------------------------------------------

exceed the aggregate amount to be paid to the Non-Extending Lenders, such excess
First Lien Net Proceeds shall be used in accordance with clause (x) hereof on or
prior to the fourth Business Day following the receipt of such First Lien Net
Proceeds. Notwithstanding anything in this Section 2.11(g) to the contrary,
amounts actually applied toward prepayment of the Existing Term Loans pursuant
to Section 2.11(g) of the Existing Credit Agreement as in effect on the date
hereof shall on a dollar-for-dollar basis reduce the amount required to be
applied toward prepayments of the Term A Loans hereunder.

(h) [Reserved].

(i) Notwithstanding the foregoing, payments required to be made under
Section 2.11(c) shall not be required to be made with respect to that portion of
such Excess Cash Flow that has been generated from a Foreign Subsidiary to the
extent that any such prepayment would result in material adverse tax
consequences or material legal consequences for the Borrower; provided that, the
Borrower and its Subsidiaries will use commercially reasonable efforts under
local law to avoid any such consequences and, to the extent such consequences
cease to exist or apply, the Borrower shall make such payment in the amount
otherwise required.

SECTION 2.12. Fees.

(a) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

(b) All fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders. Once paid, none of the fees shall be refundable under any
circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the ABR plus the Applicable Margin.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fees or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section; provided,
that this paragraph (c) shall not apply to any Event of Default that has been
waived by the Lenders pursuant to Section 10.08.

(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan and (ii) on the Term A Facility Maturity
Date and Term A-1 Facility Maturity Date, as applicable; provided, that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan, accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

56



--------------------------------------------------------------------------------

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the ABR at times when the ABR is
based on the prime rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable ABR, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing denominated in such
currency shall be ineffective and such Borrowing shall be converted to or
continued as on the last day of the Interest Period applicable thereto an ABR
Borrowing, and (ii) if any Borrowing Request requests a Eurocurrency Borrowing,
such Borrowing shall be made as an ABR Borrowing.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate);

(ii) shall subject any Lender or the Administrative Agent to any Taxes (other
than (A) Indemnified Taxes that are indemnifiable under Section 2.17 and
(B) Excluded Taxes) on its loans, loan principal, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurocurrency Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender (or, in the case of (ii), Administrative Agent) of making or maintaining
any Eurocurrency Loan (or of maintaining its obligation to make any such Loan),
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

 

57



--------------------------------------------------------------------------------

(b) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy or liquidity), then from time to time the Borrower shall pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as applicable, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Promptly after any Lender has determined that it will make a request for
increased compensation pursuant to this Section 2.15, such Lender shall notify
the Borrower thereof. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided, that the Borrower shall
not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided, further, that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to be the amount determined by such Lender (it being
understood that the deemed amount shall not exceed the actual amount) to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue a Eurocurrency Loan, for
the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in dollars of a comparable amount and
period from other banks in the Eurocurrency market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

SECTION 2.17. Taxes. (a) Except as required by law, any and all payments by or
on account of any obligation of any Loan Party hereunder shall be made free and
clear of and without

 

58



--------------------------------------------------------------------------------

deduction for any Indemnified Taxes or Other Taxes; provided, that if a Loan
Party shall be required to deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent or any Lender, as
applicable, receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Loan Party shall make such deductions and
(iii) such Loan Party shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Each Loan Party shall indemnify the Administrative Agent and each Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as applicable, imposed on or with respect to any payment by or on
account of, or any obligation of, such Loan Party hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any interest, penalties and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority; provided that a Loan Party shall not be
obligated to make a payment to a Lender or the Administrative Agent pursuant to
this Section 2.17 in respect of penalties, interest and other expenses to the
extent (i) such penalties, interest and other expenses have accrued after 60
days after the Lender or the Administrative Agent, as the case may be, knew and
did not provide written notice to the Borrower of the imposition of the
Indemnified Taxes or Other Taxes to which such penalties, interest or other
expenses relate or (ii) such penalties, interest and other expenses are
attributable to the gross negligence or willful misconduct of such Lender or the
Administrative Agent, as determined by a court of competent jurisdiction in a
final nonappealable judgment. A certificate as to the amount of such payment or
liability delivered to such Loan Party by a Lender, or by the Administrative
Agent on its own behalf, on behalf of another Agent or on behalf of a Lender,
shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of any withholding Taxes by a Loan
Party to a Governmental Authority, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) (i) Each Foreign Lender shall deliver to the Borrower and the Administrative
Agent (or, in the case of a Participant, to the Lender from which the related
participation shall have been purchased) on or before the date on which such
Foreign Lender becomes a Lender under this Agreement (or, in the case of a
Participant, on or before the date such Participant purchases the related
participation), at other times prescribed by applicable laws, and from time to
time thereafter upon the reasonable written request of the Borrower or the
Administrative Agent, two duly completed executed originals of whichever of the
following is applicable: (i) Internal Revenue Service Form W-8BEN or W-8BEN-E
(or any subsequent versions thereof or successors thereto), claiming eligibility
for benefits of an income tax treaty to which the United States of America is a
party, (ii) Internal Revenue Service Form W-8ECI (or any subsequent versions
thereof or successors thereto), (iii) in the case of a Foreign Lender claiming
the benefits of the exemption for portfolio interest under section 871(h) or
881(c) of the Code, (x) a certificate in the form of Exhibit E to the effect
that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 871(h)(3) or 881(c)(3)(B) of the Code, or (C) a
“controlled foreign

 

59



--------------------------------------------------------------------------------

corporation” described in section 881(c)(3)(C) of the Code and (y) Internal
Revenue Service Form W-8BEN or W-8BEN-E (or any subsequent versions thereof or
successors thereto), (iv) Internal Revenue Service Form W-8IMY, together with
forms and certificates described in clauses (i) through (iii) above (and
additional Form W-8IMYs) as may be required or (v) any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in United
States federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower to
determine the withholding or deduction required to be made. In addition, in each
of the foregoing circumstances, each Foreign Lender shall deliver such forms, if
legally entitled to deliver such forms, promptly upon the obsolescence,
expiration or invalidity of any form previously delivered by such Foreign
Lender. Each Foreign Lender shall promptly notify the Borrower and
Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower or
Administrative Agent (or any other form of certification adopted by the United
States of America or other taxing authorities for such purpose). In addition,
each Lender that is not a Foreign Lender shall deliver to the Borrower and the
Administrative Agent two duly completed executed originals of Internal Revenue
Service Form W-9 (or any subsequent versions thereof or successors thereto) on
or before the date such Lender becomes a party and upon the expiration of any
form previously delivered by such Lender. For any period with respect to which a
Lender has failed to provide to the Borrower the forms prescribed by this
Section 2.17(e), at the time or times prescribed herein (other than if such
failure is due to either (I) a Change in Law occurring after the date on which
such Lender becomes a party to this Agreement or (II) any action taken by any
Loan Party after the date of this Agreement, and as a result of such Change in
Law or Loan Party action, such Lender is not legally entitled to deliver such
form), such Lender shall not be entitled to indemnification or additional
amounts under this Section 2.17. Notwithstanding any other provision of this
paragraph, a Lender shall not be required to deliver any form pursuant to this
paragraph that such Lender is not legally entitled to deliver.

(ii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.17(e)(ii), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.

(f) If the Administrative Agent or any Lender determines, in its sole
discretion, acting in good faith, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by any Loan
Party or with respect to which a Loan Party has paid additional amounts pursuant
to this Section 2.17, it shall pay over such refund to such Loan Party (but only
to the extent of indemnity payments made, or additional amounts paid, by such
Loan Party under this Section 2.17 with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund, net of all out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund)). If a payment is made pursuant to the preceding sentence, the Loan
Party that received such payment, upon the request of the Administrative Agent
or such Lender, agrees to repay as soon as reasonably practicable the amount
paid over to such Loan Party (plus any penalties, interest or other charges
imposed by the relevant

 

60



--------------------------------------------------------------------------------

Governmental Authority except to the extent such penalties, interest or other
charges are due to the willful misconduct or gross negligence of the
Administrative Agent or such Lender) to the Administrative Agent or such Lender
in the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This paragraph shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it, acting in good faith,
deems confidential) to any Loan Party or any other person.

(g) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Loan Parties to do so) and (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.04(d) relating to the maintenance of
a Participant Register, in either case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (g).

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Unless otherwise specified, the Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees, or of amounts
payable under Section 2.15, 2.16, or 2.17, or otherwise) prior to 2:00 p.m.,
Local Time, on the date when due, in immediately available funds, without
condition or deduction for any defense, recoupment, set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent to the applicable account designated
to the Borrower by the Administrative Agent, except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 10.05 shall be made directly to the persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under the Loan Documents shall be made in Dollars. Any payment required to be
made by the Administrative Agent hereunder shall be deemed to have been made by
the time required if the Administrative Agent shall, at or before such time,
have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment.

(b) [Reserved].

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Term A Loans or Term A-1 Loans, as applicable, resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Term A
Loans or Term A-1 Loans, as applicable, and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Term A
Loans or Term A-1 Loans, as

 

61



--------------------------------------------------------------------------------

applicable, of other Lenders to the extent necessary so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Term A
Loans or Term A-1 Loans, as applicable; provided, that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph (c) shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph (c) shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant 2.06(b) or 2.18(d), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as applicable, in the future
and (ii) would not, in the reasonable judgment of the Lender, subject such
Lender to any material unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender in any material respect. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment. Nothing in this Section
shall affect or postpone any of the Obligations or the rights of any Lender
pursuant to Section 2.17(a).

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or is a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to

 

62



--------------------------------------------------------------------------------

assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 10.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. Nothing
in this Section 2.19 shall be deemed to prejudice any rights that the Borrower
may have against any Lender that is a Defaulting Lender.

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 10.08 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then the Borrower shall have the right (unless such Non-Consenting Lender grants
such consent) at its sole expense (including with respect to the processing and
recordation fee referred to in Section 10.04(b)(ii)(B)) to replace such
Non-Consenting Lender by deeming such Non-Consenting Lender to have assigned its
Loans hereunder to one or more assignees reasonably acceptable to (i) the
Administrative Agent (unless such assignee is a Lender, an Affiliate of a Lender
or an Approved Fund); provided, that: (a) all Obligations owing to such
Non-Consenting Lender being replaced shall be paid in full to such
Non-Consenting Lender concurrently with such assignment and (b) the replacement
Lender shall purchase the foregoing by paying to such Non-Consenting Lender a
price equal to the principal amount thereof plus accrued and unpaid interest
thereon. No action by or consent of the Non-Consenting Lender shall be necessary
in connection with such assignment, which shall be immediately and automatically
effective upon payment of such purchase price. In connection with any such
assignment the Borrower, Administrative Agent, such Non-Consenting Lender and
the replacement Lender shall otherwise comply with Section 10.04; provided, that
if such Non-Consenting Lender does not comply with Section 10.04 within three
Business Days after Borrower’s request, compliance with Section 10.04 shall not
be required to effect such assignment.

SECTION 2.20. Incremental Commitments. (a) The Borrower may, by written notice
to the Administrative Agent from time to time, request Incremental Term Loan
Commitments in an amount not to exceed in the aggregate the Incremental Amount
from one or more Incremental Term Lenders (which may include any existing
Lender) willing to provide such Incremental Term Loan Commitments in their own
discretion; provided, that each Incremental Term Lender shall be subject to the
approval of the Administrative Agent (which approval shall not be unreasonably
withheld) unless such Incremental Term Lender is a Lender, an Affiliate of a
Lender or an Approved Fund. Such notice shall set forth (i) the amount of the
Incremental Term Loan Commitments being requested and (ii) the date on which
such Incremental Term Loan Commitments are requested to become effective.

(b) The Borrower and each Incremental Term Lender shall execute and deliver to
the Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Incremental Term Loan Commitment of such Incremental Term Lender. Each
Incremental Assumption Agreement shall specify that from and after the
effectiveness of the Incremental Assumption Agreement and the funding
thereunder, the associated Incremental Term Loans shall thereafter be Term A
Loans. or Term A-1 Loans, as the case may be. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Incremental Assumption Agreement,
this Agreement shall be amended to the extent (but only to the extent)

 

63



--------------------------------------------------------------------------------

necessary, which includes amending Section 2.10, to reflect the existence and
terms of the Incremental Term Loan Commitments evidenced thereby as provided for
in Section 10.08(e). Any such deemed amendment may be memorialized in writing by
the Administrative Agent with the Borrower’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto.

(c) Notwithstanding the foregoing, no Incremental Term Loan Commitment shall
become effective under this Section 2.20 unless (i) on the date of such
effectiveness, the conditions set forth in paragraphs (b) and (c) of
Section 4.01 shall be satisfied and the Administrative Agent shall have received
a certificate to that effect dated such date and executed by a Responsible
Officer of the Borrower, provided that in the event that the Incremental Term
Loan Commitments are used to finance a Permitted Business Acquisition, the
condition regarding the accuracy of representations and warranties set forth in
paragraph (b) of Section 4.01 shall be limited to customary “specified
representations” and those representations included in the related acquisition
agreement that are material to the interests of the Lenders and only to the
extent that the Borrower has the right to terminate its obligations under such
acquisition agreement as a result of a breach of such representations, and the
condition regarding the absence of a Default or Event of Default required by
paragraph (c) of Section 4.01 shall be made by the Borrower at the time of the
execution of the relevant acquisition agreement related to such Permitted
Business Acquisition, (ii) the Administrative Agent shall have received
customary legal opinions, board resolutions and other customary closing
certificates and documentation as required by the relevant Incremental
Assumption Agreement and, to the extent required by the Administrative Agent,
consistent with those delivered on the Closing Date under Section 4.02 and such
additional customary documents and filings (including amendments to the
Mortgages and other Security Documents and title endorsement bringdowns) as the
Administrative Agent may reasonably require to assure that the Incremental Term
Loans are secured by the Collateral ratably with the existing Term A Loans and
(iii) the Borrower shall be in Pro Forma Compliance after giving effect to such
Incremental Term Loan Commitment, the Loans to be made thereunder and the
application of the proceeds therefrom as if made and applied on such date.

(d) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that all
Incremental Term Loans are in the form of additional Term A Loans or Term A-1
Loans, as applicable, when originally made, and are included in each Borrowing
and repayment (including pursuant to Section 2.10(a)(i)) of outstanding Term A
Loans or Term A-1 Loans, as applicable, on a pro rata basis. The Borrower agrees
that Section 2.16 shall apply to any conversion of Eurocurrency Loans to ABR
Loans reasonably required by the Lenders to effect the foregoing.

(e) Notwithstanding anything to the contrary set forth in this Agreement
(including Section 2.18(c) (which provisions shall not be applicable to clauses
(e) through (j) of this Section 2.20)) or any other Loan Document, pursuant to
one or more offers made from time to time by the Borrower to all Lenders on a
pro rata basis (“Extension Offers”), the Borrower is hereby permitted to
consummate from time to time transactions with individual Lenders that accept
the terms contained in such Extension Offers to extend the maturity date of each
such Lender’s Term A Loans to each such Lender and to otherwise modify the terms
of such Lender’s Term A Loans pursuant to the terms of the relevant Extension
Offer (including increasing the interest rate or fees and/or modifying the
amortization schedule in respect thereof). Any such extension (an “Extension”)
agreed to between the Borrower and any such Lender (an “Extending Lender”) will
be established under this Agreement by implementing an Incremental Term Loan for
such Lender (if such Lender is extending an existing Term A Loan (such extended
Term A Loan, an “Extended Term Loan”).

 

64



--------------------------------------------------------------------------------

(f) The Borrower and each Extending Lender shall execute and deliver to the
Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Extended Term Loans of such Extending Lender. Each Incremental Assumption
Agreement shall specify the terms of the applicable Extended Term Loans;
provided that (i) except as to interest rates, fees, amortization, final
maturity date and participation in prepayments (which shall, subject to clauses
(ii) and (iii) of this proviso, be determined by the Borrower and set forth in
the Extension Offer), the Extended Term Loans shall have (x) the same terms as
the Term A Loans or (y) such other terms as shall be reasonably satisfactory to
the Administrative Agent, (ii) the final maturity date of any Extended Term
Loans shall be later than the Term A Facility Maturity Date, (iii) the weighted
average life to maturity of any Extended Term Loans shall be longer than the
remaining weighted average life to maturity of the Term A Loans, and (iv) other
than as set forth in Section 2.11(g), any Extended Term Loans may participate on
a pro rata basis or a less than pro rata basis (but not on a greater than pro
rata basis) in any voluntary or mandatory repayments or prepayments hereunder.
Upon the effectiveness of any Incremental Assumption Agreement, this Agreement
shall be amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Extended Term Loans evidenced thereby as provided for
in Section 10.08(e). Any such deemed amendment may be memorialized in writing by
the Administrative Agent with the Borrower’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto.

(g) Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Term A Loan (or applicable portion thereof) will be automatically
designated an Extended Term Loan. For purposes of this Agreement and the other
Loan Documents, if such Extending Lender is extending a Term A Loan (or portion
thereof), such Extending Lender will be deemed to have an Incremental Term Loan
having the terms of such Extended Term Loan.

(h) [Reserved].

(i) Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including this Section 2.20), (i) the aggregate amount of
Extended Term Loans, will not be included in the calculation of the Incremental
Amount, (ii) no Extended Term Loan is required to be in any minimum amount or
any minimum increment, (iii) except as set forth in the applicable Extension
Offer, any Extending Lender may extend all or any portion of its Term A Loans
pursuant to one or more Extension Offers (subject to applicable proration in the
case of overparticipation) (including one or more extensions of any Extended
Term Loan), (iv) there shall be no condition precedent to any Extension of any
Term A Loan at any time or from time to time other than (A) delivery of notice
to the Administrative Agent of such Extension and the terms of the Extended Term
Loans implemented thereby and (B) a representation by the Borrower in the
applicable Incremental Assumption Agreement that the representations and
warranties set forth in the Loan Documents are true and correct in all material
respects as of the effective date of such Extension, with the same effect as
though made on and as of such date, except to the extent any such representation
or warranty expressly relates to an earlier date (in which case such
representation or warranty was true and correct in all material respects as of
such earlier date), (v) no consent of any Lender or Agent shall be required to
effectuate any Extension, other than the consent of each Lender agreeing to such
Extension with respect to one or more of its Loans and/or Commitments (or a
portion thereof), (vi) all Extended Term Loans and all obligations in respect
thereof shall be Obligations under this Agreement and the other Loan Documents
that are secured on a pari passu basis with the Term A Loans and (vii) no Lender
shall be required to consent to any extension of any Loan and/or Commitment (or
any portion thereof), which consent shall be in each Lender’s sole discretion.

(j) Each Extension shall be consummated pursuant to procedures set forth in the
associated Extension Offer; provided that the Borrower shall cooperate with the
Administrative Agent prior to making any Extension Offer to establish reasonable
procedures with respect to mechanical provisions relating to such Extension,
including, without limitation, timing, rounding and other adjustments.

 

 

65



--------------------------------------------------------------------------------

(k) The Borrower is hereby permitted to consummate from time to time
transactions with individual Lenders to extend the maturity date of each such
Lender’s Term A-1 Loans and to otherwise modify the terms of such Lender’s Term
A-1 Loans to the same extent permitted for Term A Loans pursuant to this
Section 2.20, mutatis mutandis.

ARTICLE III

Representations and Warranties

On the date of each Credit Event as provided in Section 4.01, the Borrower
represents and warrants to each of the Lenders that:

SECTION 3.01. Organization; Powers. Except as set forth on Schedule 3.01, each
of Holdings, the Borrower and each of the Material Subsidiaries (a) (i) is a
partnership, limited liability company or corporation duly organized, validly
existing and (ii) in good standing (or, if applicable in a foreign jurisdiction,
enjoys the equivalent status under the laws of any jurisdiction of organization
outside the United States) under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted, (c) is qualified to do
business in each jurisdiction where such qualification is required, except where
the failure so to qualify would not reasonably be expected to have a Material
Adverse Effect, and (d) has the power and authority to execute, deliver and
perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated thereby to which it is or will be a party
and, in the case of the Borrower, to borrow and otherwise obtain credit
hereunder.

SECTION 3.02. Authorization. The execution, delivery and performance by
Holdings, the Borrower and each of the Subsidiary Loan Parties of each of the
Loan Documents to which it is a party, and the borrowings hereunder and the
transactions forming a part of the Transactions (a) have been duly authorized by
all corporate, stockholder, partnership or limited liability company action
required to be obtained by Holdings, the Borrower and such Subsidiary Loan
Parties and (b) will not (i) violate (A) any provision of law, statute, rule or
regulation, or of the certificate or articles of incorporation or other
constitutive documents (including any partnership, limited liability company or
operating agreements) or by-laws of Holdings, the Borrower or any such
Subsidiary Loan Party, (B) any applicable order of any court or any rule,
regulation or order of any Governmental Authority or (C) any provision of any
indenture, certificate of designation for preferred stock, agreement or other
instrument to which Holdings, the Borrower or any such Subsidiary Loan Party is
a party or by which any of them or any of their property is or may be bound,
(ii) be in conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both) a default under, give rise to a right of or
result in any cancellation or acceleration of any right or obligation (including
any payment) or to a loss of a material benefit under any such indenture,
certificate of designation for preferred stock, agreement or other instrument,
where any such conflict, violation, breach or default referred to in clause (i)
or (ii) of this Section 3.02(b), would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, or (iii) result in
the creation or imposition of any Lien upon or with respect to any property or
assets now owned or hereafter acquired by Holdings, the Borrower or any such
Subsidiary Loan Party, other than the Liens created by the Loan Documents and
Permitted Liens.

 

66



--------------------------------------------------------------------------------

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by Holdings and the Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party that is party thereto
will constitute, a legal, valid and binding obligation of such Loan Party
enforceable against each such Loan Party in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority or
third party is or will be required in connection with the Transactions, the
perfection or maintenance of the Liens created under the Security Documents or
the exercise by any Agent or any Lender of its rights under the Loan Documents
or the remedies in respect of the Collateral, except for (a) the filing of
Uniform Commercial Code financing statements and equivalent filings,
registrations or other notifications in foreign jurisdictions, (b) filings with
the United States Patent and Trademark Office and the United States Copyright
Office and comparable offices in foreign jurisdictions and equivalent filings in
foreign jurisdictions, (c) recordation of the Mortgages, (d) such as have been
made or obtained and are in full force and effect, (e) such actions, consents
and approvals the failure of which to be obtained or made would not reasonably
be expected to have a Material Adverse Effect and (f) filings or other actions
listed on Schedule 3.04.

SECTION 3.05. Financial Statements.

(a) The audited consolidated and combined balance sheets of the Borrower as at
December 31, 2014, 2013 and 2012, and the related audited consolidated and
combined statements of income and cash flows for the years ended December 31,
2014, 2013 and 2012, reported on by and accompanied by a report from
PricewaterhouseCoopers LLP, copies of which have heretofore been furnished to
each Lender, present fairly in all material respects in accordance with GAAP the
consolidated and combined financial position of the Borrower and its
consolidated Subsidiaries as at such date and the consolidated and combined
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries for the years then ended.

(b) The unaudited consolidated and combined balance sheets of the Borrower as at
March 31, 2015 and June 30, 2015, and the related unaudited consolidated and
combined statements of income and cash flows for the fiscal quarters ended
March 31, 2015 and June 30, 2015, copies of which have heretofore been furnished
to each Lender, present fairly in all material respects in accordance with GAAP
the consolidated and combined financial position of the Borrower and its
consolidated Subsidiaries as at such date and the consolidated and combined
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries for the three-month periods then ended.

SECTION 3.06. No Material Adverse Effect. Since December 31, 2014, there has
been no event or circumstance that has had or would reasonably be expected to
have a Material Adverse Effect.

SECTION 3.07. Title to Properties; Possession Under Leases. (a) Each of
Holdings, the Borrower and the Subsidiaries has valid fee simple title to, or
valid leasehold interests in, or easements or other limited property interests
in, all its Real Properties (including all Mortgaged Properties but excluding
any real property held by the Borrower or any Subsidiary subject to and in
connection with its relocation services business) and has valid title to its
personal property and assets, in each case, except for Permitted Liens and
except for defects in title that do not materially interfere with its ability to
conduct its business as currently conducted or to utilize such properties and
assets for their intended purposes and

 

67



--------------------------------------------------------------------------------

except where the failure to have such title would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. All such
properties and assets are free and clear of Liens, other than Permitted Liens.

(b) Each of the Borrower and the Subsidiaries owns or possesses, or is licensed,
or otherwise has the right, to use, all patents, trademarks, service marks,
trade names and copyrights, all applications for any of the foregoing and all
licenses and rights with respect to the foregoing reasonably necessary for the
present conduct of its business, without any infringement or other violation (of
which the Borrower has been notified in writing) with the rights of others, and
free from any burdensome restrictions on the present conduct of the business of
the Borrower, except where such infringements, other violations and restrictions
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect or except as set forth on Schedule 3.07(b).

SECTION 3.08. Subsidiaries. Schedule 3.08 sets forth as of the Closing Date the
name and jurisdiction of incorporation, formation or organization of each direct
and indirect subsidiary of Holdings and, as to each such subsidiary, the
percentage of each class of Equity Interests owned by Holdings or by any such
subsidiary. Such schedule separately identifies each Insurance Subsidiary,
Qualified CFC Holding Company and Special Purpose Securitization Subsidiary as
of the Closing Date.

SECTION 3.09. Litigation; Compliance with Laws. (a) Except as disclosed in SEC
filings of the Borrower made on or before the Closing Date, there are no
actions, suits or proceedings at law or in equity or, to the knowledge of
Holdings or the Borrower, investigations by or on behalf of any Governmental
Authority or in arbitration now pending, or, to the knowledge of Holdings or the
Borrower, threatened in writing against or affecting Holdings or the Borrower or
any of the Subsidiaries or any business, property or rights of any such person
which would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

(b) None of Holdings, the Borrower, the Subsidiaries and their respective
properties or assets is in violation of (nor will the continued operation of
their material properties and assets as currently conducted violate) any law,
rule or regulation (including any zoning, building, ordinance, code or approval
or any building permit, but excluding any Environmental Laws, which are subject
to Section 3.16) or any restriction of record or agreement affecting any
Mortgaged Property, or is in default with respect to any judgment, writ,
injunction or decree of any Governmental Authority, where such violation or
default would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.

SECTION 3.10. Federal Reserve Regulations. (a) None of Holdings, the Borrower
and the Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
Regulations of the Board, including Regulation U or Regulation X.

SECTION 3.11. Investment Company Act. None of Holdings, the Borrower and the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

 

68



--------------------------------------------------------------------------------

SECTION 3.12. Use of Proceeds. The Borrower shall use the proceeds of the
Initial Term A Loans made on the Closing Date to finance a portion of the
satisfaction and discharge of the First Lien Notes and to pay premiums,
interest, fees and expenses associated with the foregoing and for other general
corporate purposes. The Borrower shall use the proceeds of the Term A-1 Loans
made on the First Amendment Effective Date to repay a portion of the outstanding
principal amount of the Existing Term Loans and to pay premiums, interest, fees
and expenses associated with the foregoing.

SECTION 3.13. Tax Returns. Except as set forth on Schedule 3.13:

(a) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of Holdings, the Borrower
and the Subsidiaries has filed or caused to be filed all Federal income tax and
all material state, local, non-income Federal and non-U.S. tax returns required
to have been filed by it and each such tax return is true and correct in all
material respects;

(b) Each of Holdings, the Borrower and the Subsidiaries has timely paid or
caused to be timely paid all Taxes shown to be due and payable by it on the tax
returns referred to in clause (a) and all other material Taxes or assessments
(or made adequate provision (in accordance with GAAP) for the payment of all
Taxes due) with respect to all periods or portions thereof ending on or before
the Closing Date (except Taxes or assessments that are being contested in good
faith by appropriate proceedings in accordance with Section 5.03 and for which
Holdings, the Borrower or any of the Subsidiaries (as the case may be) has set
aside on its books adequate reserves in accordance with GAAP), which Taxes, if
not paid or adequately provided for, would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and

(c) Other than as would not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect, as of the Closing Date, with respect
to each of Holdings, the Borrower and the Subsidiaries, there have been no
claims asserted in writing with respect to any Taxes.

SECTION 3.14. No Material Misstatements. (a) All written information (other than
the Projections, estimates and information of a general economic nature or
general industry nature) (the “Information”) concerning Holdings, the Borrower,
the Subsidiaries, the Transactions and any other transactions contemplated
hereby prepared by or on behalf of the foregoing or their representatives and
made available to any Lenders or the Administrative Agent in connection with the
Transactions or the other transactions contemplated hereby, when taken as a
whole, was true and correct in all material respects, as of the date such
Information was furnished to the Lenders and, if delivered prior to the Closing
Date, as of the Closing Date and did not, taken as a whole, contain any untrue
statement of a material fact as of any such date or omit to state a material
fact necessary in order to make the statements contained therein, taken as a
whole, not materially misleading in light of the circumstances under which such
statements were made (giving effect to all supplements and updates thereto).

(b) The Projections and estimates and information of a general economic nature
prepared by or on behalf of the Borrower or any of its representatives and that
have been made available to any Lenders or the Administrative Agent in
connection with the Transactions or the other transactions contemplated hereby
(i) have been prepared in good faith based upon assumptions believed by the
Borrower to be reasonable as of the date thereof (it being understood that
actual results may vary materially from the Projections), as of the date such
Projections and estimates were furnished to the Lenders and as of the Closing
Date, and (ii) as of the Closing Date, have not been modified in any material
respect by the Borrower.

 

69



--------------------------------------------------------------------------------

SECTION 3.15. Employee Benefit Plans. (a) Except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect:
(i) each Plan is in compliance in all material respects with the applicable
provisions of ERISA and the Code; (ii) no Reportable Event has occurred during
the past five years as to which the Borrower, Holdings, any of their
Subsidiaries or any ERISA Affiliate was required to file a report with the PBGC;
(iii) no Single Employer Plan has any Unfunded Pension Liability in excess of
$50.0 million; (iv) no ERISA Event has occurred or, to the knowledge of the
Borrower, is reasonably expected to occur; (v) none of Holdings, the Borrower,
the Subsidiaries or any of the ERISA Affiliates has engaged in an non-exempt
Prohibited Transaction; (vi) none of Holdings, the Borrower or the Subsidiaries
and the ERISA Affiliates has incurred or is reasonably expected to incur any
Withdrawal Liability to any Multiemployer Plan; (vii) all amounts required by
applicable law with respect to, or by the terms of, any retiree welfare benefit
arrangement maintained by Holdings, the Borrower, the Subsidiaries or any ERISA
Affiliates or which Holdings, the Borrower, the Subsidiaries or any ERISA
Affiliates has an obligation to contribute have been accrued in accordance with
ASC Topic 715-60; and (viii) no termination of a Single Employer Plan has
occurred, and no Lien in favor of the PBGC or a Plan has arisen.

(b) Each of Holdings, the Borrower and the Subsidiaries is in compliance
(i) with all applicable provisions of law and all applicable regulations and
published interpretations thereunder with respect to any Foreign Plan and
(ii) with the terms of any such Foreign Plan, except, in each case, for such
noncompliance that would not reasonably be expected to have a Material Adverse
Effect.

(c) Except as would not reasonably be expected to result in a Material Adverse
Effect, there are no pending, or to the knowledge of Holdings or the Borrower,
threatened claims (other than claims for benefits in the normal course),
sanctions, actions or lawsuits, asserted or instituted against any Plan or any
person as fiduciary or sponsor of any Single Employer Plan that would reasonably
be expected to result in liability to Holdings, the Borrower, any of the
Subsidiaries or the ERISA Affiliates.

(d) Within the last five years, no Single Employer Plan of Holdings, the
Borrower, any Subsidiary or the ERISA Affiliates has been terminated, whether or
not in a “standard termination” as that term is used in Section 4041(b)(1) of
ERISA, that would reasonably be expected to result in liability to Holdings, the
Borrower, any Subsidiary or any of the ERISA Affiliates in excess of $50.0
million, nor has any Single Employer Plan of Holdings, the Borrower, any
Subsidiary or any of the ERISA Affiliates (determined at any time within the
past five years) with Unfunded Pension Liabilities been transferred outside of
the “controlled group” (with the meaning of Section 4001(a)(14) of ERISA) that
has or would reasonably be expected to result in a Material Adverse Effect.

(e) To the best of Holdings and the Borrower’s knowledge, neither Holdings, the
Borrower nor any ERISA Affiliate has had a complete or partial withdrawal from
any Multiemployer Plan that has resulted or could reasonably be expected to
result in a material liability to the Borrower under ERISA, and to the best of
Holdings and the Borrower’s knowledge, neither Holdings, the Borrower nor any
ERISA Affiliate would become subject to any material liability under ERISA if
Holdings, the Borrower or any such ERISA Affiliate were to withdraw completely
from all Multiemployer Plans as of the valuation date most closely preceding the
date on which this representation is made or deemed made. To the best of
Holdings or the Borrower’s knowledge, no such Multiemployer Plan is in
reorganization or insolvent or in “endangered” or “critical” status (within the
meaning of Section 432 of the Code or Section 305 of ERISA).

SECTION 3.16. Environmental Matters. Except as set forth in Schedule 3.16 and
except as to matters that would not reasonably be expected to have, individually
or in the aggregate, a Material

 

70



--------------------------------------------------------------------------------

Adverse Effect: (i) no written notice, claim, demand, request for information,
order, complaint or penalty has been received by the Borrower or any of its
Subsidiaries, and there are no judicial, administrative or other actions, suits
or proceedings pending or, to the Holdings’ or the Borrower’s knowledge,
threatened which allege a violation of or liability under any Environmental
Laws, in each case relating to the Borrower or any of its Subsidiaries,
(ii) each of the Borrower and its Subsidiaries has all environmental permits,
licenses and other approvals necessary for its operations to comply with all
applicable Environmental Laws and is, and during the term of all applicable
statutes of limitation, has been, in compliance with the terms of such permits,
licenses and other approvals and with all other applicable Environmental Laws,
(iii) to the Borrower’s knowledge, no Hazardous Material is located at, on or
under any property currently owned, operated or leased by the Borrower or any of
its Subsidiaries that would reasonably be expected to give rise to any cost,
liability or obligation of the Borrower or any of its Subsidiaries under any
Environmental Laws, and no Hazardous Material has been generated, owned,
treated, stored, handled or controlled by the Borrower or any of its
Subsidiaries and transported to or released at any location in a manner that
would reasonably be expected to give rise to any cost, liability or obligation
of the Borrower or any of its Subsidiaries under any Environmental Laws and
(iv) there are no agreements in which the Borrower or any of its Subsidiaries
has expressly assumed or undertaken responsibility for any known or reasonably
likely liability or obligation of any other person arising under or relating to
Environmental Laws, which in any such case has not been made available to the
Administrative Agent prior to the date hereof.

SECTION 3.17. Security Documents. (a) The Collateral Agreement is effective to
create in favor of the Collateral Agent, for the benefit of the applicable
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof. In the case of the Pledged
Collateral described in the Collateral Agreement, when, pursuant to the First
Lien Intercreditor Agreement, certificates or promissory notes, as applicable,
representing such Pledged Collateral are delivered to the Collateral Agent, and
in the case of the other Collateral described in the Collateral Agreement (other
than the Intellectual Property (as defined in the Collateral Agreement)), when
financing statements and other filings specified in the Perfection Certificate
are filed in the offices specified in the Perfection Certificate, the Collateral
Agent (for the benefit of the applicable Secured Parties) shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and, subject to Section 9-315 of the New
York Uniform Commercial Code, the proceeds thereof, as security for the
Obligations to the extent perfection can be obtained by possession or by filing
Uniform Commercial Code financing statements, in each case prior and superior in
right to the Lien of any other person (except for Permitted Liens).

(b) When the Collateral Agreement or a summary thereof is properly filed in the
United States Patent and Trademark Office and the United States Copyright
Office, and, with respect to Collateral in which a security interest cannot be
perfected by such filings, upon the proper filing of the financing statements
referred to in paragraph (a) above, the Collateral Agent (for the benefit of the
applicable Secured Parties) shall have a fully perfected, first priority
(subject to Permitted Liens) Lien on, and security interest in, all right, title
and interest of the Loan Parties thereunder in the U.S. Intellectual Property
(as defined in the Collateral Agreement), in each case prior and superior in
right to the Lien of any other person, except for Permitted Liens (it being
understood that subsequent recordings in the United States Patent and Trademark
Office and the United States Copyright Office may be necessary to perfect a Lien
on registered trademarks and patents, trademark and patent applications and
registered copyrights acquired by the grantors after the Closing Date).

(c) Notwithstanding anything herein (including this Section 3.17) or in any
other Loan Document to the contrary, neither the Borrower nor any other Loan
Party makes any representation or warranty as to the effects of perfection or
non-perfection, the priority or the

 

71



--------------------------------------------------------------------------------

enforceability of any pledge of or security interest in any Equity Interests of
any Foreign Subsidiary that is not a Loan Party, or as to the rights and
remedies of the Agents or any Lender with respect thereto, under foreign law.

SECTION 3.18. Solvency. (a) Immediately after giving effect to the Transactions
on the Closing Date, (i) the fair value of the assets of the Borrower and its
Subsidiaries, on a consolidated basis and at a fair valuation, will exceed the
debts and liabilities, direct, subordinated, unmatured, unliquidated, contingent
or otherwise, of the Borrower and its Subsidiaries, on a consolidated basis,
respectively; (ii) the present fair saleable value of the property of the
Borrower and its Subsidiaries on a consolidated basis will be greater than the
amount that will be required to pay the probable liability of the Borrower and
its Subsidiaries on a consolidated basis, respectively, on their debts and other
liabilities, direct, subordinated, unmatured, unliquidated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) the Borrower and its Subsidiaries, on a consolidated basis will be able to
pay their debts and liabilities, direct, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (iv) the Borrower
and its Subsidiaries, on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.

(b) On the Closing Date, neither Holdings nor the Borrower intends to, and
neither Holdings nor the Borrower believes that it or any of its subsidiaries
will, incur debts beyond its ability to pay such debts as they mature, taking
into account the timing and amounts of cash to be received by it or any such
subsidiary and the timing and amounts of cash to be payable on or in respect of
its Indebtedness or the Indebtedness of any such subsidiary.

SECTION 3.19. Labor Matters. Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes pending or threatened against Holdings, the
Borrower or any of the Subsidiaries; (b) the hours worked and payments made to
employees of Holdings, the Borrower and the Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable law dealing
with such matters; and (c) all payments due from Holdings, the Borrower or any
of the Subsidiaries or for which any claim may be made against Holdings, the
Borrower or any of the Subsidiaries, on account of wages and employee health and
welfare insurance and other benefits have been paid or accrued as a liability on
the books of Holdings, the Borrower or such Subsidiary to the extent required by
GAAP. Except as, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect, the consummation of the Transactions
will not give rise to a right of termination or right of renegotiation on the
part of any union under any material collective bargaining agreement to which
Holdings, the Borrower or any of the Subsidiaries (or any predecessor) is a
party or by which Holdings, the Borrower or any of the Subsidiaries (or any
predecessor) is bound.

SECTION 3.20. Intellectual Property; Licenses, Etc. Except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (a) each of Holdings, the Borrower and the Subsidiaries owns or
possesses, or is licensed, or otherwise has the right, to use, all of the U.S.
and foreign intellectual property, including patents, inventions, discoveries,
trade secrets, know-how, proprietary information, trademarks, service marks,
trade names, logos, domain names and other source indicators (and the goodwill
of the business symbolized thereby), copyrights, works of authorship in any
media, mask works, and any and all applications or registrations for any of the
foregoing (collectively, “Intellectual Property Rights”) that are reasonably
necessary for the operation of their respective businesses, free of all Liens
except Permitted Liens, and all such Intellectual Property Rights are
subsisting, unexpired and have not been abandoned, and, to the knowledge of
Holdings, the Borrower or the Subsidiaries, their ownership or use of such
Intellectual Property Rights does not infringe upon or

 

72



--------------------------------------------------------------------------------

otherwise violate the rights of any other person, (b) none of Holdings, the
Borrower or the Subsidiaries have any knowledge that any product, process,
method, service, practice, substance, part, material now employed, sold or
offered by such persons, is infringing upon, misappropriating or otherwise
violating any Intellectual Property Rights of any person, and no claim,
litigation, action, arbitration or investigation regarding any of the foregoing,
or otherwise seeking to limit, cancel or invalidate any Intellectual Property
Right owned by Holdings, the Borrower or the Subsidiaries, is pending or, to the
knowledge of Holdings and the Borrower, threatened, (c) to the knowledge of
Holdings or the Borrower, no holding, decision or judgment has been rendered by
any Governmental Authority which limits, cancels or challenges the validity of,
or Holdings’, the Borrower’s or any Subsidiary’s rights in, any Intellectual
Property Rights owned or licensed by Holdings, the Borrower or any Subsidiary,
and (d) except as disclosed on Schedule 3.20(d), no Intellectual Property Right
owned by Holdings, the Borrower or the Subsidiaries is the subject of any
licensing or franchise agreement pursuant to which Holdings, the Borrower or any
Subsidiary has granted an exclusive right to any person other than a franchisee
or a master franchisor in the ordinary course of business to use such
Intellectual Property Right.

SECTION 3.21. Senior Debt. The Obligations constitute “Senior Debt” (or the
equivalent thereof) and “Designated Senior Debt” (or the equivalent thereof, if
any) under the documentation governing any subordinated Indebtedness permitted
to be incurred hereunder or any Indebtedness permitted to be incurred hereunder
constituting subordinated Indebtedness.

SECTION 3.22. Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures reasonably designed to promote
compliance by the Borrower, its Subsidiaries and their respective directors,
officers and employees with Anti-Corruption Laws and applicable Sanctions, and
the Borrower, its Subsidiaries and their respective officers and employees are
in compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects and are not knowingly engaged in any activity that would reasonably be
expected to result in the Borrower being designated as a Sanctioned Person. None
of (a) the Borrower, any Subsidiary or any of their respective directors or
officers, or (b) any employee of the Borrower or any Subsidiary that will act in
any capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Loan use of proceeds or other transaction
contemplated by this Agreement will violate Anti-Corruption Laws or applicable
Sanctions.

SECTION 3.23. EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

ARTICLE IV

Conditions of Lending

The obligations of the Lenders to make Loans ( a “Credit Event”) are subject to
the satisfaction of the following conditions:

SECTION 4.01. All Credit Events. On the date of each Borrowing:

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03.

(b) The representations and warranties set forth in the Loan Documents shall be
true and correct in all material respects as of such date with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which

 

73



--------------------------------------------------------------------------------

case such representations and warranties shall be true and correct in all
material respects as of such earlier date), provided that any representation and
warranty otherwise qualified by materiality shall be true and correct in all
respects.

(c) At the time of and immediately after such Borrowing, no Event of Default or
Default shall have occurred and be continuing.

Each such Borrowing shall be deemed to constitute a representation and warranty
by the Borrower on the date of such Borrowing as to the matters specified in
paragraphs (b) and (c) of this Section 4.01.

SECTION 4.02. Effectiveness of Commitments. The obligations of each Lender to
make any extension of credit hereunder shall not become effective until the date
on which each of the following conditions is satisfied (or waived in accordance
with Section 10.08):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party in form satisfactory to the Administrative Agent) or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received, on behalf of itself and the
Lenders on the Closing Date, a favorable written opinion of (i) Skadden, Arps,
Slate, Meagher & Flom LLP, special counsel for the Loan Parties, in form and
substance reasonably satisfactory to the Administrative Agent and (ii) local
counsel reasonably satisfactory to the Administrative Agent as specified on
Schedule 4.02(b), in each case (A) dated the Closing Date, (B) addressed to the
Administrative Agent and the Lenders and (C) in form and substance reasonably
satisfactory to the Administrative Agent and covering such other matters
relating to the Loan Documents as the Administrative Agent shall reasonably
request.

(c) The Administrative Agent shall have received in the case of each Loan Party
each of the items referred to in clauses (i), (ii) and (iii) below:

(i) a copy of the certificate or articles of incorporation, certificate of
limited partnership or certificate of formation, including all amendments
thereto, of each Loan Party, (A) in the case of a corporation, certified as of a
recent date by the Secretary of State (or other similar official) of the
jurisdiction of its organization, and a certificate as to the good standing (to
the extent such concept or a similar concept exists under the laws of such
jurisdiction) of each such Loan Party as of a recent date from such Secretary of
State (or other similar official) or (B) in the case of a partnership or limited
liability company, certified by the Secretary or Assistant Secretary of each
such Loan Party;

(ii) a certificate of the Secretary or Assistant Secretary or similar officer of
each Loan Party dated the Closing Date and certifying

(A) that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
governing documents) of such Loan Party as in effect on the Closing Date and at
all times since a date prior to the date of the resolutions described in
clause (B) below,

 

74



--------------------------------------------------------------------------------

(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents to which such person
is a party and, in the case of the Borrower, the borrowings hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect on the Closing Date,

(C) that the certificate or articles of incorporation, certificate of limited
partnership or certificate of formation of such Loan Party has not been amended
since the date of the last amendment thereto disclosed pursuant to clause (i)
above, and

(D) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party; and

(iii) a certificate of a director or another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or similar officer
executing the certificate pursuant to clause (ii) above.

(d) The elements of the Collateral and Guarantee Requirement required to be
satisfied on the Closing Date shall have been satisfied and the Administrative
Agent shall have received a completed Perfection Certificate dated the Closing
Date and signed by a Responsible Officer of the Borrower, together with all
attachments contemplated thereby, and the results of a search of the Uniform
Commercial Code (or equivalent) filings made with respect to the Loan Parties in
the jurisdictions contemplated by the Perfection Certificate and copies of the
financing statements (or similar documents) disclosed by such search and
evidence reasonably satisfactory to the Administrative Agent that the Liens
indicated by such financing statements (or similar documents) are Permitted
Liens or have been released or should be released upon the funding of the Loans.

(e) [Reserved].

(f) [Reserved].

(g) [Reserved].

(h) The Lenders shall have received a solvency certificate in form and substance
reasonably satisfactory to the Administrative Agent and signed by the Chief
Financial Officer of the Borrower.

(i) The Agents shall have received all fees payable thereto or to any Lender on
or prior to the Closing Date and, to the extent invoiced, all other amounts due
and payable pursuant to the Loan Documents on or prior to the Closing Date,
including, to the extent invoiced, reimbursement or payment of all reasonable
out-of-pocket expenses (including reasonable fees, charges and disbursements of
Simpson Thacher & Bartlett LLP) required to be reimbursed or paid by the Loan
Parties hereunder or under any Loan Document.

(j) The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the USA PATRIOT Act, requested not less than five business days
prior to the date hereof.

 

75



--------------------------------------------------------------------------------

(k) The Administrative Agent shall have received, on behalf of itself and the
Lenders on the Closing Date, such documentation reasonably requested by it to
evidence that the Obligations are designated “First Lien Senior Priority
Obligations” under the First Lien Intercreditor Agreement, and a representative
of the holders of such Indebtedness and the other parties thereto shall have
delivered to the Administrative Agent a supplement to the First Lien
Intercreditor Agreement in the form of Annex II thereto.

ARTICLE V

Affirmative Covenants

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) and until the Commitments have been terminated or have expired and
the principal of and interest on each Loan, all fees and all other expenses or
amounts payable under any Loan Document shall have been paid in full and all
amounts drawn or paid thereunder have been reimbursed in full, unless the
Required Lenders shall otherwise consent in writing, the Borrower will, and will
cause each of the Material Subsidiaries to:

SECTION 5.01. Existence; Businesses and Properties; Compliance. (a) Do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its legal existence, except, in the case of a Subsidiary of the Borrower,
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, and except as
otherwise expressly permitted under Section 6.05; provided that the Borrower may
liquidate or dissolve one or more Subsidiaries if the assets of such
Subsidiaries to the extent they exceed estimated liabilities are acquired by the
Borrower or a Wholly Owned Subsidiary of the Borrower in such liquidation or
dissolution, except that Subsidiary Loan Parties may not be liquidated into
Subsidiaries that are not Loan Parties and Domestic Subsidiaries may not be
liquidated into Foreign Subsidiaries except as permitted under Section 6.04.

(b) Except where the failure to do so, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect, do or cause to be
done all things necessary to (i) lawfully obtain, preserve, renew, extend and
keep in full force and effect the permits, franchises, authorizations, patents,
trademarks, service marks, trade names, copyrights, licenses and rights with
respect thereto necessary to the normal conduct of its business, and (ii) at all
times maintain and preserve all property necessary to the normal conduct of its
business and keep such property in good repair, working order and condition and
from time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto necessary in order
that the business carried on in connection therewith, if any, may be properly
conducted at all times (in each case except as expressly permitted by this
Agreement).

(c) Maintain in effect and enforce policies and procedures reasonably designed
to promote compliance in all material respects by the Borrower, its Subsidiaries
and their respective directors, officers and employees with Anti-Corruption Laws
and applicable Sanctions.

SECTION 5.02. Insurance. (a) Maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by

 

76



--------------------------------------------------------------------------------

similarly situated companies engaged in the same or similar businesses operating
in the same or similar locations and cause the Collateral Agent to be listed as
loss payee on property and casualty policies and as an additional insured on
liability policies; provided that (i) workers’ compensation insurance or similar
coverage may be effected with respect to its operations in any particular state
or other jurisdiction through an insurance fund operated by such state or
jurisdiction and (ii) such insurance may contain self-insurance retention and
deductible levels consistent with normal industry practice.

(b) With respect to any Mortgaged Properties, if at any time the area in which
the Premises (as defined in the Mortgages) are located is designated a “special
flood hazard area” in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency), obtain flood insurance in
such reasonable total amount as the Administrative Agent may from time to time
reasonably require, and otherwise comply with the National Flood Insurance
Program as set forth in the Flood Disaster Protection Act of 1973 and other
applicable federal banking laws and regulations pertaining to flood hazards, as
the same may be amended from time to time.

(c) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i) neither the Administrative Agent nor any of the Lenders and their respective
agents or employees shall be liable for any loss or damage insured by the
insurance policies required to be maintained under this Section 5.02, it being
understood that (A) the Loan Parties shall look solely to their insurance
companies or any other parties other than the aforesaid parties for the recovery
of such loss or damage and (B) such insurance companies shall have no rights of
subrogation against the Administrative Agent or any of the Lenders or their
agents or employees. If, however, the insurance policies, as a matter of the
internal policy of such insurer, do not provide waiver of subrogation rights
against such parties, as required above, then each of Holdings and the Borrower,
on behalf of itself and behalf of each of its Subsidiaries, hereby agrees, to
the extent permitted by law, to waive, and further agrees to cause each of their
Subsidiaries to waive, its right of recovery, if any, against the Administrative
Agent or the Lenders and their agents and employees; and

(ii) the designation of any form, type or amount of insurance coverage by the
Administrative Agent under this Section 5.02 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent or the Lenders
that such insurance is adequate for the purposes of the business of Holdings,
the Borrower and the Subsidiaries or the protection of their properties.

SECTION 5.03. Taxes. Pay and discharge promptly when due all material Taxes,
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all lawful
claims which, if unpaid, might give rise to a Lien (other than a Permitted Lien)
upon such properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such Tax, assessment,
charge, levy or claim so long as (a) the validity or amount thereof shall be
contested in good faith by appropriate proceedings and (b) Holdings, the
Borrower or the affected Subsidiary, as applicable, shall have set aside on its
books reserves in accordance with GAAP with respect thereto.

 

77



--------------------------------------------------------------------------------

SECTION 5.04. Financial Statements, Reports, etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(a) within 90 days after the end of each fiscal year of the Borrower, a
consolidated balance sheet and related statements of operations, cash flows and
owners’ equity showing the financial position of the Borrower and its
Subsidiaries as of the close of such fiscal year and the consolidated results of
its operations during such year and setting forth in comparative form the
corresponding figures for the prior fiscal year, which consolidated balance
sheet and related statements of operations, cash flows and owners’ equity shall
be audited by independent public accountants of recognized national standing and
accompanied by an opinion of such accountants (which opinion shall not be
qualified as to scope of audit, or as to the status of the Borrower or any
Material Subsidiary as a “going concern” to the effect that such consolidated
financial statements fairly present, in all material respects, the financial
position and results of operations of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP (it being understood that the filing
by the Borrower of annual reports on Form 10 K of the Borrower and its
consolidated Subsidiaries with the SEC shall satisfy the requirements of this
Section 5.04(a) to the extent such annual reports include the information
specified herein);

(b) within 45 days after the end of the first three quarterly periods of each
fiscal year of the Borrower, a consolidated balance sheet and related statements
of operations and cash flows showing the financial position of the Borrower and
its Subsidiaries as of the close of such fiscal quarter and the consolidated
results of its operations during such fiscal quarter and the then-elapsed
portion of the fiscal year and setting forth in comparative form the
corresponding figures for the corresponding periods of the prior fiscal year,
all of which shall be in reasonable detail and which consolidated balance sheet
and related statements of operations and cash flows shall be certified by a
Financial Officer of the Borrower on behalf of the Borrower as fairly
presenting, in all material respects, the financial position and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP (subject to normal year-end audit adjustments and the
absence of footnotes) (it being understood that the filing by the Borrower of
quarterly reports on Form 10-Q of the Borrower and its consolidated Subsidiaries
with the SEC shall satisfy the requirements of this Section 5.04(b) to the
extent such quarterly reports include the information specified herein);

(c) concurrently with any delivery of financial statements under paragraphs
(a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto, (ii) setting forth computations in reasonable detail satisfactory to
the Administrative Agent demonstrating compliance with the Financial Performance
Covenant, (iii) setting forth the calculation and uses of the Cumulative Credit
for the fiscal period then ended, (iv) certifying a list of names of all
Immaterial Subsidiaries, that each Subsidiary set forth on such list
individually qualifies as an Immaterial Subsidiary and that all such
Subsidiaries in the aggregate do not exceed the limitation set forth in clause
(b) of the definition of the term “Immaterial Subsidiary” and (v) certifying a
list of names of all Unrestricted Subsidiaries and that each Subsidiary set
forth on such list individually qualifies as an Unrestricted Subsidiary;

(d) promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by Holdings, the
Borrower or any of the Subsidiaries with the SEC, or distributed to its
stockholders generally, as applicable; provided, however, that such reports,
proxy statements, filings and other materials required to be delivered pursuant
to this clause (d) shall be deemed delivered for purposes of this Agreement when
posted to the website of the Borrower;

(e) within 90 days after the beginning of each fiscal year of the Borrower, a
reasonably detailed consolidated annual budget for such fiscal year (including a
projected consolidated

 

78



--------------------------------------------------------------------------------

balance sheet of the Borrower and its Subsidiaries as of the end of such fiscal
year, and the related consolidated statements of projected cash flow and
projected income), including a description of underlying assumptions with
respect thereto (collectively, the “Budget”), which Budget shall in each case be
accompanied by the statement of a Financial Officer of the Borrower to the
effect that, the Budget is based on assumptions believed by such Financial
Officer to be reasonable as of the date of delivery thereof;

(f) upon the reasonable request of the Administrative Agent, an updated
Perfection Certificate (or, to the extent such request relates to specified
information contained in the Perfection Certificate, such information)
reflecting all changes since the date of the information most recently received
pursuant to this paragraph (f) or Section 5.09(f);

(g) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the Borrower
or any of the Subsidiaries, or compliance with the terms of any Loan Document,
as in each case the Administrative Agent may reasonably request (for itself or
on behalf of any Lender);

(h) in the event that (i)(a) in respect of the Senior Unsecured Notes, and any
Permitted Refinancing Indebtedness with respect thereto, the rules and
regulations of the SEC or (b) the indentures governing any secured or unsecured
notes of the Borrower, permit the Borrower, Holdings or any Parent Entity to
report at Holdings’ or such Parent Entity’s level on a consolidated basis and
(ii) Holdings or such Parent Entity, as the case may be, is not engaged in any
business or activity, and does not own any material assets or have other
material liabilities, other than cash and cash equivalents and those incidental
to its ownership directly or indirectly of the Equity Interests of the Borrower
and the incurrence of Indebtedness for borrowed money (and, without limitation
on the foregoing, does not have any subsidiaries other than the Borrower and the
Borrower’s Subsidiaries and any direct or indirect parent companies of the
Borrower that are not engaged in any other business or activity and do not hold
any other assets or have any liabilities except as indicated above) such
consolidated reporting at such Parent Entity’s level in a manner consistent with
that described in paragraphs (a) and (b) of this Section 5.04 for the Borrower
(together with a reconciliation showing the adjustments necessary to determine
compliance by the Borrower and its Subsidiaries with the Financial Performance
Covenant) shall satisfy the requirements of such paragraphs; and

(i) upon the request of the Administrative Agent, copies of any documents
described in Sections 101(k) or 101(l) of ERISA that the Borrower or any ERISA
Affiliate or Subsidiary may request with respect to any Multiemployer Plan;
provided, that if the Borrower or any of its ERISA Affiliates or Subsidiaries
have not requested such documents or notices from the administrator or sponsor
of the applicable Multiemployer Plan, then, upon reasonable written request of
the Administrative Agent, the Borrower and/or its ERISA Affiliates or
Subsidiaries shall promptly make a request for such documents or notices from
such administrator or sponsor and the Borrower shall provide copies of such
documents and notices to the Administrative Agent promptly after receipt
thereof.

SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
(which will promptly thereafter furnish to the Lenders) written notice of the
following promptly after any Responsible Officer of Holdings or the Borrower
obtains actual knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

 

79



--------------------------------------------------------------------------------

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against Holdings, the Borrower or any of the Subsidiaries as to which an adverse
determination is reasonably probable and which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect;

(c) any other development specific to Holdings, the Borrower or any of the
Subsidiaries that is not a matter of general public knowledge and that has had,
or would reasonably be expected to have, a Material Adverse Effect; and

(d) the occurrence of any ERISA Event that, together with all other ERISA Events
that have occurred and are occurring, would reasonably be expected to have a
Material Adverse Effect.

SECTION 5.06. Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided, that
this Section 5.06 shall not apply to Environmental Laws, which are the subject
of Section 5.08, or to laws related to Taxes, which are the subject of
Section 5.03.

SECTION 5.07. Maintenance of Records; Access to Properties and Inspections.
Maintain all financial records in accordance with GAAP and permit any persons
designated by the Administrative Agent or, upon the occurrence and during the
continuance of an Event of Default, any Lender to visit and inspect the
financial records and the properties of Holdings, the Borrower or any of the
Subsidiaries at reasonable times, upon reasonable prior notice to Holdings or
the Borrower, and as often as reasonably requested, but in any case no more than
once per year unless an Event of Default shall have occurred and be continuing,
and to make extracts from and copies of such financial records, and permit any
persons designated by the Administrative Agent or, upon the occurrence and
during the continuance of an Event of Default, any Lender upon reasonable prior
notice to Holdings or the Borrower to discuss the affairs, finances and
condition of Holdings, the Borrower or any of the Subsidiaries with the officers
thereof and independent accountants therefor (subject to reasonable requirements
of confidentiality, including requirements imposed by law or by contract).

SECTION 5.08. Compliance with Environmental Laws. Comply, and make reasonable
efforts to cause all lessees and other persons occupying its properties to
comply, with all Environmental Laws applicable to its operations and properties;
and obtain and renew all material authorizations and permits required pursuant
to Environmental Law for its operations and properties, in each case in
accordance with Environmental Laws, except, in each case with respect to this
Section 5.08, to the extent the failure to do so, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

SECTION 5.09. Further Assurances; Additional Security. (a) Execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, fixture filings, Mortgages and other documents and recordings of
Liens in stock registries), that may be required under any applicable law, or
that the Collateral Agent may reasonably request, to satisfy the Collateral and
Guarantee Requirement and to cause the Collateral and Guarantee Requirement to
be and remain satisfied, all at the expense of the Loan Parties and provide to
the Collateral Agent, from time to time upon reasonable request, evidence
reasonably satisfactory to the Collateral Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents, in each case subject to paragraph (g) below.

 

80



--------------------------------------------------------------------------------

(b) If any asset (including any owned Real Property (other than owned Real
Property covered by paragraph (c) below) or improvements thereto or any interest
therein) that has an individual fair market value (as determined in good faith
by the Borrower) in an amount greater than $5.0 million is acquired by the
Borrower or any other Loan Party after the Closing Date or owned by an entity at
the time it becomes a Subsidiary Loan Party (in each case other than (x) assets
constituting Collateral under a Security Document that become subject to the
Lien of such Security Document upon acquisition thereof and (y) assets that are
not required to become subject to Liens in favor of the Collateral Agent
pursuant to Section 5.09(g) or the Security Documents) will (i) promptly notify
the Collateral Agent thereof, (ii) if such asset is comprised of Real Property,
deliver to Collateral Agent an updated Schedule 1.01B reflecting the addition of
such asset, and (iii) cause such asset to be subjected to a Lien securing the
Obligations and take, and cause the Subsidiary Loan Parties to take, such
actions as shall be necessary or reasonably requested by the Collateral Agent to
grant and perfect such Liens, including actions described in paragraph (a) of
this Section, all at the expense of the Loan Parties, subject to paragraph (g)
below.

(c) Grant and cause each of the Subsidiary Loan Parties to grant to the
Collateral Agent security interests and mortgages in such owned Real Property of
the Borrower or any such Subsidiary Loan Parties as are not covered by the
original Mortgages, to the extent acquired after the Closing Date and having a
value at the time of acquisition in excess of $10.0 million pursuant to
documentation substantially in the form of the Mortgages delivered to the
Collateral Agent on the Closing Date or in such other form as is reasonably
satisfactory to the Collateral Agent (each, an “Additional Mortgage”) and
constituting valid and enforceable Liens subject to no other Liens except
Permitted Liens at the time of perfection thereof; record or file, and cause
each such Subsidiary to record or file, the Additional Mortgage or instruments
related thereto in such manner and in such places as is required by law to
establish, perfect, preserve and protect the Liens in favor of the Collateral
Agent required to be granted pursuant to the Additional Mortgages and pay, and
cause each such Subsidiary to pay, in full, all Taxes, fees and other charges
payable in connection therewith, in each case subject to paragraph (g) below.
Unless otherwise waived by the Collateral Agent, with respect to each such
Additional Mortgage, the Borrower shall deliver to the Collateral Agent
contemporaneously therewith a title insurance policy, and a survey. If at the
time an Additional Mortgage is to be executed and delivered, if Borrower is in
receipt of a completed “Standard Flood Hazard Determination”, and if one or more
buildings located on the Mortgaged Property covered by such Additional Mortgage
are located in a special flood hazard area, Borrower shall deliver to the
Collateral Agent prior to the execution of such Additional Mortgage (1) a notice
about special flood hazard area status and flood disaster assistance duly
executed by the applicable Loan Party and (2) evidence of flood insurance
required by Section 5.02(b).

(d) If any additional direct or indirect Subsidiary of Holdings or the Borrower
is formed or acquired after the Closing Date (with any Subsidiary Redesignation
resulting in an Unrestricted Subsidiary becoming a Subsidiary being deemed to
constitute the acquisition of a Subsidiary) and if such Subsidiary is a Domestic
Subsidiary (other than a Domestic Subsidiary that is a Subsidiary of a Foreign
Subsidiary, an Insurance Subsidiary or an Immaterial Subsidiary designated by
the Borrower as not a Loan Party) or a “first tier” Special Purpose
Securitization Subsidiary, within 10 Business Days (or such longer period as the
Collateral Agent shall agree) after the date such Domestic Subsidiary or “first
tier” Special Purpose Securitization Subsidiary is formed or acquired, notify
the Collateral Agent and the Lenders thereof and, within 20 Business Days after
the date such Domestic Subsidiary or “first tier” Special Purpose Securitization
Subsidiary is formed or acquired or such longer period as the Collateral Agent
shall agree, cause the Collateral and Guarantee Requirement to be satisfied with
respect to such Domestic Subsidiary (unless such Domestic Subsidiary is not a
Wholly Owned Subsidiary) or “first tier” Special Purpose Securitization
Subsidiary and with respect to any Equity Interest in or Indebtedness of such
Domestic Subsidiary or “first tier” Special Purpose Securitization Subsidiary
owned by or on behalf of any Loan Party, subject to paragraph (g) below.

 

81



--------------------------------------------------------------------------------

(e) If any additional Foreign Subsidiary of the Borrower is formed or acquired
after the Closing Date (with any Subsidiary Redesignation resulting in an
Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute the
acquisition of a Subsidiary) and if such Subsidiary is a “first tier” Foreign
Subsidiary, within 10 Business Days (or such longer period as the Collateral
Agent shall agree) after the date such Foreign Subsidiary is formed or acquired,
notify the Collateral Agent and the Lenders thereof and, within 20 Business Days
after the date such Foreign Subsidiary (unless such Foreign Subsidiary is not a
Wholly Owned Subsidiary) is formed or acquired or such longer period as the
Collateral Agent shall agree, cause the Collateral and Guarantee Requirement to
be satisfied with respect to any Equity Interest in such Foreign Subsidiary
owned by or on behalf of any Loan Party, subject to paragraph (g) below.

(f) (i) Furnish to the Collateral Agent prompt written notice of any change
(A) in any Loan Party’s corporate or organization name, (B) in any Loan Party’s
identity or organizational structure or (C) in any Loan Party’s organizational
identification number and (ii) promptly notify the Collateral Agent if any
material portion of the Collateral is damaged or destroyed.

(g) The Collateral and Guarantee Requirement and the other provisions of this
Section 5.09 need not be satisfied with respect to (i) any Real Property held by
the Borrower or any of its Subsidiaries as a lessee under a lease, (ii) any
vehicle, (iii) cash, deposit accounts and securities accounts, (iv) any
Insurance Subsidiary except to the extent that a pledge of the Equity Interests
thereof is permitted by applicable law, or any Securitization Assets, (v) any
Equity Interests acquired after the Closing Date (other than Equity Interests in
the Borrower or, in the case of any person which is a Subsidiary, Equity
Interests in such person issued or acquired after such person became a
Subsidiary) in accordance with this Agreement if, and to the extent that, and
for so long as (A) doing so would violate applicable law or a contractual
obligation binding on such Equity Interests and (B) with respect to contractual
obligations, such obligation existed at the time of the acquisition thereof and
was not created or made binding on such Equity Interests in contemplation of or
in connection with the acquisition of such Subsidiary, (vi) any assets acquired
after the Closing Date, to the extent that, and for so long as, taking such
actions would violate an enforceable contractual obligation binding on such
assets that existed at the time of the acquisition thereof and was not created
or made binding on such assets in contemplation or in connection with the
acquisition of such assets (except in the case of assets acquired with
Indebtedness permitted pursuant to Section 6.01(i) that is secured by a
Permitted Lien), (vii) (A) entities that become Subsidiaries (with any
Subsidiary Redesignation resulting in an Unrestricted Subsidiary being
designated as a Subsidiary being deemed to constitute the acquisition or
formation of a Subsidiary) after the Closing Date if the Administrative Agent,
after consultation with Holdings, shall reasonably determine that the costs of
obtaining a guarantee of the applicable Obligations from such entities is
excessive in relation to the value to be afforded to the Lenders thereby or
(B) those assets as to which the Administrative Agent, after consultation with
Holdings, shall reasonably determine that the costs of obtaining or perfecting a
security interest in such assets are excessive in relation to the value of the
security to be afforded thereby, including (w) the costs and legal and practical
difficulties of obtaining such guarantees and security from Foreign
Subsidiaries, (x) the costs of obtaining such guarantee or security interest, or
perfecting such security interest, in relation to the value of the credit
support to be afforded thereby, (y) general statutory limitations, financial
assistance, corporate benefit, fraudulent preference, thin capitalization,
retention of title claims and similar principles and (z) the fiduciary duties of
directors, contravention of legal prohibitions or risk of personal or criminal
liability on the part of any officer, (viii) perfection of any security interest
in Collateral to the extent such perfection (or the steps required to provide
such perfection) would have a material adverse effect on the

 

82



--------------------------------------------------------------------------------

ability of the relevant Loan Party to conduct its operations and business in the
ordinary course as permitted by the Loan Documents, (ix) perfection of any
security interest in receivables or other Collateral to the extent such
perfection would require notice to customers of Borrower and the Subsidiaries
prior to the time that an Event of Default has occurred and is continuing, or
(x) any real property acquired by the Borrower or any Subsidiary in the ordinary
course of its relocation services business; provided, that, upon the reasonable
request of the Administrative Agent, the Borrower shall, and shall cause any
applicable Subsidiary to, use commercially reasonable efforts to have waived or
eliminated any contractual obligation of the types described in clauses (v) and
(vi) above.

SECTION 5.10. Ratings. Exercise commercially reasonable efforts to maintain at
all times (a) corporate ratings of the Borrower and (b) ratings of the Term A
Facility and the Term A-1 Facility, in each case from Moody’s and S&P.

SECTION 5.11. Compliance with Material Contracts. Perform and observe all of the
terms and conditions of each material agreement to be performed or observed by
it, maintain each such material agreement in full force and effect, enforce each
such material agreement in accordance with its terms, except where the failure
to do so, individually or in the aggregate, would not be reasonably likely to
have a Material Adverse Effect.

SECTION 5.12. Post-Closing Covenant. Within the periods set forth on Schedule
5.12 (or such longer period as the Administrative Agent may determine), take the
actions described on Schedule 5.12.

ARTICLE VI

Negative Covenants

The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) and until the Commitments have been terminated or have expired and
the principal of and interest on each Loan, all fees and all other expenses or
amounts payable under any Loan Document (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) have been paid in full and all amounts drawn thereunder have been
reimbursed in full, unless the Required Lenders shall otherwise consent in
writing, the Borrower will not, and will not permit any of the Material
Subsidiaries to:

SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness existing on the Closing Date and set forth on Schedule 6.01 and
any Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness
(other than intercompany indebtedness Refinanced with Indebtedness owed to a
person not affiliated with the Borrower or any Subsidiary);

(b) Indebtedness created hereunder and under the other Loan Documents and any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;

(c) Indebtedness of the Borrower or any Subsidiary pursuant to Swap Agreements;

 

83



--------------------------------------------------------------------------------

(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Borrower or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such person, in each
case in the ordinary course of business;

(e) Indebtedness of the Borrower to Holdings or any Subsidiary and of any
Subsidiary to Holdings, the Borrower or any other Subsidiary; provided, that,
other than in the case of intercompany current liabilities incurred in the
ordinary course of business in connection with the cash management operations of
Holdings and the subsidiaries to finance working capital needs of the
subsidiaries, (i) Indebtedness of any Subsidiary that is not a Subsidiary Loan
Party owing to the Loan Parties shall be subject to Section 6.04(b) and
(ii) Indebtedness of the Borrower to any Subsidiary that is not a Subsidiary
Loan Party shall, if legally permissible, be subordinated to the Obligations on
terms reasonably satisfactory to the Administrative Agent;

(f) Indebtedness (including obligations in respect of letters of credit and bank
guarantees) in respect of performance, bid, appeal and surety bonds and
completion guarantees provided by the Borrower or any of its Subsidiaries in the
ordinary course of business or consistent with past practice or industry
practice;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business;

(h) (i) Indebtedness of a Subsidiary acquired after the Closing Date or of an
entity merged into or consolidated or amalgamated with the Borrower or any
Subsidiary after the Closing Date and Indebtedness assumed in connection with
the acquisition of assets, which Indebtedness in each case exists at the time of
such acquisition, merger, consolidation or amalgamation and is not created in
contemplation of such event and where such acquisition, merger, consolidation or
amalgamation is permitted by this Agreement; provided, (A) no Default or Event
of Default shall have occurred and be continuing or would result therefrom, and
(B) immediately after giving effect to such acquisition, merger, consolidation
or amalgamation, the assumption and incurrence of any Indebtedness and any
related transactions, the Senior Secured Leverage Ratio on a Pro Forma Basis
shall not be greater than 4.25 to 1.00 and (ii) any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness;

(i) (i) Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred by the Borrower or any Subsidiary prior to or within 270
days after the construction, acquisition, lease or improvement of the respective
property (real or personal, and whether through the direct purchase of property
or the Equity Interests of any person owning such property) permitted under this
Agreement in order to finance such construction, acquisition, lease or
improvement, in an aggregate principal amount that at the time of, and after
giving effect to, the incurrence thereof, together with the Remaining Present
Value of outstanding leases permitted under Section 6.03, would not exceed the
greater of $550.0 million and 5.0% of Consolidated Total Assets as of the end of
the fiscal quarter immediately prior to the date of such incurrence for which
financial statements have been delivered pursuant to Section 5.04 and (ii) any
Permitted Refinancing Indebtedness in respect thereof;

 

84



--------------------------------------------------------------------------------

(j) Capital Lease Obligations incurred by the Borrower or any Subsidiary in
respect of any Sale and Lease-Back Transaction that is permitted under
Section 6.03, and any Permitted Refinancing Indebtedness in respect thereof;

(k) other Indebtedness of the Borrower or any Subsidiary, in an aggregate
principal amount outstanding that at the time of, and after giving effect to,
the incurrence thereof, would not exceed the greater of $550.0 million and 5.0%
of Consolidated Total Assets as of the end of the fiscal quarter immediately
prior to the date of such incurrence for which financial statements have been
delivered pursuant to Section 5.04 and any Permitted Refinancing Indebtedness
incurred to Refinance any such Indebtedness;

(l) Indebtedness of the Borrower pursuant to (i) the Senior Unsecured Notes in
an aggregate principal amount that is not in excess of $1,2501,500 million (plus
any interest and premium (including tender premiums) paid by increases to
principal) and (ii) any Permitted Refinancing Indebtedness incurred to Refinance
any such Indebtedness;

(m) Guarantees (i) by the Subsidiary Loan Parties of the Indebtedness of the
Borrower described in Section 6.01(l), (ii) by the Borrower or any Subsidiary
Loan Party of any Indebtedness of the Borrower or any Subsidiary Loan Party
permitted to be incurred under this Agreement, (iii) by the Borrower or any
Subsidiary Loan Party of Indebtedness of Holdings or any Subsidiary that is not
a Subsidiary Loan Party that is otherwise permitted hereunder to the extent such
Guarantees are permitted by Section 6.04(b), (iv) by any Subsidiary that is not
a Loan Party of Indebtedness of another Subsidiary that is not a Loan Party and
(v) by the Borrower or any Subsidiary Loan Party of Indebtedness of Subsidiaries
that are not Loan Parties incurred for working capital purposes in the ordinary
course of business on ordinary business terms so long as such Indebtedness is
permitted to be incurred under Section 6.01(s) and to the extent such Guarantees
are permitted by Section 6.04(b); provided, that Guarantees by the Borrower or
any Subsidiary Loan Party under this Section 6.01(m) of any other Indebtedness
of a person that is subordinated to other Indebtedness of such person shall be
expressly subordinated to the Obligations;

(n) Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations, in each case, incurred or assumed in connection with the
Transactions, any Permitted Business Acquisition or the disposition of any
business, assets or a Subsidiary not prohibited by this Agreement, other than
Guarantees of Indebtedness incurred by any person acquiring all or any portion
of such business, assets or a Subsidiary for the purpose of financing such
acquisition;

(o) Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations (other
than obligations in respect of other Indebtedness) and trade letters of credit
in the ordinary course of business;

(p) Indebtedness supported by a letter of credit, in a principal amount not in
excess of the stated amount of such letter of credit;

(q) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

 

85



--------------------------------------------------------------------------------

(r) (i) other Indebtedness incurred by the Borrower or any Subsidiary Loan Party
so long as (A) no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (B) immediately after giving effect to
the issuance, incurrence or assumption of such Indebtedness, the Senior Secured
Leverage Ratio on a Pro Forma Basis shall not be greater than 4.25 to 1.00 and
(ii) Permitted Refinancing Indebtedness in respect thereof;

(s) Indebtedness of Subsidiaries that are not Loan Parties in an aggregate
amount not to exceed at any time outstanding the greater of $330 million and
3.0% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such incurrence for which financial statements
have been delivered pursuant to Section 5.04;

(t) unsecured Indebtedness in respect of obligations of the Borrower or any
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided, that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms in the ordinary course of business and not in
connection with the borrowing of money or any Swap Agreements;

(u) Indebtedness representing deferred compensation to employees and directors
of the Borrower or any Subsidiary incurred (i) in the ordinary course of
business or (ii) in connection with the Transactions (including as a result of
the cancellation or vesting of outstanding options and other equity-based awards
in connection therewith);

(v) Indebtedness in connection with Permitted Securitization Financings;

(w) Indebtedness of the Borrower and the Subsidiaries incurred under overdraft,
lines of credit or cash management facilities (including, but not limited to,
intraday, ACH and purchasing card/T&E services) extended by one or more
financial institutions reasonably acceptable to the Administrative Agent or one
or more of the Lenders and (in each case) established for the Borrower’s and the
Subsidiaries’ ordinary course of operations (such Indebtedness, the “Cash
Management Line”), which Indebtedness may be secured as, but only to the extent,
provided in Section 6.02(b) and in the Security Documents;

(x) Indebtedness incurred on behalf of, or representing Guarantees of
Indebtedness of, joint ventures not in excess, at any one time outstanding, of
the greater of $550.0 million or 5.0% of Consolidated Total Assets as of the end
of the fiscal quarter immediately prior to the date of such incurrence for which
financial statements have been delivered pursuant to Section 5.04;

(y) Indebtedness issued by the Borrower or any Subsidiary to current or former
officers, directors and employees, their respective estates, spouses or former
spouses to finance the purchase or redemption of Equity Interests of Holdings or
any Parent Entity permitted by Section 6.06;

(z) Indebtedness consisting of obligations of the Borrower or any Subsidiary
under deferred compensation or other similar arrangements incurred by such
person in connection with the Transactions and Permitted Business Acquisitions
or any other Investment permitted hereunder;

(aa) Indebtedness incurred in connection with notes and earn-out obligations
payable to sellers in joint ventures and Permitted Business Acquisitions;
provided that required payments in respect thereof shall not exceed 40% of the
amount of Permitted Business Acquisitions for such year;

 

86



--------------------------------------------------------------------------------

(bb) Indebtedness in respect of Arbitrage Programs in an aggregate principal
amount not to exceed the sum of (i) $10.0 million and (ii) the aggregate amount
of Permitted Investments related thereto from time to time;

(cc) all premiums (including tender premiums, if any), defeasance costs,
interest (including post-petition interest), fees, expenses, charges and
additional or contingent interest on obligations described in paragraphs (a)
through (bb) above;

(dd) Indebtedness of the Borrower pursuant to (i) the First and a Half Lien
Refinancing Notes in an aggregate principal amount that is not in excess of
$196.0 million (plus any interest and premium (including tender premiums) paid
by increases to principal), (ii) the First Lien Notes in an aggregate principal
amount that is not in excess of $593.0 million (plus any interest and premium
(including tender premiums) paid by increases to principal), and (iii) in each
case, any Permitted Refinancing Indebtedness incurred to Refinance any such
Indebtedness;[reserved];

(ee) Indebtedness pursuant to any First Lien Refinancing Notes; provided that
the Borrower shall Refinance Term A Loans and Term A-1 Loans with an amount not
less than the First Lien Net Proceeds of any First Lien Refinancing Notes to the
extent required by Section 2.11(g);

(ff) (i) Junior Refinancing Indebtedness; provided that (x) 100% of the Net Cash
Proceeds of such Junior Refinancing Indebtedness must be used only by the
Borrower to Refinance all or any portion of the Senior Unsecured Notes or any
other Junior Financing (or all or any portion of any Permitted Refinancing
Indebtedness in respect thereof) and (ii) any refinancing, refunding, renewal,
replacement, defeasance or extension of any Junior Refinancing Indebtedness;
provided that in connection with any such refinancing, refunding, renewal,
replacement, defeasance or extension (in each case, a “refinancing,” with
correlatives of such term having a similar meaning), (x) the principal amount of
any such refinancing Indebtedness is not greater than the principal amount of
the Indebtedness being refinanced outstanding immediately prior to such
refinancing (plus unpaid accrued interest and premium (including tender
premiums) thereon and underwriting discounts, defeasance costs, fees,
commissions and expenses relating to such refinancing Indebtedness), (y) such
refinancing Indebtedness otherwise complies with the definition of Junior
Refinancing Indebtedness and (z) such refinancing Indebtedness is secured on a
pari passu basis with or junior to the Indebtedness being refinanced (or, in the
event the Indebtedness being refinanced is unsecured, such refinancing
Indebtedness shall be unsecured);

(gg) Indebtedness of the Borrower in respect of one or more series of senior
unsecured notes or senior secured notes that will be secured by all or a portion
of the Collateral on a pari passu or junior basis with the Obligations, that are
issued or made in lieu of loans under the Incremental Term Loans and Permitted
Refinancing Indebtedness in respect thereof (the “Additional Notes”); provided
that (A) such Additional Notes are not scheduled to mature prior to the date
that is 91 days after the later of the Term A Facility Maturity Date and the
Term A-1 Facility Maturity Date, (B) the aggregate principal amount of all
Additional Notes issued pursuant to this clause (gg) shall not exceed (x) $500
million less (y) the aggregate principal amount (i) of all loans under the
Incremental Term Loans made after the Closing Date pursuant to

 

87



--------------------------------------------------------------------------------

Section 2.20 and clause (x) of the definition of “Incremental Amount” and
(ii) of all Incremental Term Loan Commitments and Incremental Revolving Facility
Commitments made after the Closing Date (as such terms are defined in the
Existing Credit Agreement) pursuant to Section 2.20 of the Existing Credit
Agreement and clause (x) of the definition of “Incremental Amount” thereunder,
(C) such Additional Notes shall not be subject to any Guarantee by any
Subsidiary other than a Loan Party, (D) in the case of Additional Notes that are
secured, the obligations in respect thereof shall not be secured by any Lien on
any asset of Holdings, the Borrower or any of its Subsidiaries other than any
asset constituting Collateral, (E) if such Additional Notes are secured, the
security agreements relating to such Additional Notes shall be substantially the
same as the Security Documents (with such differences as are reasonably
satisfactory to the Administrative Agent), (F) no Default or Event of Default
shall have occurred and be continuing or would exist immediately after giving
effect to such incurrence (provided that in the event that the Additional Notes
are used to finance a Permitted Business Acquisition, the condition required by
this clause (F) shall be made as of the time of the execution of the relevant
acquisition agreement related to such Permitted Business Acquisition) and (G) if
such Additional Notes are secured, such Additional Notes shall be subject to an
intercreditor agreement in form and substance reasonably acceptable to the
Administrative Agent;

(hh) Permitted First Lien Indebtedness and Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness;

(ii) Indebtedness under the Existing Credit Agreement (including pursuant to any
Incremental Term Loan Commitments and Incremental Revolving Facility Commitments
(as each such term is defined in the Existing Credit Agreement as in effect on
the date hereof) as permitted by the Existing Credit Agreement, but without
giving effect to any amendment, supplement or other modification thereto that
permits (or has the effect of permitting) any increase of the Indebtedness
thereunder in a manner not permitted as of the date hereof) and any Permitted
Refinancing Indebtedness in respect thereof; and

(jj) Indebtedness under the Existing Letter of Credit Facility Agreement, but
without giving effect to any amendment, supplement or other modification thereto
that permits (or has the effect of permitting) any increase of the Indebtedness
thereunder in a manner not permitted as of the date hereof and any Permitted
Refinancing Indebtedness in respect thereof.

For purposes of determining compliance with this Section 6.01, the amount of any
Indebtedness denominated in any currency other than Dollars shall be calculated
based on customary currency exchange rates in effect, in the case of such
Indebtedness incurred (in respect of term Indebtedness) or committed (in respect
of revolving Indebtedness) on or prior to the Closing Date, on the Closing Date
and, in the case of such Indebtedness incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness) after the Closing Date, on
the date that such Indebtedness was incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness); provided that if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
currency other than Dollars (or in a different currency from the Indebtedness
being refinanced), and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount, as applicable, of such Indebtedness
being refinanced plus (ii) the aggregate amount of fees, underwriting discounts,
premiums (including tender premiums), defeasance costs and other costs and
expenses incurred in connection with such refinancing.

 

88



--------------------------------------------------------------------------------

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
the Borrower and any Subsidiary) at the time owned by it or on any income or
revenues or rights in respect of any thereof, except the following
(collectively, “Permitted Liens”):

(a) Liens on property or assets of the Borrower and the Subsidiaries existing on
the Closing Date and set forth on Schedule 6.02(a) or, to the extent not listed
in such Schedule, where such property or assets have a fair market value (as
determined in good faith by the Borrower) that does not exceed $10.0 million in
the aggregate, and any modifications, replacements, renewals or extensions
thereof; provided, that such Liens shall secure only those obligations that they
secure on the Closing Date (and any Permitted Refinancing Indebtedness in
respect of such obligations permitted by Section 6.01(a)) and shall not
subsequently apply to any other property or assets of the Borrower or any
Subsidiary other than (A) after-acquired property that is affixed or
incorporated into the property covered by such Lien, and (B) proceeds and
products thereof;

(b) Liens created under the Loan Documents (including, without limitation, Liens
securing obligations in respect of Swap Agreements owed to a person that is a
Lender or an Affiliate of a Lender at the time of entry into such Swap
Agreements) or permitted in respect of any Mortgaged Property by the terms of
the applicable Mortgage; provided, however, that in no event shall the holders
of the Indebtedness under the Cash Management Line (other than any Agent,
Lender, an Affiliate of the Administrative Agent or an Affiliate of a Lender)
have the right to receive proceeds from any realization upon the Collateral or
payments from the Guarantors pursuant to the Collateral Agreement in respect of
a claim in excess of $25.0 million in the aggregate (plus (i) any accrued and
unpaid interest in respect of Indebtedness incurred by the Borrower and the
Subsidiaries under the Cash Management Line and (ii) any accrued and unpaid fees
and expenses owing by the Borrower and the Subsidiaries under the Cash
Management Line) from the enforcement of any remedies available to the Secured
Parties under all of the Loan Documents; provided, further, that in no event
shall any holder of any Indebtedness (other than the Cash Management Line, which
shall be governed by the preceding proviso to this clause (b)) incurred in the
ordinary course of business of the Borrower or any Subsidiary and permitted
under Section 6.01 have the right to receive proceeds from any realization upon
the Collateral or payments from the Guarantors pursuant to the Collateral
Agreement in respect of a claim in excess of $25.0 million in the aggregate from
the enforcement of any remedies available to the Secured Parties under all of
the Loan Documents unless such holder has executed an intercreditor agreement
with the Administrative Agent in form and substance satisfactory to the
Administrative Agent;

(c) Liens on any property or asset of the Borrower or any Subsidiary at the time
of its acquisition or existing on the property of any person at the time such
person becomes a Subsidiary; provided, that such Lien (i) does not apply to any
other property or assets of the Borrower or any of the Subsidiaries not securing
such Indebtedness at the date of the acquisition of such property or asset
(other than after acquired property subjected to a Lien securing Indebtedness
and other obligations incurred prior to such date and which Indebtedness and
other obligations are permitted hereunder that require a pledge of after
acquired property, it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition) , (ii) such Lien is not created in
contemplation of or in connection with such acquisition and (iii) any
Indebtedness secured thereby is permitted under Section 6.01(h);

 

89



--------------------------------------------------------------------------------

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent or that are being contested in compliance with Section 5.03;

(e) Liens imposed by law, including landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, construction or other like Liens arising
in the ordinary course of business and securing obligations that are not overdue
by more than 30 days or that are being contested in good faith by appropriate
proceedings and in respect of which, if applicable, the Borrower or any
Subsidiary shall have set aside on its books reserves in accordance with GAAP;

(f) (i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) pledges and deposits and other Liens securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Subsidiary;

(g) deposits and other Liens to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capital Lease Obligations),
statutory and regulatory obligations, surety and appeal bonds, performance and
return of money bonds, bids, leases, government contracts, trade contracts,
agreements with utilities, and other obligations of a like nature (including
letters of credit in lieu of any such bonds or to support the issuance thereof)
incurred in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business;

(h) zoning restrictions, survey exceptions and such other encumbrances as an
accurate survey would disclose, easements, trackage rights, leases (other than
Capital Lease Obligations), licenses, special assessments, rights-of-way,
covenants, conditions, restrictions and declarations on or with respect to the
use of Real Property, servicing agreements, development agreements, site plan
agreements and other similar encumbrances incurred in the ordinary course of
business and title defects or irregularities that are of a minor nature and
that, in the aggregate, do not interfere in any material respect with the
ordinary conduct of the business of the Borrower or any Subsidiary;

(i) Liens securing Indebtedness permitted by Section 6.01(i) (limited to the
assets subject to such Indebtedness except that individual financings of
equipment provided by one lender may be cross-collateralized to other financings
of equipment provided by such lender);

(j) Liens arising out of sale and lease-back transactions permitted under
Section 6.03, so long as such Liens attach only to the subject property and any
accessions thereto, proceeds thereof and related property;

(k) Liens securing judgments that do not constitute an Event of Default under
Section 8.01(j) and notices of lis pendens and associated rights related to
litigation being contested in good faith by appropriate proceedings and for
which adequate reserves have been made;

 

90



--------------------------------------------------------------------------------

(l) Liens disclosed by the title insurance policies delivered on or subsequent
to the Closing Date and pursuant to Section 5.09 and any replacement, extension
or renewal of any such Lien; provided, that such replacement, extension or
renewal Lien shall not cover any property other than the property that was
subject to such Lien prior to such replacement, extension or renewal; provided,
further, that the Indebtedness and other obligations secured by such
replacement, extension or renewal Lien are permitted by this Agreement;

(m) any interest or title of a lessor or sublessor under any leases or subleases
entered into by the Borrower or any Subsidiary in the ordinary course of
business;

(n) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower or any
Subsidiary or (iii) relating to purchase orders and other agreements entered
into with customers of the Borrower or any Subsidiary in the ordinary course of
business;

(o) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights;

(p) Liens securing obligations in respect of trade-related letters of credit,
trade-related bank guarantees or similar obligations permitted under
Section 6.01(f) or (o) and covering the property (or the documents of title in
respect of such property) financed by such letters of credit, bank guarantees or
similar obligations and the proceeds and products thereof;

(q) leases or subleases, licenses or sublicenses (including with respect to
Intellectual Property Rights and software) granted to others in the ordinary
course of business not interfering in any material respect with the business of
the Borrower and its Subsidiaries, taken as a whole;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(s) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;

(t) Liens on property or assets of any Subsidiary that is not a Loan Party
securing Indebtedness of a Subsidiary that is not a Loan Party permitted under
Section 6.01;

(u) other Liens with respect to property or assets of the Borrower or any
Subsidiary; provided that (i) after giving effect to any such Lien and the
creation, incurrence, acquisition or assumption of Indebtedness, if any, secured
by such Lien, the Senior Secured Leverage Ratio on a Pro Forma Basis shall not
be greater than 4.25 to 1.00, (ii) at the time of the incurrence of such Lien
and after giving effect thereto, no Default or Event of Default shall have
occurred and be continuing or would result therefrom, (iii) the Indebtedness or
other obligations secured by such Lien are otherwise permitted by this
Agreement, (iv) if such Liens are on any Collateral, such Liens on the
Collateral are subordinated to the Liens granted to the Lenders under the Loan
Documents that secure the Loans made on the Closing Date, and (v) to the extent
such Liens are subordinated to the Liens granted hereunder, an intercreditor
agreement reasonably satisfactory to the Administrative Agent shall be entered
into providing that such new liens will be subordinated

 

91



--------------------------------------------------------------------------------

to the Liens granted to the Lenders hereunder to secure the Loans made on the
Closing Date, in each case, on customary terms and any refinancing thereof in
accordance with the incurrence of any Permitted Refinancing Indebtedness;

(v) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(w) Liens arising from precautionary Uniform Commercial Code financing
statements or consignments entered into in connection with any transaction
otherwise permitted under this Agreement;

(x) Liens on Equity Interests in joint ventures securing obligations of such
joint venture;

(y) Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;

(z) Liens in respect of Permitted Securitization Financings on all or a portion
of the assets of Special Purpose Securitization Subsidiaries (including pursuant
to UCC filings covering sales of accounts, chattel paper, payment intangibles,
promissory notes and beneficial interests in such assets with respect to
Permitted Securitization Financings);

(aa) Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit, bank guarantee or bankers’
acceptance issued or created for the account of the Borrower or any Subsidiary
in the ordinary course of business; provided, that such Lien secures only the
obligations of the Borrower or such Subsidiaries in respect of such letter of
credit, bank guarantee or banker’s acceptance to the extent permitted under
Section 6.01(f) or (o);

(bb) Liens securing insurance premiums financing arrangements, provided, that
such Liens are limited to the applicable unearned insurance premiums;

(cc) Liens in favor of the Borrower or any Subsidiary Loan Party; provided that
if any such Lien shall cover any Collateral, the holder of such Lien shall
execute and deliver to the Administrative Agent a subordination agreement in
form and substance reasonably satisfactory to the Administrative Agent;

(dd) Liens on not more than $50.0 million of deposits securing Swap Agreements;

(ee) [reserved];

(ff) other Liens with respect to property or assets of the Borrower or any
Subsidiary securing obligations in an aggregate principal amount outstanding at
the time of incurrence thereof, not to exceed the greater of (i) $75.0 million
and 1.0% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such incurrence for which financial statements
have been delivered pursuant to Section 5.04;

(gg) [reserved];

(hh) Liens on Permitted Investments (and related segregated deposit and
securities accounts) securing Indebtedness outstanding under Section 6.01(bb);

 

92



--------------------------------------------------------------------------------

(ii) Liens on any asset of the Borrower or any Subsidiary securing any liability
incurred in connection with the acquisition of homes and related assets in the
ordinary course of its relocation services business; provided that such Lien
(i) does not apply to any other asset of the Borrower or any Subsidiary not
securing such Indebtedness at the date of the acquisition of such property or
asset and (ii) such Lien is not created in contemplation of or in connection
with such acquisition;

(jj) Liens on proceeds from Cendant Contingent Assets received by the Borrower
and held in trust (or otherwise segregated or pledged) for the benefit of the
other parties to the Separation and Distribution Agreement (other than
Travelport Inc.) to secure the Borrower’s obligations under Section 7.9 thereof;

(kk) Liens securing obligations under any First Lien Refinancing Notes that are
(or are intended to be) secured on a pari passu basis with the Term A Loans;
provided that, in each case, the Administrative Agent and a representative for
the holders thereof shall have entered into a supplement to the First Lien
Intercreditor Agreement;

(ll) (i) Liens securing obligations under First and a Half Lien Refinancing
Notes so long as the obligations in respect of such Indebtedness shall be
subject to the First and a Half Lien Intercreditor Agreement and (ii) Liens
securing obligations under First Lien Notes so long as the obligations in
respect of such Indebtedness shall be subject to the First Lien Intercreditor
Agreement;[reserved];

(mm) Liens securing obligations under (i) Indebtedness permitted by
Section 6.01(ff) and (ii) First Lien Refinancing Notes that are (or are intended
to be) secured on a pari passu basis with or junior to the First and a Half Lien
Refinancing Notes, provided that the Administrative Agent and a representative
for the holders thereof shall have entered into an intercreditor agreement
reasonably satisfactory to the Administrative Agent;

(nn) (x) Liens securing obligations with respect to Additional Notes and
(y) other Liens with respect to property or assets of the Borrower or any
Subsidiary in connection with any Permitted First Lien Indebtedness; provided
that (i) at the time of the incurrence of such Lien and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing or
would result therefrom and (ii) such Permitted First Lien Indebtedness shall be
designated “First Lien Senior Priority Obligations” under the First Lien
Intercreditor Agreement and a representative of the holders of such Indebtedness
shall have delivered to the Administrative Agent a supplement to the First Lien
Intercreditor Agreement in accordance with Section 5.13 thereof; and

(oo) Liens securing obligations under the Existing Credit Agreement, but without
giving effect to any amendment, supplement or other modification thereto that
permits (or has the effect of permitting) any increase of the Indebtedness
thereunder in a manner not permitted as of the date hereof and any Permitted
Refinancing Indebtedness in respect thereof; provided that the Obligations
hereunder are secured on a pari passu basis with any such obligations in
accordance with the First Lien Intercreditor Agreement.

SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property

 

93



--------------------------------------------------------------------------------

being sold or transferred (a “Sale and Lease-Back Transaction”); provided, that
a Sale and Lease-Back Transaction shall be permitted (a) with respect to
property owned (i) by the Borrower or any Subsidiary Loan Party that is acquired
after the Closing Date so long as such Sale and Lease-Back Transaction is
consummated within 270 days of the acquisition of such property or (ii) by any
Subsidiary that is not a Loan Party regardless of when such property was
acquired and (b) with respect to any property owned by the Borrower or any
Subsidiary Loan Party, (i) if at the time the lease in connection therewith is
entered into, and after giving effect to the entering into of such lease, the
Remaining Present Value of such lease, together with Indebtedness outstanding
pursuant to Sections 6.01(i) and the Remaining Present Value of outstanding
leases previously entered into under this Section 6.03(b), would not exceed the
greater of $550.0 million and 5.0% of Consolidated Total Assets as of the end of
the fiscal quarter immediately prior to the date the lease was entered into for
which financial statements have been delivered pursuant to Section 5.04 and
(ii) if such Sale and Lease-Back Transaction is of property owned by the
Borrower or any Subsidiary Loan Party as of the Closing Date, the Net Proceeds
therefrom are used to prepay the Term A Loans and Term A-1 Loans to the extent
required by Section 2.11(b).

SECTION 6.04. Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger, consolidation or amalgamation with a person
that is not a Wholly Owned Subsidiary immediately prior to such merger,
consolidation or amalgamation) any Equity Interests, evidences of Indebtedness
or other securities of, make or permit to exist any loans or advances to or
Guarantees of the obligations of, or make or permit to exist any investment or
any other interest in (each, an “Investment”), any other person, except:

(a) [reserved];

(b) (i) Investments by the Borrower or any Subsidiary in the Equity Interests of
any Subsidiary; (ii) intercompany loans from the Borrower or any Subsidiary to
the Borrower or any Subsidiary; and (iii) Guarantees by the Borrower or any
Subsidiary Loan Party of Indebtedness otherwise expressly permitted hereunder of
the Borrower or any Subsidiary; provided, that the sum of (A) Investments
(valued at the time of the making thereof and without giving effect to any
write-downs or write-offs thereof) made after the Closing Date by the Loan
Parties pursuant to clause (i) in Subsidiaries that are not Subsidiary Loan
Parties, plus (B) the net amount outstanding in respect of intercompany loans
made after the Closing Date by Loan Parties to Subsidiaries that are not
Subsidiary Loan Parties pursuant to clause (ii), plus (C) Guarantees by Loan
Parties of Indebtedness after the Closing Date of Subsidiaries that are not
Subsidiary Loan Parties pursuant to clause (iii), shall not exceed an aggregate
amount equal to (x) the greater of (1) $500.0 million and (2) 4.5% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such Investment for which financial statements have been
delivered pursuant to Section 5.04 (plus any return of capital actually received
by the respective investors in respect of Investments theretofore made by them
pursuant to this paragraph (b)); plus (y) the portion, if any, of the Cumulative
Credit on the date of such election that the Borrower elects to apply to this
Section 6.04(b)(y); provided, further, that intercompany current liabilities
incurred in the ordinary course of business in connection with the cash
management operations of the Borrower and the Subsidiaries shall not be included
in calculating the limitation in this paragraph at any time;

(c) Permitted Investments and Investments that were Permitted Investments when
made (including in connection with the Arbitrage Programs);

(d) Investments arising out of the receipt by the Borrower or any Subsidiary of
noncash consideration for the sale of assets permitted under Section 6.05;

 

94



--------------------------------------------------------------------------------

(e) loans and advances to officers, directors, employees or consultants of the
Borrower or any Subsidiary (i) in the ordinary course of business not to exceed
$50.0 million as of the end of the fiscal quarter immediately prior to the date
of such loan or advance for which financial statements have been delivered
pursuant to Section 5.04 in the aggregate at any time outstanding (calculated
without regard to write downs or write offs thereof), (ii) in respect of payroll
payments and expenses in the ordinary course of business and (iii) in connection
with such person’s purchase of Equity Interests of Holdings (or any direct or
indirect parent of Holdings) solely to the extent that the amount of such loans
and advances shall be contributed to the Borrower in cash as common equity, and
advances to real estate agents in the ordinary course of business;

(f) accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business and any assets or securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss and any prepayments and other credits to suppliers made in the
ordinary course of business;

(g) Swap Agreements;

(h) Investments existing on, or contractually committed as of, the Closing Date
and set forth on Schedule 6.04 and any extensions, renewals or reinvestments
thereof, so long as the aggregate amount of all Investments pursuant to this
clause (h) is not increased at any time above the amount of such Investment
existing or committed on the Closing Date (other than pursuant to any increase
as required by the terms of any such Investment as in existence on the Closing
Date);

(i) Investments resulting from pledges and deposits under Sections 6.02(f), (g),
(k), (r), (s), (u) and (ee);

(j) other Investments by the Borrower or any Subsidiary in an aggregate amount
(valued at the time of the making thereof, and without giving effect to any
write-downs or write-offs thereof) not to exceed (i) the greater of $550.0
million and 5.0% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such incurrence for which financial
statements have been delivered pursuant to Section 5.04 (plus, without
duplication for such amounts included in the calculation of the Cumulative
Credit, any returns of capital actually received by the respective investor in
respect of investments theretofore made by it pursuant to this paragraph (j))
plus (ii) the portion, if any, of the Cumulative Credit on the date of such
election that the Borrower elects to apply to this Section 6.04(j)(ii); provided
that if any Investment pursuant to this clause (j) is made in any person that is
not a Subsidiary of the Borrower at the date of the making of such Investment
and such person becomes a Subsidiary of the Borrower after such date, then (so
long as such Investment also complies with clause (k) below if such person
becomes a Subsidiary as a result of such Investment) such Investment shall
thereafter be deemed to have been made pursuant to clause (b) above and shall
cease to have been made pursuant to this clause (j) for so long as such person
continues to be a Subsidiary of the Borrower;

(k) Investments constituting Permitted Business Acquisitions;

(l) intercompany loans between Subsidiaries that are not Loan Parties and
Guarantees by Subsidiaries that are not Loan Parties permitted by
Section 6.01(m);

 

95



--------------------------------------------------------------------------------

(m) Investments received in connection with the bankruptcy or reorganization of,
settlement of delinquent accounts against, and settlement, compromise or
resolution of litigation, arbitration or other disputes with or judgments
against, any other person that is not an Affiliate of the Borrower, or
Investments acquired as a result of a foreclosure by the Borrower or any of the
Subsidiaries with respect to any secured Investments or other transfer of title
with respect to any secured Investment in default;

(n) Investments of a Subsidiary acquired after the Closing Date or of an entity
merged into the Borrower or merged into or consolidated with a Subsidiary after
the Closing Date, in each case, (i) in the case of any acquisition, merger,
consolidation or amalgamation, permitted under Section 6.05 and (ii) to the
extent that such Investments were not made in contemplation of or in connection
with such acquisition, merger, consolidation or amalgamation and were in
existence on the date of such acquisition, merger, consolidation or
amalgamation;

(o) acquisitions by the Borrower of obligations of one or more officers or other
employees of Holdings, any Parent Entity, the Borrower or its Subsidiaries in
connection with such officer’s or employee’s acquisition of Equity Interests of
Holdings or any Parent Entity, so long as no cash is actually advanced by the
Borrower or any of the Subsidiaries to such officers or employees in connection
with the acquisition of any such obligations;

(p) Guarantees by the Borrower or any Subsidiary of operating leases (other than
Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into by the Borrower or any Subsidiary in the
ordinary course of business;

(q) Investments to the extent that payment for such Investments is made with
Equity Interests of Holdings (or any Parent Entity);

(r) subject to the limitations of the last paragraph of Section 6.05,
Investments in the Equity Interests of one or more newly formed persons that are
received as consideration for the contribution by Holdings, the Borrower or the
applicable Subsidiary of assets (including Equity Interests and cash) to such
person or persons; provided, that (i) the fair market value of such assets,
determined in good faith by the Borrower on an arms’-length basis, so
contributed pursuant to this paragraph (r) shall not in the aggregate exceed
$50.0 million and (ii) in respect of each such contribution, a Responsible
Officer of the Borrower shall certify, in a form to be agreed upon by the
Borrower and the Administrative Agent (x) after giving effect to such
contribution, no Default or Event of Default shall have occurred and be
continuing, (y) the fair market value (as determined in good faith by the
Borrower) of the assets so contributed and (z) that the requirements of
paragraph (i) of this proviso remain satisfied;

(s) Investments consisting of the redemption, purchase, repurchase or retirement
of any Equity Interests permitted under Section 6.06;

(t) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;

(u) Investments in Subsidiaries that are not Loan Parties not to exceed the
greater of $220.0 million and 2.0% of Consolidated Total Assets as of the end of
the fiscal quarter immediately prior to the date of such Investment for which
financial statements have been delivered pursuant to Section 5.04 (plus an
amount equal to any return of capital actually received

 

96



--------------------------------------------------------------------------------

in respect of Investments theretofore made pursuant to this paragraph (u) in the
aggregate, as valued at the fair market value (as determined in good faith by
the Borrower) of such Investment at the time such Investment is made;

(v) Guarantees permitted under Section 6.01 (except to the extent such Guarantee
is expressly subject to Section 6.04);

(w) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of the Borrower or such
Subsidiary;

(x) Investments by Borrower and its Subsidiaries, including loans and advances
to any direct or indirect parent of the Borrower, if the Borrower or any other
Subsidiary would otherwise be permitted to make a Restricted Payment in such
amount (provided that the amount of any such Investment shall also be deemed to
be a Restricted Payment under the appropriate clause of Section 6.06 for all
purposes of this Agreement);

(y) Investments arising as a result of Permitted Securitization Financings;

(z) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other persons;

(aa) purchases and acquisitions of inventory, supplies, materials and equipment
or purchases of contract rights or licenses or leases of intellectual property
in each case in the ordinary course of business, to the extent such purchases
and acquisitions constitute Investments;

(bb) Investments received substantially contemporaneously in exchange for Equity
Interests of Holdings or any Parent Entity; provided that such Investments are
not included in any determination of the Cumulative Credit;

(cc) Investments in joint ventures not in excess of the greater of $220.0
million and 2.0% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such Investment for which financial
statements have been delivered pursuant to Section 5.04 in the aggregate (plus
an amount equal to any return of capital actually received in respect of
Investments theretofore made pursuant to this paragraph (cc) in the aggregate);
provided that if any Investment pursuant to this clause (cc) is made in any
person that is not a Subsidiary of the Borrower at the date of the making of
such Investment and such person becomes a Subsidiary of the Borrower after such
date, then (so long as such Investment also complies with clause (k) above if
such person becomes a Subsidiary as a result of such Investment) such Investment
shall thereafter be deemed to have been made pursuant to clause (b) above and
shall cease to have been made pursuant to this clause (cc) for so long as such
person continues to be a Subsidiary of the Borrower;

(dd) [reserved];

(ee) any franchise development advances or notes and other loans to franchisees
in an aggregate amount not to exceed $75.0 million in any fiscal year; and

(ff) advances or loans to relocating employees of a customer in the relocation
services business of the Borrower or any Subsidiary made in the ordinary course
of business.

 

97



--------------------------------------------------------------------------------

The amount of Investments that may be made at any time pursuant to
Section 6.04(b) or 6.04(j) (such Sections, the “Related Sections”) may, at the
election of the Borrower, be increased by the amount of Investments that could
be made at such time under the other Related Section; provided that the amount
of each such increase in respect of one Related Section shall be treated as
having been used under the other Related Section.

For purposes of covenant compliance with this Section 6.04, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, less any
amount paid, repaid, returned, distributed or otherwise received in cash in
respect of such Investment.

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into, or consolidate or amalgamate with any other person, or permit any other
person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
any part of its assets (whether now owned or hereafter acquired), or issue,
sell, transfer or otherwise dispose of any Equity Interests of the Borrower or
any Subsidiary, or purchase, lease or otherwise acquire (in one transaction or a
series of transactions) all or substantially all of the assets of any other
person, or liquidate or dissolve, except that this Section shall not prohibit:

(a) (i) the purchase and sale of inventory in the ordinary course of business by
the Borrower or any Subsidiary, (ii) the acquisition or lease (pursuant to an
operating lease) of any other asset in the ordinary course of business by the
Borrower or any Subsidiary, (iii) the sale of surplus, obsolete, damaged or worn
out equipment or other property in the ordinary course of business by the
Borrower or any Subsidiary or (iv) the sale of Permitted Investments in the
ordinary course of business;

(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing or would result therefrom,
(i) the merger, consolidation or amalgamation of any Subsidiary into or with the
Borrower in a transaction in which the Borrower is the survivor, (ii) the
merger, consolidation or amalgamation of any Subsidiary into or with any
Subsidiary Loan Party in a transaction in which the surviving or resulting
entity is a Subsidiary Loan Party and, in the case of each of clauses (i) and
(ii), no person other than the Borrower or Subsidiary Loan Party receives any
consideration, (iii) the merger, consolidation or amalgamation of any Subsidiary
that is not a Subsidiary Loan Party into or with any other Subsidiary that is
not a Subsidiary Loan Party, (iv) the liquidation or dissolution or change in
form of entity of any Subsidiary (other than the Borrower) if the Borrower
determines in good faith that such liquidation, dissolution or change in form is
in the best interests of the Borrower and is not materially disadvantageous to
the Lenders or (v) any Subsidiary may merge, consolidate or amalgamate into or
with any other person in order to effect an Investment permitted pursuant to
Section 6.04 so long as the continuing or surviving person shall be a
Subsidiary, which shall be a Loan Party if the merging, consolidating or
amalgamating Subsidiary was a Loan Party and which together with each of its
Subsidiaries shall have complied with the requirements of Section 5.09;

(c) sales, transfers, leases or other dispositions to the Borrower or a
Subsidiary (upon voluntary liquidation or otherwise); provided, that any sales,
transfers, leases or other dispositions by a Loan Party to a Subsidiary that is
not a Subsidiary Loan Party in reliance on this paragraph (c) shall be made in
compliance with Section 6.07 and the aggregate gross proceeds of any such sales,
transfers, leases or other dispositions plus the aggregate gross proceeds of any
or all assets sold, transferred, leased, licensed or otherwise disposed of in
reliance on clause (g) below, shall

 

98



--------------------------------------------------------------------------------

not exceed, in any fiscal year of the Borrower, the greater of $550.0 million
and 5.0% of Consolidated Total Assets as of the end of the fiscal year ended
immediately prior to the date of such sale, transfer, lease or other disposition
for which financial statements have been delivered pursuant to Section 5.04
(determined based on the balance sheet so delivered for such prior fiscal year);

(d) Sale and Lease-Back Transactions permitted by Section 6.03;

(e) Investments permitted by Section 6.04, Permitted Liens and Restricted
Payments permitted by Section 6.06;

(f) the sale or other disposition of defaulted receivables and the compromise,
settlement and collection of receivables in the ordinary course of business or
in bankruptcy or other proceedings concerning the other account party thereon
and not as part of a Permitted Securitization Financing;

(g) sales, transfers, leases, licenses or other dispositions of assets not
otherwise permitted by this Section 6.05 (or required to be included in this
clause (g) pursuant to Section 6.05(c)); provided, that (i) the aggregate gross
proceeds (including noncash proceeds) of any or all assets sold, transferred,
leased, licensed or otherwise disposed of in reliance upon this paragraph (g),
plus the aggregate gross proceeds of any or all assets sold, transferred, leased
or otherwise disposed of to Subsidiaries that are not Loan Parties in reliance
on clause (c) above, shall not exceed, in any fiscal year of the Borrower, the
greater of $550.0 million and 5.0% of Consolidated Total Assets as of the end of
the fiscal year ended immediately prior to the date of such sale, transfer,
lease, license or other disposition for which financial statements have been
delivered pursuant to Section 5.04 (determined based on the balance sheet so
delivered for such prior fiscal year), (ii) no Default or Event of Default
exists or would result therefrom, (iii) with respect to any such sale, transfer,
lease or other disposition with aggregate gross proceeds (including noncash
proceeds) in excess of $10.0 million, immediately after giving effect thereto,
the Borrower shall be in Pro Forma Compliance, and (iv) the Net Proceeds thereof
are applied in accordance with Section 2.11(b);

(h) Permitted Business Acquisitions (including any merger, consolidation or
amalgamation in order to effect a Permitted Business Acquisition); provided,
that following any such merger, consolidation or amalgamation (i) involving the
Borrower, the Borrower is the surviving corporation, (ii) involving a Subsidiary
Loan Party, the surviving or resulting entity shall be a Subsidiary Loan Party
that is a Wholly Owned Subsidiary and (iii) involving a Subsidiary that is not a
Loan Party, the surviving or resulting entity shall be a Wholly Owned
Subsidiary;

(i) leases, licenses, or subleases or sublicenses of any real or personal
property in the ordinary course of business;

(j) sales, leases or other dispositions of inventory of the Borrower and its
Subsidiaries determined by the management of the Borrower to be no longer useful
or necessary in the operation of the business of the Borrower or any of the
Subsidiaries;

(k) acquisitions and purchases made with the proceeds of any Asset Sale pursuant
to the first proviso of paragraph (x) of the definition of “Net Proceeds”;

 

99



--------------------------------------------------------------------------------

(l) the sale or other transfer of Securitization Assets or interests therein
pursuant to a Permitted Securitization Financing;

(m) any exchange of assets for services and/or other assets of comparable or
greater value; provided, that (i) at least 90% of the consideration received by
the transferor consists of assets that will be used in a business or business
activity permitted hereunder, (ii) in the event of a swap with a fair market
value (as determined in good faith by the Borrower) in excess of $10.0 million,
the Administrative Agent shall have received a certificate from a Responsible
Officer of the Borrower with respect to such fair market value and (iii) in the
event of a swap with a fair market value (as determined in good faith by the
Borrower) in excess of $20.0 million, such exchange shall have been approved by
at least a majority of the Board of Directors of Holdings or the Borrower;
provided, further, that (A) the aggregate gross consideration (including
exchange assets, other noncash consideration and cash proceeds) of any or all
assets exchanged in reliance on this paragraph (m) shall not exceed, in any
fiscal year of the Borrower, 5.0% of Consolidated Total Assets as of the end of
the fiscal year ended immediately prior to the date of such exchange transaction
for which financial statements have been delivered pursuant to Section 5.04
(determined based on the balance sheet so delivered for such prior fiscal year),
(B) no Default or Event of Default exists or would result therefrom, (C) with
respect to any such exchange with aggregate gross consideration in excess of
$10.0 million, immediately after giving effect thereto, the Borrower shall be in
Pro Forma Compliance, and (D) the Net Proceeds, if any, thereof are applied in
accordance with Section 2.11(b);

(n) any disposition of Equity Interests of a Subsidiary pursuant to an agreement
or other obligation with or to a person (other than the Borrower and its
Subsidiaries) from whom such Subsidiary was acquired or from whom such
Subsidiary acquired its business and assets (having been newly formed in
connection with such acquisition), made as part of such acquisition and in each
case comprising all or a portion of the consideration in respect of such sale or
acquisition;

(o) [reserved];

(p) any surrender or waiver of contract rights or the settlement, release,
recovery on or surrender of contract, tort or other claims of any kind;

(q) any disposition of Permitted Investments in connection with the Arbitrage
Programs;

(r) sales or other dispositions of Equity Interests in Existing Joint Ventures;

(s) any grant of a license or sublicense in the ordinary course of business
under any Intellectual Property Rights or franchise rights; and

(t) the purchase and sale of assets in the ordinary course of the relocation
services business of the Borrower or any Subsidiary.

Notwithstanding anything to the contrary contained in this Section 6.05, (i) no
sale, transfer or other disposition of assets shall be permitted by clause
(g) or (m) of this Section 6.05 unless such disposition is for fair market value
(as determined in good faith by the Borrower) and (ii) no sale, transfer or
other disposition of assets in excess of $40.0 million shall be permitted by
paragraph (d) or (g) of this Section 6.05 unless such disposition is for at
least 75% cash

 

100



--------------------------------------------------------------------------------

consideration; provided that for purposes of clause (ii), (a) the amount of any
liabilities (as shown on the Borrower’s or any Subsidiary’s most recent balance
sheet or in the notes thereto) of the Borrower or any Subsidiary of the Borrower
(other than liabilities that are by their terms subordinated to the Obligations)
that are assumed by the transferee of any such assets, (b) any notes or other
obligations or other securities or assets received by the Borrower or such
Subsidiary of the Borrower from such transferee that are converted by the
Borrower or such Subsidiary of the Borrower into cash within 180 days of the
receipt thereof (to the extent of the cash received) and (c) any Designated
Non-Cash Consideration received by the Borrower or any of its Subsidiaries in
such Asset Sale having an aggregate fair market value (as determined in good
faith by the Borrower), taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (c) that is at that time
outstanding, not to exceed $50.0 million at the time of the receipt of such
Designated Non-Cash Consideration (with the fair market value of each item of
Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value) shall be deemed to be
cash. To the extent any Collateral is disposed of in a transaction expressly
permitted by this Section 6.05 to any person other than Holdings, the Borrower
or any Subsidiary, such Collateral shall be sold free and clear of the Liens
created by the Loan Documents, and the Administrative Agent shall take, and
shall be authorized by each Lender to take, any actions reasonably requested by
the Borrower in order to evidence the foregoing.

SECTION 6.06. Restricted Payments. Declare or pay any dividend or make any other
distribution (by reduction of capital or otherwise), whether in cash, property,
securities or a combination thereof, with respect to any of its Equity Interests
(other than dividends and distributions on Equity Interests payable solely by
the issuance of additional Equity Interests (other than Disqualified Stock) of
the person paying such dividends or distributions) or directly or indirectly
redeem, purchase, retire or otherwise acquire for value (or permit any
Subsidiary to purchase or acquire) any of its Equity Interests or set aside any
amount for any such purpose (other than through the issuance of additional
Equity Interests (other than Disqualified Stock) of the person redeeming,
purchasing, retiring or acquiring such shares) (the foregoing, “Restricted
Payments”; for avoidance of doubt, the payment of the Cendant Contingent
Liabilities shall not constitute Restricted Payments); provided, however, that:

(a) any Subsidiary of the Borrower may make Restricted Payments to the Borrower
or to any Wholly Owned Subsidiary of the Borrower (or, in the case of non-Wholly
Owned Subsidiaries, to the Borrower or any Subsidiary that is a direct or
indirect parent of such Subsidiary and to each other owner of Equity Interests
of such Subsidiary on a pro rata basis (or more favorable basis from the
perspective of the Borrower or such Subsidiary) based on their relative
ownership interests so long as any repurchase of its Equity Interests from a
person that is not the Borrower or a Subsidiary is permitted under
Section 6.04);

(b) (x) the Borrower may make Restricted Payments to Holdings in respect of
(i) overhead, legal, accounting and other professional fees and expenses of
Holdings or any Parent Entity, (ii) fees and expenses related to any public
offering or private placement of equity securities or debt (including debt
securities and bank loans) of Holdings or any Parent Entity whether or not
consummated, (iii) franchise taxes and other fees, taxes and expenses in
connection with the maintenance of its (or its Parent Entity’s) existence and
its (or any Parent Entity’s indirect) ownership of the Borrower, (iv) payments
permitted by Section 6.07(b), and (v) customary salary, bonus and other benefits
payable to, and indemnities provided on behalf of, officers and employees of
Holdings or any Parent Entity, in each case in order to permit Holdings or any
Parent Entity to make such payments; provided, that in the case of clauses (i),
(ii) and (iii), the amount of such Restricted Payments shall not exceed the
portion of any amounts referred to in

 

101



--------------------------------------------------------------------------------

such clauses (i), (ii) and (iii) that are allocable to the Borrower and its
Subsidiaries (which shall be 100% for so long as Holdings or such Parent Entity,
as the case may be, owns no assets other than the Equity Interests in the
Borrower, Holdings, or another Parent Entity) and (y)(i) with respect to each
tax year or portion thereof that the Borrower qualifies as a Flow Through
Entity, the Borrower may make Restricted Payments to the holders of Equity
Interests of the Borrower (or to any direct or indirect member of the Borrower
or holders of Equity Interests in such member) and (ii) with respect to any tax
year or portion thereof that the Borrower does not qualify as a Flow Through
Entity, the Borrower may make Restricted Payments to any direct or indirect
parent company of the Borrower that files a consolidated U.S. federal tax return
that includes the Borrower and its subsidiaries, in each case for clause (i) and
(ii) of this clause (y) in an amount not to exceed the amount that the Borrower
(or any direct or indirect member of the Borrower, as the case may be) and its
Subsidiaries would have been required to pay in respect of Federal, state or
local Taxes (as the case may be) in respect of such year if the Borrower and its
Subsidiaries paid such taxes directly as a stand-alone taxpayer (or stand-alone
group);

(c) the Borrower may make Restricted Payments to Holdings the proceeds of which
are used to purchase or redeem the Equity Interests of Holdings or any Parent
Entity (including related stock appreciation rights or similar securities) held
by then present or former directors, consultants, officers or employees of
Holdings or any Parent Entity, the Borrower or any of the Subsidiaries or by any
Plan or any shareholders’ agreement then in effect upon such person’s death,
disability, retirement or termination of employment or under the terms of any
such Plan or any other agreement under which such shares of stock or related
rights were issued; provided, that the aggregate amount of such purchases or
redemptions under this paragraph (c) shall not exceed in any fiscal year $50.0
million (plus any amount carried over from prior fiscal years, up to a maximum
of $75.0 million for such purchases or redemptions in the aggregate in any
fiscal year), plus (x) the amount of net proceeds contributed as equity to the
Borrower that were received by Holdings or any Parent Entity during such
calendar year from sales of Equity Interests of Holdings or any Parent Entity of
Holdings to directors, consultants, officers or employees of Holdings, any
Parent Entity, the Borrower or any Subsidiary in connection with permitted
employee compensation and incentive arrangements and (y) the amount of net
proceeds of any key-man life insurance policies received during such calendar
year, which, if not used in any year, may be carried forward to any subsequent
calendar year; and provided, further, that cancellation of Indebtedness owing to
the Borrower or any Subsidiary from members of management of Holdings, any
Parent Entity, the Borrower or its Subsidiaries in connection with a repurchase
of Equity Interests of Holdings or any Parent Entity will not be deemed to
constitute a Restricted Payment for purposes of this Section 6.06;

(d) noncash repurchases of Equity Interests deemed to occur upon exercise of
stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants;

(e) the Borrower may make Restricted Payments to Holdings in an aggregate amount
equal to the portion, if any, of the Cumulative Credit on such date that the
Borrower elects to apply to this Section 6.06(e), such election to be specified
in a written notice of a Responsible Officer of the Borrower calculating in
reasonable detail the amount of Cumulative Credit immediately prior to such
election and the amount thereof elected to be so applied; provided, that (i) no
Default or Event of Default has occurred and is continuing or would result
therefrom and (ii) after giving effect thereto, the Senior Secured Leverage
Ratio on a Pro Forma Basis shall not be greater than 4.25 to 1.00;

 

102



--------------------------------------------------------------------------------

(f) [reserved];

(g) the Borrower may make Restricted Payments to allow Holdings or any Parent
Entity to make payments in cash, in lieu of the issuance of fractional shares,
upon the exercise of warrants or upon the conversion or exchange of Equity
Interests of any such person;

(h) the Borrower may make Restricted Payments to Holdings so that Holdings or
any Parent Entity may make Restricted Payments to its equity holders in an
amount equal to 6.0% per annum of the net proceeds received by the Borrower from
any public offering of Equity Interests of the Borrower, Holdings or any Parent
Entity;

(i) the Borrower may make Restricted Payments to Holdings or any Parent Entity
to finance any Investment permitted to be made pursuant to Section 6.04;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) such parent shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets or Equity Interests) to be contributed as equity to the Borrower
or a Subsidiary or (2) the merger, consolidation or amalgamation (to the extent
permitted in Section 6.05) of the person formed or acquired into the Borrower or
a Subsidiary in order to consummate such Permitted Business Acquisition or
Investment, in each case, in accordance with the requirements of Section 5.09;

(j) the Borrower or Holdings may make Restricted Payments to its equity holders
in an amount necessary to fund payments to the Fund and the Fund Affiliates of
the type and in the amounts otherwise permitted pursuant to Section 6.07(b)(ix);

(k) other Restricted Payments by the Borrower to Holdings or Holdings’ direct
Parent Entity to finance expenses and liabilities of Holdings or such Parent
Entity, in an aggregate amount taken together with all other Restricted Payments
made pursuant to this clause (k) not to exceed $50.0 million;

(l) Restricted Payments made within 60 days after the date of declaration
thereof, if at the date of declaration such payment would have been permitted
under (and was counted against any applicable baskets under) this Agreement; and

(m) other Restricted Payments, provided, that (i) no Default or Event of Default
has occurred and is continuing or would result therefrom and (ii) after giving
effect thereto, the Total Net Leverage Ratio on a Pro Forma Basis shall not be
greater than 4.00 to 1.00 (the “RP Ratio Test”); provided that, for the two
fiscal quarters ended immediately following the closing of a Material
Acquisition (including the fiscal quarter in which such Material Acquisition
occurs), the RP Ratio Test shall be 4.50 to 1.00 with respect to then-existing
common stock dividend and stock buyback programs; provided, however, that, after
any such two fiscal quarter period, there shall be two consecutive fiscal
quarters for which the RP Ratio Test shall be 4.00 to 1.00, regardless of any
other Material Acquisitions.

SECTION 6.07. Transactions with Affiliates. (a) Sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transaction with, any of its Affiliates or any known direct
or indirect holder of 10% or more of any class of Equity Interests of Holdings
or the Borrower in a transaction involving aggregate consideration in excess of
$25.0 million, unless such transaction is (i) otherwise permitted (or required)
under this Agreement or (ii) upon terms no less favorable to the Borrower or
such Subsidiary, as applicable, than would be obtained in a comparable

 

103



--------------------------------------------------------------------------------

arm’s-length transaction with a person that is not an Affiliate. For purposes of
this Section 6.07, any transaction with any Affiliate or any such 10% holder
shall be deemed to have satisfied the standard set forth in clause (ii) of the
immediately preceding sentence if such transaction is approved by a majority of
the Disinterested Directors of the Board of Directors of Holdings or the
Borrower.

(b) The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,

(i) any issuance of securities, or other payments, loans (or cancellation of
loans), awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment arrangements, equity purchase agreements, stock options
and stock ownership plans or similar employee benefit plans approved by the
Board of Directors of Holdings or of the Borrower,

(ii) loans or advances to employees or consultants of Holdings (or any Parent
Entity), the Borrower or any of the Subsidiaries in accordance with
Section 6.04(e),

(iii) transactions among the Borrower or any Subsidiary or any entity that
becomes a Subsidiary as a result of such transaction (including via merger,
consolidation or amalgamation in which a Subsidiary is the surviving entity),

(iv) the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of Holdings, any Parent Entity,
the Borrower and the Subsidiaries in the ordinary course of business (limited,
in the case of any Parent Entity, to the portion of such fees and expenses that
are allocable to the Borrower and its Subsidiaries (which shall be 100% for so
long as Holdings or such Parent Entity, as the case may be, owns no assets other
than the Equity Interests in the Borrower, Holdings or another Parent Entity and
assets incidental to the ownership of the Borrower and its Subsidiaries)),

(v) permitted transactions, agreements and arrangements in existence on the
Closing Date and set forth on Schedule 6.07 or any amendment, waiver, consent,
renewal, extension or replacement thereto or thereof to the extent such
amendment, waiver, consent, renewal, extension or replacement is not adverse to
the Lenders in any material respect and other transactions, agreements and
arrangements described on Schedule 6.07 and any amendment, waiver, consent,
renewal, extension or replacement thereto or thereof or similar transactions,
agreements or arrangements entered into by Holdings, the Borrower or any of the
Subsidiaries to the extent such amendment is not adverse to the Lenders in any
material respect,

(vi) (A) any employment agreements entered into by the Borrower or any of the
Subsidiaries in the ordinary course of business, (B) any subscription agreement
or similar agreement pertaining to the repurchase of Equity Interests pursuant
to put/call rights or similar rights with employees, officers or directors, and
(C) any employee compensation, benefit plan or arrangement, any health,
disability or similar insurance plan which covers employees, and any reasonable
employment contract and transactions pursuant thereto,

(vii) Restricted Payments permitted under Section 6.06, including payments to
Holdings (and any Parent Entity),

(viii) any purchase by Holdings of the Equity Interests of the Borrower;
provided, that any Equity Interests of the Borrower purchased by Holdings shall
be pledged to the Collateral Agent on behalf of the Lenders pursuant to the
Collateral Agreement,

 

104



--------------------------------------------------------------------------------

(ix) payments by the Borrower or any of the Subsidiaries to the Fund or any Fund
Affiliate made for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including in
connection with acquisitions or divestitures, which payments are approved by the
majority of the Board of Directors of the Borrower, or a majority of the
Disinterested Directors of the Borrower, in good faith,

(x) transactions with Wholly Owned Subsidiaries for the purchase or sale of
goods, products, parts and services entered into in the ordinary course of
business in a manner consistent with past practice,

(xi) any transaction in respect of which the Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
Board of Directors of the Borrower from an accounting, appraisal or investment
banking firm, in each case of nationally recognized standing that is (A) in the
good faith determination of the Borrower qualified to render such letter and
(B) reasonably satisfactory to the Administrative Agent, which letter states
that such transaction is on terms that are no less favorable to the Borrower or
such Subsidiary, as applicable, than would be obtained in a comparable
arm’s-length transaction with a person that is not an Affiliate,

(xii) the payment of all fees, expenses, bonuses and awards as set forth on
Schedule 6.07, including fees payable to the Fund or any Fund Affiliate,

(xiii) transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business and in a
manner consistent with past practice,

(xiv) [reserved],

(xv) the issuance, sale or transfer of Equity Interests of the Borrower to
Holdings and capital contributions by Holdings to the Borrower,

(xvi) [reserved],

(xvii) payments by Holdings (and any Parent Entity), the Borrower and the
Subsidiaries pursuant to tax sharing agreements among Holdings (and any such
Parent Entity), the Borrower and the Subsidiaries on customary terms that
require each party to make payments when such taxes are due or refunds received
of amounts equal to the income tax liabilities and refunds generated by each
such party calculated on a separate return basis and payments to the party
generating tax benefits and credits of amounts equal to the value of such tax
benefits and credits made available to the group by such party,

(xviii) transactions pursuant to any Permitted Securitization Financing,

(xix) payments or loans (or cancellation of loans) to employees or consultants
that are (i) approved by a majority of the Disinterested Directors of the Board
of Directors of Holdings or the Borrower in good faith, (ii) made in compliance
with applicable law and (iii) otherwise permitted under this Agreement,

(xx) transactions between the Borrower or any of its Subsidiaries and any
person, a director of which is also a director of the Borrower or any direct or
indirect parent of the

 

105



--------------------------------------------------------------------------------

Borrower, provided, however, that (A) such director abstains from voting as a
director of the Borrower or such direct or indirect parent company, as the case
may be, on any matter involving such other person and (B) such person is not an
Affiliate of the Borrower for any reason other than such director’s acting in
such capacity,

(xxi) transactions permitted by, and complying with, the provisions of
Section 6.01, 6.04(b), 6.04(e), 6.04(l), 6.04(o), 6.04(p), 6.04(q), 6.04(u),
6.04(x), 6.05(b), (l) or (o) or 6.06,

(xxii) transactions among Loan Parties and not involving any other Affiliate,
and

(xxiii) transactions undertaken in good faith (as certified by a Responsible
Officer of the Borrower) for the purpose of improving the consolidated tax
efficiency of the Borrower and the Subsidiaries.

SECTION 6.08. Business of the Borrower and the Subsidiaries. Notwithstanding any
other provisions hereof, engage at any time in any business or business activity
other than any business or business activity conducted by any of them on the
Closing Date and any business or business activities incidental or related
thereto, or any business or activity that is reasonably similar or complementary
thereto or a reasonable extension, development or expansion thereof or ancillary
thereto, and in the case of a Special Purpose Securitization Subsidiary,
Permitted Securitization Financings.

SECTION 6.09. Limitation on Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; etc. (a) Amend or modify in any manner materially adverse to the
Lenders, or grant any waiver or release under or terminate in any manner (if
such granting or termination shall be materially adverse to the Lenders), the
articles or certificate of incorporation, by-laws, limited liability company
operating agreement, partnership agreement or other organizational documents of
the Borrower or any of the Subsidiaries.

(b) (i) Make, or agree or offer to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on Indebtedness outstanding under
(x) the Senior Unsecured Notes or any Permitted Refinancing Indebtedness in
respect thereof, (y) any First Lien Refinancing Notes (including any First and a
Half Lien Refinancing Notes) that are secured on a junior basis to the Term A
Loans, any Junior Refinancing Indebtedness or, in each case, any Permitted
Refinancing Indebtedness in respect thereof or (z) any preferred Equity
Interests or any Disqualified Stock (each of clauses (x), (y) and (z), a “Junior
Financing”), or any payment or other distribution (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
in respect of any Junior Financing except for (A) refinancings permitted by
Section 6.01 hereof, (B) payments of regularly scheduled interest, and, to the
extent this Agreement is then in effect, principal on the scheduled maturity
date of any Junior Financing, (C) payments or distributions in respect of all or
any portion of the Junior Financing with the proceeds contributed to the
Borrower by Holdings from the issuance, sale or exchange by Holdings (or any
direct or indirect parent of Holdings) of Equity Interests made within eighteen
months of the date of such issuance, sale or exchange, (D) the conversion or
exchange of any Junior Financing to Equity Interests of Holdings or any of its
direct or indirect parents; (E) [reserved]; (F) so long as no Default or Event
of Default has occurred and is continuing or would result therefrom and after
giving effect to such payment or distribution the Borrower would be in Pro Forma
Compliance, payments or distributions in respect of Junior Financings prior to
their scheduled maturity made, in an aggregate amount, not to exceed the sum of
(x) $150.0 million and (y) so long as after giving effect thereto, the Senior

 

106



--------------------------------------------------------------------------------

Secured Leverage Ratio on a Pro Forma Basis shall not be greater than 4.25 to
1.00 (or greater than 4.75 to 1.00 for payments or distributions in respect of
principal of or interest on Indebtedness outstanding under the Senior Unsecured
Notes), the portion, if any, of the Cumulative Credit on the date of such
election that the Borrower elects to apply to this Section 6.09(b)(i)(F);
(G) payments or other distributions of all or any portion of any Junior
Financing made with the Net Cash Proceeds of, or in exchange for, Indebtedness
permitted by Section 6.01(ff); (H) payments or other distributions of all or any
portion of any Junior Financing made with the Net Cash Proceeds from the
issuance, incurrence or sale of First Lien Refinancing Notes not otherwise
required to be applied to prepay the Loans in accordance with Section 2.11(g)
and, (I) payments or other distributions of all or any portion of any Junior
Financing made with the Net Cash Proceeds of Incremental Term Loans not
otherwise required to be applied to prepay the Term A Loans in accordance with
Section 2.20(a) and (J) payments or other distributions with respect to any
Junior Financing existing on March 5, 2013 (or any Permitted Refinancing
Indebtedness thereof); or

(ii) Amend or modify, or permit the amendment or modification of, any provision
of any Junior Financing or any Permitted Securitization Document (or any
Permitted Refinancing Indebtedness in respect of any of the foregoing), or any
agreement, document or instrument evidencing or relating thereto, other than
amendments or modifications that (A) are not in any manner materially adverse to
the Lenders and (B) in the case of a refinancing of any Junior Financing,
otherwise comply with the definition of “Permitted Refinancing Indebtedness”;

(c) Permit any Material Subsidiary to enter into any agreement or instrument
that by its terms restricts (i) the payment of dividends or distributions or the
making of cash advances to the Borrower or any Subsidiary that is a direct or
indirect parent of such Subsidiary or (ii) the granting of Liens by the Borrower
or such Material Subsidiary pursuant to the Security Documents, in each case
other than those arising under any Loan Document, except, in each case,
restrictions existing by reason of:

(A) restrictions imposed by applicable law;

(B) contractual encumbrances or restrictions in effect on the Closing Date under
Indebtedness existing on the Closing Date and set forth on Schedule 6.01, the
Existing Credit Agreement, the Senior Unsecured Notes, any First Lien Notes, any
First Lien Refinancing Notes or any Junior Refinancing Indebtedness or any
agreements related to any Permitted Refinancing Indebtedness in respect of any
such Indebtedness (or, with respect to any Junior Refinancing Indebtedness, any
Indebtedness refinancing such Junior Refinancing Indebtedness incurred pursuant
to Section 6.01(ff)(ii)) that do not expand the scope of any such encumbrance or
restriction;

(C) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Equity Interests or assets of a
Subsidiary;

(D) customary provisions in joint venture agreements, similar agreements
applicable to joint ventures and other similar agreements entered into in the
ordinary course of business;

(E) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness;

 

107



--------------------------------------------------------------------------------

(F) any restrictions imposed by any agreement relating to Indebtedness incurred
pursuant to Section 6.01, to the extent such restrictions are not more
restrictive, taken as a whole, than the restrictions contained in this Agreement
with respect to the Term A Loans (as determined in good faith by the Borrower);

(G) customary provisions contained in leases or licenses of Intellectual
Property Rights and other similar agreements entered into in the ordinary course
of business;

(H) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(I) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

(J) customary restrictions and conditions contained in any agreement relating to
the sale, transfer, lease or other disposition of any asset permitted under
Section 6.05 pending the consummation of such sale, transfer, lease or other
disposition;

(K) customary restrictions and conditions contained in the document relating to
any Lien, so long as (1) such Lien is a Permitted Lien and such restrictions or
conditions relate only to the specific asset subject to such Lien, and (2) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 6.09;

(L) customary net worth provisions contained in Real Property leases entered
into by Subsidiaries of the Borrower, so long as the Borrower has determined in
good faith that such net worth provisions would not reasonably be expected to
impair the ability of the Borrower and its Subsidiaries to meet their ongoing
obligations;

(M) any agreement in effect at the time such subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary;

(N) restrictions in agreements representing Indebtedness permitted under
Section 6.01 of a Subsidiary of the Borrower that is not a Subsidiary Loan
Party;

(O) customary restrictions on leases, subleases, licenses or Equity Interests or
asset sale agreements otherwise permitted hereby as long as such restrictions
relate to the Equity Interests and assets subject thereto;

(P) restrictions on cash or other deposits (including escrowed funds) or net
worth imposed by customers and franchisees under contracts entered into in the
ordinary course of business;

(Q) restrictions contained in any Permitted Securitization Document reasonably
required in connection therewith; or

(R) any encumbrances or restrictions of the type referred to in Sections
6.09(c)(i) and 6.09(c)(ii) above imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(A) through (Q) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in

 

108



--------------------------------------------------------------------------------

the good faith judgment of the Borrower, no more restrictive with respect to
such dividend and other payment restrictions than those contained in the
dividend or other payment restrictions prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.

SECTION 6.10. Senior Secured Leverage Ratio. Permit the Senior Secured Leverage
Ratio on the last day of any fiscal quarter to exceed 4.75 to 1.00 (the
“Financial Covenant Level”); provided that for the two consecutive fiscal
quarters ended immediately following the closing of a Material Acquisition
(including the fiscal quarter in which such Material Acquisition occurs), the
Financial Covenant Level shall be 5.25 to 1.00; provided, however, that,
immediately after any such two fiscal quarter period, there shall be at least
two consecutive fiscal quarters for which the Financial Covenant Level shall be
4.75:1.00, regardless of any other Material Acquisitions.

SECTION 6.11. Use of Proceeds. Request any Loan, and the Borrower shall not use,
and shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Loan, (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country in violation of Sanctions, or
(C) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.

ARTICLE VII

Holdings Covenants

Holdings covenants and agrees with each Lender that, so long as this Agreement
shall remain in effect (other than in respect of contingent indemnification and
expense reimbursement obligations for which no claim has been made) and until
the Commitments have been terminated or expired and the principal of and
interest on each Loan, all fees and all other expenses or amounts payable under
any Loan Document have been paid in full, unless the Required Lenders shall
otherwise consent in writing, (a) Holdings will not create, incur, assume or
permit to exist any Lien (other than Liens of a type described in
Section 6.02(d), (e), (k), (u), (ee) or (oo)) on any of the Equity Interests
issued by the Borrower other than the Liens created under the Loan Documents and
Liens securing any First Lien Notes, First Lien Refinancing Notes, any First and
a Half Lien Refinancing Notes or any Junior Refinancing Indebtedness (and, in
each case, any Permitted Refinancing Indebtedness in respect thereof), and
(b) Holdings shall do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence; provided, that so
long as no Default exists or would result therefrom, Holdings may merge,
amalgamate or consolidate with or into any other person or otherwise convey,
sell, assign or transfer all or substantially all of its assets or property;
provided that Holdings shall be the continuing or surviving person or, in the
case of a merger, amalgamation, consolidation, conveyance, sale, assignment or
transfer where Holdings is not the continuing or surviving person (i) the person
formed by or surviving any such merger, amalgamation or consolidation or the
person into which Holdings has been or to which Holdings has transferred such
shall be organized under the laws of a state in the United States and shall
expressly assume all the obligations of Holdings under this Agreement and the
other Loan Documents pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent (and the Administrative
Agent, if so requests, shall receive a legal opinion from outside counsel to the
survivor reasonably satisfactory to the Administrative Agent) and
(ii) thereafter, such person will succeed to, and be substituted for, Holdings
under this Agreement for all purposes.

 

109



--------------------------------------------------------------------------------

ARTICLE VIII

Events of Default

SECTION 8.01. Events of Default. In case of the happening of any of the
following events (each, an “Event of Default”):

(a) any representation or warranty made or deemed made by Holdings, the Borrower
or any other Loan Party herein or in any other Loan Document or any certificate
or document delivered pursuant hereto or thereto shall prove to have been false
or misleading in any material respect when so made or deemed made;

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or in the
payment of any fee or any other amount (other than an amount referred to in
(b) above) due under any Loan Document, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of five
Business Days;

(d) default shall be made in the due observance or performance by Holdings, the
Borrower or any of the Subsidiaries of any covenant, condition or agreement
contained in Section 5.01(a) or 5.05(a) or in Article VI or Article VII;
provided that any Event of Default arising out of a breach of Section 6.10 shall
be subject to cure rights pursuant to Section 8.03;

(e) default shall be made in the due observance or performance by Holdings, the
Borrower or any of the Subsidiaries of any covenant, condition or agreement
contained in any Loan Document (other than those specified in paragraphs (b),
(c) and (d) above) and such default shall continue unremedied for a period of 30
days (or 60 days if such default results solely from a Foreign Subsidiary’s
failure to duly observe or perform any such covenant, condition or agreement)
after notice thereof from the Administrative Agent to the Borrower;

(f) (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
or (ii) Holdings, the Borrower or any of the Subsidiaries shall fail to pay the
principal of any Material Indebtedness at the stated final maturity thereof;
provided, that this clause (f) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness;

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings (so long as Holdings directly or indirectly owns a majority
of the Equity Interests of the Borrower), the Borrower or any of the
Subsidiaries, or of a substantial part of the property or assets of Holdings

 

110



--------------------------------------------------------------------------------

(so long as Holdings directly or indirectly owns a majority of the Equity
Interests of the Borrower), the Borrower or any Subsidiary, under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings (so long as Holdings directly or
indirectly owns a majority of the Equity Interests of the Borrower), the
Borrower or any of the Subsidiaries or for a substantial part of the property or
assets of Holdings (so long as Holdings directly or indirectly owns a majority
of the Equity Interests of the Borrower), the Borrower or any of the
Subsidiaries or (iii) the winding-up or liquidation of Holdings (so long as
Holdings directly or indirectly owns a majority of the Equity Interests of the
Borrower), the Borrower or any Subsidiary (except, in the case of any
Subsidiary, in a transaction permitted by Section 6.05); and such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) Holdings (so long as Holdings directly or indirectly owns a majority of the
Equity Interests of the Borrower), the Borrower or any Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking relief
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in paragraph (h) above, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings (so long as Holdings directly or indirectly owns a
majority of the Equity Interests of the Borrower), the Borrower or any of the
Subsidiaries or for a substantial part of the property or assets of Holdings (so
long as Holdings directly or indirectly owns a majority of the Equity Interests
of the Borrower), the Borrower or any Subsidiary, (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) become unable
or admit in writing its inability or fail generally to pay its debts as they
become due;

(j) the failure by Holdings, the Borrower or any Subsidiary to pay one or more
final judgments aggregating in excess of $100.0 million (to the extent not
covered by insurance), which judgments are not discharged or effectively waived
or stayed for a period of 60 consecutive days, or any action shall be legally
taken by a judgment creditor to levy upon assets or properties of Holdings, the
Borrower or any Subsidiary to enforce any such judgment;

(k) (i) a trustee shall be appointed by a United States district court to
administer any Plan, (ii) an ERISA Event or ERISA Events shall have occurred
with respect to any Plan or Multiemployer Plan, as applicable, or (iii) any
other event or condition shall occur or exist with respect to a Plan; and in
each case in clauses (i) through (iii) above, such event or condition, together
with all other such events or conditions, if any, would reasonably be expected
to have a Material Adverse Effect; or

(l) (i) any security interest purported to be created by any Security Document
and to extend to assets that are material to Holdings, the Borrower and the
Subsidiaries on a consolidated basis shall cease to be a valid and perfected
security interest (perfected as or having the priority required by this
Agreement or the relevant Security Document and subject to such limitations and
restrictions as are set forth herein and therein and except for releases thereof
as permitted herein and therein) in the securities, assets or properties covered
thereby, except to the extent that any such loss of perfection or priority
results from the limitations of foreign laws, rules and regulations as they
apply to pledges of Equity Interests in Foreign Subsidiaries or the

 

111



--------------------------------------------------------------------------------

application thereof, or from the failure of the Collateral Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Collateral Agreement or to file Uniform Commercial Code
continuation statements or take the actions described on Schedule 3.04 and
except to the extent that such loss is covered by a lender’s title insurance
policy and the Collateral Agent shall be reasonably satisfied with the credit of
such insurer, or (ii) the Guarantees pursuant to the Security Documents by
Holdings, the Borrower or the Subsidiary Loan Parties of any of the Obligations
shall cease to be in full force and effect (other than in accordance with the
terms thereof), or shall be asserted in writing by Holdings or the Borrower or
any Subsidiary Loan Party not to be in effect or not to be legal, valid and
binding obligations;

then, (a) in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding and (iii) exercise all
rights and remedies granted to it under any Loan Document and all its rights and
remedies under any other applicable law or in equity and (b) in any event with
respect to the Borrower described in paragraph (h) or (i) above, the Commitments
shall automatically terminate, the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

SECTION 8.02. Exclusion of Immaterial Subsidiaries. Solely for the purposes of
determining whether an Event of Default has occurred under clause (h), (i) or
(l) of Section 8.01, any reference in any such clause to any Subsidiary shall be
deemed not to include any Immaterial Subsidiary affected by any event or
circumstance referred to in any such clause.

SECTION 8.03. Right to Cure. Notwithstanding anything to the contrary contained
in Section 8.01, in the event that the Borrower fails (or, but for the operation
of this Section 8.03, would fail) to comply with the requirements of the
Financial Performance Covenant, until the expiration of the 20th day subsequent
to the date the certificate calculating such Financial Performance Covenant is
required to be delivered pursuant to Section 5.04(c), the Borrower shall have
the right to issue Permitted Cure Securities for cash or otherwise receive cash
contributions to the capital of Holdings, and, in each case, to contribute any
such cash to the capital of the Borrower (collectively, the “Cure Right”), and
upon the receipt by the Borrower of such cash (the “Cure Amount”) pursuant to
the exercise by the Borrower of such Cure Right such Financial Performance
Covenant shall be recalculated giving effect to a pro forma adjustment by which
EBITDA shall be increased with respect to such applicable quarter and any
four-quarter period that contains such quarter, solely for the purpose of
measuring the Financial Performance Covenant and not for any other purpose under
this Agreement, by an amount equal to the Cure Amount; provided, that, (i) in
each four-fiscal-quarter period there shall be at least one fiscal quarter in
which the Cure Right is not exercised and (ii) for purposes of this
Section 8.03, the Cure Amount shall be no greater than the amount required for
purposes of complying with the Financial Performance Covenant. If, after giving
effect to the adjustments in this Section 8.03, the Borrower shall then be in
compliance with the requirements of the Financial Performance Covenant, the
Borrower shall

 

112



--------------------------------------------------------------------------------

be deemed to have satisfied the requirements of the Financial Performance
Covenant as of the relevant date of determination with the same effect as though
there had been no failure to comply therewith at such date, and the applicable
breach or default of the Financial Performance Covenant that had occurred shall
be deemed cured for this purposes of the Agreement.

ARTICLE IX

The Agents

SECTION 9.01. Appointment. (a) Each Lender (in its capacities as a Lender) and
on behalf of itself and its Affiliates as potential counterparties to Swap
Agreements) hereby irrevocably designates and appoints JPMCB as the agent of
such Lender under this Agreement and the other Loan Documents, including as the
Collateral Agent for such Lender and the other Secured Parties under the
Security Documents, and JPMCB accepts such appointment, and each such Lender
irrevocably authorizes the Administrative Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Agreement and the
other Loan Documents, together with such other powers as are reasonably
incidental thereto. In addition, to the extent required under the laws of any
jurisdiction other than the United States, each of the Lenders hereby grants to
the Administrative Agent any required powers of attorney to execute any Security
Document governed by the laws of such jurisdiction on such Lender’s behalf.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

(b) In furtherance of the foregoing, each Lender (in its capacities as a Lender)
and on behalf of itself and its Affiliates as potential counterparties to Swap
Agreements) hereby appoints and authorizes the Administrative Agent to act as
the agent of such Lender (and the Administrative Agent accepts such appointment)
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent (and any Subagents appointed by the
Administrative Agent pursuant to Section 9.02 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights or remedies thereunder at the
direction of the Administrative Agent) shall be entitled to the benefits of this
Article IX (including, without limitation, Section 9.07) as though the
Administrative Agent (and any such Subagents) were an “Agent” under the Loan
Documents, as if set forth in full herein with respect thereto.

(c) Each Lender (in its capacities as a Lender) and on behalf of itself and its
Affiliates as potential counterparties to Swap Agreements) irrevocably
authorizes the Administrative Agent, at its option and in its discretion, (i) to
release any Lien on any property granted to or held by the Administrative Agent
under any Loan Document (A) upon termination of the Commitments and payment in
full of all Obligations (other than in respect of contingent indemnification and
expense reimbursement obligations for which no claim has been made), (B) that is
sold or to be sold as part of or in connection with any sale permitted hereunder
or under any other Loan Document, or (C) if approved, authorized or ratified in
writing in accordance with Section 10.08 hereof, (ii) to release any Guarantor
from its obligations under the Loan Documents if such person ceases to be a
Subsidiary as a result of a transaction permitted hereunder; (iii) to
subordinate any Lien on any property granted to or held by the Administrative
Agent under any Loan Document to the holder of any Lien on such property that is

 

113



--------------------------------------------------------------------------------

permitted by Section 6.02(i) and (j); and (iv) to make determinations and update
schedules in connection with collateral matters as set forth in clauses (vii) or
(viii) of Section 5.09(g). Upon request by the Administrative Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s
authority to release its interest in particular types or items of property, or
to release any Guarantor from its obligations under the Loan Documents.

(d) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, (i) the Administrative Agent
(irrespective of whether the principal of any Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(A) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of any or all of the Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent and any
Subagents allowed in such judicial proceeding, and (B) to collect and receive
any monies or other property payable or deliverable on any such claims and to
distribute the same, and (ii) any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under the Loan Documents. Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

SECTION 9.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care. The Administrative Agent may also from time
to time, when the Administrative Agent deems it to be necessary or desirable,
appoint one or more trustees, co-trustees, collateral co-agents, collateral
subagents or attorneys-in-fact (each, a “Subagent”) with respect to all or any
part of the Collateral; provided, that no such Subagent shall be authorized to
take any action with respect to any Collateral unless and except to the extent
expressly authorized in writing by the Administrative Agent. Should any
instrument in writing from the Borrower or any other Loan Party be required by
any Subagent so appointed by the Administrative Agent to more fully or certainly
vest in and confirm to such Subagent such rights, powers, privileges and duties,
the Borrower shall, or shall cause such Loan Party to, execute, acknowledge and
deliver any and all such instruments promptly upon request by the Administrative
Agent. If any Subagent, or successor thereto, shall die, become incapable of
acting, resign or be removed, all rights, powers, privileges and duties of such
Subagent, to the extent permitted by law, shall automatically vest in and be
exercised by the Administrative Agent until the appointment of a new Subagent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent, attorney-in-fact or Subagent that it selects in
accordance with the foregoing provisions of this Section 9.02 in the absence of
the Administrative Agent’s gross negligence or willful misconduct.

 

114



--------------------------------------------------------------------------------

SECTION 9.03. Exculpatory Provisions. Neither any Agent or its Affiliates nor
any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (a) liable for any action lawfully
taken or omitted to be taken by it or such person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such person’s own gross
negligence or willful misconduct) or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Agents under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder. The Agents shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party. The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing, and (b) the Administrative Agent shall not, except as expressly set
forth herein and in the other Loan Documents, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Affiliates that is communicated to or obtained by the
person serving as the Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until notice describing such Default or
Event of Default is given to the Administrative Agent in writing by the Borrower
or a Lender. The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default or Event
of Default, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Security Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

SECTION 9.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) or conversation believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to any Credit Event, that by its terms must be fulfilled to
the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to such Credit
Event. The Administrative Agent may consult with legal counsel (including
counsel to Holdings or the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts. The
Administrative Agent may deem and treat the payee of any Promissory Note as the
owner thereof for all

 

115



--------------------------------------------------------------------------------

purposes unless a written notice of assignment, negotiation or transfer thereof
shall have been filed with the Administrative Agent. The Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all or other Lenders) as it deems appropriate or it shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all or other Lenders), and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Loans.

SECTION 9.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received written notice from a Lender,
Holdings or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default.” In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give notice thereof to the Lenders. The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all or other Lenders); provided, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

SECTION 9.06. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

SECTION 9.07. Indemnification. Each Lender agrees to indemnify each Agent, in
its capacity as such (to the extent not reimbursed by Holdings or the Borrower
and without limiting the obligation of Holdings or the Borrower to do so), in
the amount of its pro rata share (based on its outstanding Term A Loans and Term
A-1 Loans hereunder) (determined at the time such indemnity is sought), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions,

 

116



--------------------------------------------------------------------------------

judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (whether before or after the payment of the Loans) be imposed
on, incurred by or asserted against such Agent in any way relating to or arising
out of the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided, that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct. The failure of any Lender to reimburse any Agent promptly
upon demand for its ratable share of any amount required to be paid by the
Lenders to such Agent as provided herein shall not relieve any other Lender of
its obligation hereunder to reimburse such Agent for its ratable share of such
amount, but no Lender shall be responsible for the failure of any other Lender
to reimburse such Agent for such other Lender’s ratable share of such amount.
The agreements in this Section shall survive the payment of the Loans and all
other amounts payable hereunder.

SECTION 9.08. Agent in Its Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from, and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it, each Agent shall have the same
rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.

SECTION 9.09. Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 10 days’ notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8.01(b), (c),
(h) or (i) shall have occurred and be continuing) be subject to approval by the
Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9.09 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.

SECTION 9.10. Agents and Arrangers. None of the Arrangers shall have any duties
or responsibilities hereunder in its capacity as such.

SECTION 9.11. Intercreditor Agreements and Collateral Matters.

(a) The Lenders hereby agree to the terms of the First Lien Intercreditor
Agreement, the First and a Half Lien Intercreditor Agreement and any other
intercreditor agreement contemplated hereby that is reasonably satisfactory to
the Administrative Agent and acknowledge that the Administrative Agent, acting
on behalf of the Lenders, may be granted rights, duties, power and authority
(including as a collateral agent) thereunder.

 

117



--------------------------------------------------------------------------------

(b) The parties hereto agree that the Obligations constitute a “Series” of
“Additional First Lien Priority Obligations” under the First Lien Intercreditor
Agreement and “First Lien Senior Priority Obligations” under the First Lien
Intercreditor Agreement and the First and a Half Lien Intercreditor Agreement.
Each Lender irrevocably authorizes the Administrative Agent and the Collateral
Agent to execute and deliver any document, instrument, supplement, joinder or
amendment that is required or recommendable (if any) for the purpose of
evidencing the foregoing.

ARTICLE X

Miscellaneous

SECTION 10.01. Notices; Communications. (a) Except in the case of notices and
other communications expressly permitted to be given by telephone (and except as
provided in Section 10.01(b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopier as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to any Loan Party or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such person on
Schedule 10.01; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

(c) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 10.01(b) above shall be effective as provided in such
Section 10.01(b).

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

(e) Documents required to be delivered pursuant to Section 5.04 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered

 

118



--------------------------------------------------------------------------------

electronically (including as set forth in Section 10.17) and if so delivered,
shall be deemed to have been delivered on the date (i) on which the Borrower
posts such documents, or provides a link thereto on the Borrower’s website on
the Internet at the website address listed on Schedule 10.01, or (ii) on which
such documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, that (A) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender, and
(B) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
certificates required by Section 5.04(c) to the Administrative Agent. Except for
such certificates required by Section 5.04(c), the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

SECTION 10.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties herein, in the other Loan Documents and
in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and shall survive the making
by the Lenders of the Loans, the execution and delivery of the Loan Documents,
regardless of any investigation made by such persons or on their behalf, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and so long as the
Commitments have not been terminated. Without prejudice to the survival of any
other agreements contained herein, indemnification and reimbursement obligations
contained herein (including pursuant to Sections 2.15, 2.17 and 10.05) shall
survive the payment in full of the principal and interest hereunder and the
termination of the Commitments or this Agreement.

SECTION 10.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by Holdings, the Borrower and the Administrative Agent
and when the Administrative Agent shall have received copies hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of Holdings, the
Borrower, the Administrative Agent and each Lender and their respective
permitted successors and assigns.

SECTION 10.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void), and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 10.04. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section 10.04), and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agents and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement or the other Loan
Documents.

 

119



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”), other than a
natural person, all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:

(A) the Borrower; provided, that (A) no consent of the Borrower shall be
required for an assignment to a Lender, an affiliate of a Lender, an Approved
Fund (as defined below) or, if an Event of Default under Sections 8.01(b), (c),
(h) or (i) has occurred and is continuing, any other person and (B) the Borrower
shall be deemed to have consented to any assignment unless the Borrower has
objected thereto by written notice to the Administrative Agent within 10
Business Days after having received notice thereof; and

(B) the Administrative Agent; provided, that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Loans, the amount of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $1.0 million, unless each of the Borrower and the
Administrative Agent otherwise consent; provided that contemporaneous
assignments by a Lender to two or more of its Approved Funds shall be treated as
a single assignment for purposes of determining whether such minimum amount has
been met; provided, further, that no such consent of the Borrower shall be
required if an Event of Default under Sections 8.01(b), (c), (h) or (i) has
occurred and is continuing;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent (1) an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts (as defined in the Administrative
Questionnaire) to whom all syndicate-level information (which may contain
material non-public information about the Borrower, the other Loan Parties and
their related parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws, and
(2) all applicable tax forms required to be delivered under Section 2.17; and

(D) Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document, any Lender may assign all or any portion of its rights and
obligations under this Agreement to an Affiliated Lender; provided that any such
assignment (other than any

 

120



--------------------------------------------------------------------------------

such assignment to an Affiliated Debt Fund) shall be subject to the following
additional conditions: (1) no Event of Default shall have occurred and be
continuing immediately before and after giving effect to such assignment,
(2) after giving effect to such assignment and to all other assignments with all
Affiliated Lenders, (x) the aggregate principal amount of all Term A Loans then
held by all Affiliated Lenders shall not exceed 25% of the aggregate unpaid
principal amount of the Term A Loans then outstanding and (y) the aggregate
principal amount of all Term A-1 Loans then held by all Affiliated Lenders shall
not exceed 25% of the aggregate unpaid principal amount of the Term A-1 Loans
then outstanding, (3) the Affiliated Lender shall have no right whatsoever so
long as such person is an Affiliated Lender (i) to vote as a Lender with respect
to any amendment, modification, waiver, consent or other such action with
respect to any of the terms of this Agreement or any other Loan Document (it
being understood that such interest will be deemed voted in the same proportion
as the allocation of voting with respect to such matter by those Lenders who are
not Affiliated Lenders), provided that, notwithstanding the foregoing, (x) such
Affiliated Lender shall be permitted to vote as a Lender if such amendment,
modification, waiver, consent or other such action (A) requires the vote of all
Lenders or all affected Lenders and all other Lenders or all other affected
Lenders, as the case may be, have given their consent thereto, or
(B) disproportionately affects such Affiliated Lender in its capacity as a
Lender as compared to other Lenders that are not Affiliated Lenders and (y) no
amendment, modification, waiver, consent or other action shall deprive any
Affiliated Lender of its share of any payments which the Lenders are entitled to
share on a pro rata basis hereunder without consent of such Affiliated Lender,
(ii) subject to subclause (i) of clause (3) of this paragraph, to otherwise vote
as a Lender on any matter related to this Agreement or any other Loan Document,
(iii) to, in its capacity as a Lender, attend (or receive any notice of) any
meeting, conference call or correspondence with the Administrative Agent or any
Lender or receive any information from the Administrative Agent or any Lender,
(iv) to receive advice of counsel to the Administrative Agent or to Lenders
other than Affiliated Lenders or to challenge the Lenders’ attorney-client
privilege or (v) to make or bring any claim, in its capacity as a Lender,
against the Administrative Agent or any Lender with respect to the duties and
obligations of such persons under the Loan Documents (except with respect to
rights expressly retained under subclause (i) of clause (3) of this paragraph),
(4) each Affiliated Lender shall acknowledge and agree that the Loans owned by
it shall be non-voting under sections 1126 and 1129 of the Bankruptcy Code in
the event that any proceeding thereunder shall be instituted by or against the
Borrower and its Subsidiaries, or, alternatively, to the extent that the
foregoing non-voting designation is deemed unenforceable for any reason, each
Affiliated Lender shall vote in such proceedings in the same proportion as the
allocation of voting with respect to such matter by those Lenders who are not
Affiliated Lenders, except to the extent that any plan of reorganization
proposes to treat the obligations held by such Affiliated Lender in a manner
that is less favorable in any material respect to such Affiliated Lender than
the proposed treatment of similar obligations held by Lenders that are not
Affiliated Lenders, (5) any Loans assigned to Holdings, the Borrower or any
Subsidiary shall be cancelled promptly upon such assignment and (6) no proceeds
of any revolving credit facility shall be used by Holdings, the Borrower or any
Subsidiary to purchase Term A Loans or Term A-1 Loans.

For the purposes of this Section 10.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered, advised or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers,
advises or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance,

 

121



--------------------------------------------------------------------------------

have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 10.05). Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 10.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section 10.04.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent, and the Lenders
may treat each person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), all tax
forms required to be delivered under Section 2.17, the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent promptly shall accept such Assignment and Acceptance and
record the information contained therein in the Register. No assignment, whether
or not evidenced by a promissory note, shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph (b)(v).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Term A Loans or Term A-1 Loans, as applicable, without giving effect to
assignments thereof which have not become effective, are as set forth in such
Assignment and Acceptance, (ii) except as set forth in clause (i) above, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of Holdings, the Borrower or any Subsidiary
or the performance or observance by Holdings, the Borrower or any Subsidiary of
any of its obligations under this Agreement, any other Loan Document or any
other instrument or document furnished pursuant hereto; (iii) the Assignee
represents and warrants that it is legally authorized to enter into such
Assignment and Acceptance; (iv) the Assignee confirms that it has received a
copy of this Agreement, together with copies of the most recent financial
statements referred to in Section 3.05 (or delivered pursuant to Section 5.04),
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such Assignment and
Acceptance; (v) the Assignee will independently and without reliance upon the
Administrative Agent, the Collateral Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (vi) the Assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this

 

122



--------------------------------------------------------------------------------

Agreement as are delegated to the Administrative Agent by the terms of this
Agreement, together with such powers as are reasonably incidental thereto; and
(vii) the Assignee agrees that it will perform in accordance with their terms
all the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.

(d) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided, that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and the other Loan Documents and
to approve any amendment, modification or waiver of any provision of this
Agreement and the other Loan Documents; provided, that (x) such agreement may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that (1) requires the consent of each
Lender directly affected thereby pursuant to Section 10.04(a)(i) or clauses (i),
(ii), (iii), (iv), (v) or (vi) of the first proviso to Section 10.08(b) and
(2) directly affects such Participant and (y) no other agreement with respect to
amendment, modification or waiver may exist between such Lender and such
Participant. Subject to paragraph (c)(ii) of this Section 10.04, the Borrower
agrees that each Participant shall be entitled to the benefits and subject to
the requirements of Sections 2.15, 2.16 and 2.17 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section 10.04. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.06 as though it
were a Lender, provided such Participant shall be subject to Section 2.18(c) as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans, or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 to the extent such
Participant fails to comply with Section 2.17(e) as though it were a Lender.

(e) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any Central Bank having jurisdiction over

 

123



--------------------------------------------------------------------------------

such Lender and in the case of any Lender that is an Approved Fund, any pledge
or assignment to any holders of obligations owed, or securities issued, by such
Lender, including to any trustee for, or any other representative of, such
holders, and this Section 10.04 shall not apply to any such pledge or assignment
of a security interest; provided, that no such pledge or assignment of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.

(f) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue promissory notes (each a “Promissory Note”) to any Lender
requiring Promissory Notes to facilitate transactions of the type described in
paragraph (e) above.

(g) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent. Each of Holdings, the
Borrower, each Lender and the Administrative Agent hereby confirms that it will
not institute against a Conduit Lender or join any other person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto and each Loan Party for any loss, cost, damage
or expense arising out of its inability to institute such a proceeding against
such Conduit Lender during such period of forbearance.

(h) If the Borrower wishes to replace the Loans with ones having different
terms, it shall have the option, with the consent of the Administrative Agent
and subject to at least three Business Days’ advance notice to the Lenders,
instead of prepaying the Loans to be replaced, to (i) require the Lenders to
assign such Loans to the Administrative Agent or its designees and (ii) amend
the terms thereof in accordance with Section 10.08 (with such replacement, if
applicable, being deemed to have been made pursuant to Section 10.08(d)).
Pursuant to any such assignment, all Loans to be replaced shall be purchased at
par (allocated among the Lenders in the same manner as would be required if such
Loans were being optionally prepaid by the Borrower), accompanied by payment of
any accrued interest and fees thereon and any amounts owing pursuant to
Section 10.05(b). By receiving such purchase price, the Lenders shall
automatically be deemed to have assigned the Loans pursuant to the terms of the
form of Assignment and Acceptance attached hereto as Exhibit A, and accordingly
no other action by such Lenders shall be required in connection therewith. The
provisions of this paragraph (h) are intended to facilitate the maintenance of
the perfection and priority of existing security interests in the Collateral
during any such replacement.

(i) Notwithstanding the foregoing, no assignment may be made or participation
sold to an Ineligible Institution.

SECTION 10.05. Expenses; Indemnity. (a) The Borrower agrees to pay (i) all
reasonable out-of-pocket expenses (including Other Taxes) incurred by the
Administrative Agent in connection with the preparation of this Agreement and
the other Loan Documents, or by the Administrative Agent in connection with the
syndication of the Commitments or the administration of this Agreement
(including expenses incurred in connection with due diligence and initial and
ongoing Collateral examination to the extent incurred with the reasonable prior
approval of the Borrower and the reasonable fees, disbursements and charges for
no more than one counsel in each jurisdiction where Collateral is located) or in
connection with the administration of this Agreement and any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
Transactions hereby contemplated shall be consummated), including the reasonable
fees, charges and disbursements of

 

124



--------------------------------------------------------------------------------

Simpson Thacher & Bartlett LLP, primary counsel for the Administrative Agent,
the Arrangers and the Lenders and, if necessary, the reasonable fees, charges
and disbursements of one local counsel per jurisdiction, and (ii) all
out-of-pocket expenses (including Other Taxes) incurred by the Administrative
Agent or any Lender in connection with the enforcement or protection of their
rights in connection with this Agreement and the other Loan Documents, in
connection with the Loans made hereunder, including the fees, charges and
disbursements of one primary counsel for the Administrative Agent (plus, if
necessary, one local counsel per jurisdiction).

(b) The Borrower agrees to indemnify the Administrative Agent, the Agents, the
Arrangers, each Lender, each of their respective Affiliates and each of their
respective directors, trustees, officers, employees, agents, trustees and
advisors (each such person being called an “Indemnitee”) against, and to hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses, including reasonable counsel fees, charges and
disbursements, incurred by or asserted against any Indemnitee arising out of, in
any way connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto and thereto of their
respective obligations thereunder or the consummation of the Transactions and
the other transactions contemplated hereby, (ii) the use of the proceeds of the
Loans or (iii) any claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not any Indemnitee is a party thereto and
regardless of whether such matter is initiated by a third party or by Holdings,
the Borrower or any of their subsidiaries or Affiliates; provided, that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence, bad faith, willful misconduct of, or
material breach of the Loan Documents by, such Indemnitee (for purposes of this
proviso only, each of the Administrative Agent, any Arranger, or any Lender
shall be treated as several and separate Indemnitees, but each of them together
with its respective Related Parties, shall be treated as a single Indemnitee).
Subject to and without limiting the generality of the foregoing sentence, the
Borrower agrees to indemnify each Indemnitee against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable counsel or consultant fees, charges and
disbursements (limited to not more than one primary counsel for the
Administrative Agent and the Arrangers, one additional primary counsel for the
Lenders, plus, if necessary, one local counsel per jurisdiction), incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of (A) any claim related in any way to Environmental Laws and Holdings,
the Borrower or any of their Subsidiaries, or (B) any actual or alleged
presence, Release or threatened Release of Hazardous Materials at, under, on,
from or to any property currently or formerly owned or operated by Holdings, the
Borrower or any of the Subsidiaries; provided, that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or any of its Related
Parties. None of the Indemnitees (or any of their respective affiliates) shall
be responsible or liable to the Fund, Holdings, the Borrower or any of their
respective subsidiaries, Affiliates or stockholders or any other person or
entity for any special, indirect, consequential or punitive damages, which may
be alleged as a result of the Term A Facility, the Term A-1 Facility or the
Transactions. The provisions of this Section 10.05 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent or any Lender.
All amounts due under this Section 10.05 shall be payable on written demand
therefor accompanied by reasonable documentation with respect to any
reimbursement, indemnification or other amount requested.

 

125



--------------------------------------------------------------------------------

(c) Except as expressly provided in Section 10.05(a) with respect to Other
Taxes, which shall not be duplicative with any amounts paid pursuant to
Section 2.17, this Section 10.05 shall not apply to Taxes.

(d) To the fullest extent permitted by applicable law, Holdings and the Borrower
shall not assert, and hereby waive, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof. No Indemnitee shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

(e) The agreements in this Section 10.05 shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations and the termination of this Agreement.

SECTION 10.06. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of Holdings, the Borrower or any Subsidiary against any of
and all the obligations of Holdings or the Borrower now or hereafter existing
under this Agreement or any other Loan Document held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or such other Loan Document and although the obligations may be
unmatured. The rights of each Lender under this Section 10.06 are in addition to
other rights and remedies (including other rights of set-off) that such Lender
may have.

SECTION 10.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 10.08. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent or any Lender in exercising any right or power hereunder or under any Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by Holdings, the Borrower or any
other Loan Party therefrom shall in any event be effective unless the same shall
be permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on Holdings, the Borrower or any other Loan Party in any case
shall entitle such person to any other or further notice or demand in similar or
other circumstances.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) as provided in
Section 2.20, (y) in the case of

 

126



--------------------------------------------------------------------------------

this Agreement, pursuant to an agreement or agreements in writing entered into
by Holdings, the Borrower and the Required Lenders, and (z) in the case of any
other Loan Document, pursuant to an agreement or agreements in writing entered
into by each party thereto and the Administrative Agent and consented to by the
Required Lenders; provided, however, that no such agreement shall:

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan, without the prior written
consent of each Lender directly affected thereby; provided, that any amendment
to the financial covenant definitions in this Agreement shall not constitute a
reduction in the rate of interest for purposes of this clause (i),

(ii) increase or extend the Commitment of any Lender or decrease the fees of any
Lender without the prior written consent of such Lender (it being understood
that waivers or modifications of conditions precedent, covenants, Defaults or
Events of Default or of a mandatory reduction in the aggregate Commitments shall
not constitute an increase of the Commitments of any Lender),

(iii) extend or waive any Term A Loan Installment Date or reduce the amount due
on any Term A Loan Installment Date, extend or waive any Term A-1 Loan
Installment Date or reduce the amount due on any Term A-1 Loan Installment Date,
or extend any date on which payment of interest on any Loan or any fee is due,
without the prior written consent of each Lender adversely affected thereby,

(iv) amend the provisions of Section 5.02 of the Collateral Agreement, or any
analogous provision of any other Loan Document, in a manner that would by its
terms alter the pro rata sharing among Facilities (as defined in the Existing
Credit Agreement) of payments required thereby, without the prior written
consent of a majority of the class of Lenders adversely affected thereby,

(v) amend or modify the provisions of this Section 10.08 or the definition of
the terms “Required Lenders” or any other provision hereof specifying the number
or percentage of Lenders required to waive, amend or modify any rights hereunder
or make any determination or grant any consent hereunder, without the prior
written consent of each Lender adversely affected thereby (it being understood
that, with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the Loans and Commitments are
included on the Closing Date), or

(vi) release all or substantially all the Collateral or release any of Holdings,
the Borrower or all or substantially all of the Subsidiary Loan Parties from
their respective Guarantees under the Collateral Agreement, unless, in the case
of a Subsidiary Loan Party, all or substantially all the Equity Interests of
such Subsidiary Loan Party is sold or otherwise disposed of in a transaction
permitted by this Agreement, without the prior written consent of each Lender;

provided, that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent hereunder without the prior written
consent of the Administrative Agent, acting as such at the effective date of
such agreement. Each Lender shall be bound by any waiver, amendment or
modification authorized by this Section 10.08 and any consent by any Lender
pursuant to this Section 10.08 shall bind any assignee of such Lender.

 

127



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary in this Section 10.08, without the
consent of any Lender, the Loan Parties and the Administrative Agent may (in
their respective sole discretion, or shall, to the extent required by any Loan
Document) enter into any amendment, modification or waiver of any Loan Document,
or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
applicable Secured Parties, or as required by local law to give effect to, or
protect any security interest for the benefit of the applicable Secured Parties,
in any property or so that the security interests therein comply with applicable
law.

(d) Notwithstanding anything in this Section 10.08 to the contrary, this
Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent, Holdings and the Borrower (a) to
add one or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents (including in respect of prepayments)
with the Term A Loans and the accrued interest and fees in respect thereof and
(b) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.

(e) In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Administrative Agent, the Borrower and the
Lenders providing the relevant Replacement Term Loans (as defined below) (such
amendment, a “Refinancing Amendment”) to permit the refinancing, replacement or
modification of Term A Loans and/or Term A-1 Loans (“Replaced Term Loans”) with
a replacement term loan tranche hereunder (“Replacement Term Loans”), provided
that (i) all terms applicable to such Replacement Term Loans (except as to
interest rates, fees, final maturity date, premiums, optional prepayment
provisions, required prepayment dates and participation in prepayments) shall be
customary market terms for term A loans at the time of the issuance of such
Replacement Term Loans and shall be substantially identical to, or, taken as a
whole, materially less favorable (as determined in good faith by the Borrower)
to the Lenders providing such Replacement Term Loans than, those applicable to
such Replaced Term Loans (save for any terms that apply solely after the latest
maturity date of the Term A Loans or the Term A-1 Loans, as applicable,
hereunder prior to giving effect to such Replacement Term Loans), (ii) the final
maturity date of any Replacement Term Loans shall be no earlier than the then
latest maturity date of the Term A Loans or Term A-1 Loans, as applicable,
hereunder prior to giving effect to such Replacement Term Loans, (iii) such
Replacement Term Loans will rank pari passu or junior in right of payment with
the other Loans and Commitments hereunder and (iv) all documentation in respect
of such Replacement Term Loans shall be consistent with the foregoing.

On the effective date of a Refinancing Amendment on which Replacement Term Loans
are effected, subject to the satisfaction of the foregoing terms and conditions,
each Replacement Term Loan shall be deemed for all purposes a Term A Loan or
Term A-1 Loan, as applicable, and each Lender providing such Replacement Term
Loans shall become a Lender with respect to such Replacement Term Loans and all
matters relating thereto. For the avoidance of doubt, no Lender shall be
required to provide any Replacement Term Loans.

(f) Notwithstanding anything in this Section 10.08 to the contrary, technical
and conforming modifications to the Loan Documents may be made with the consent
of the Borrower and the Administrative Agent to the extent necessary to
integrate any Incremental Term A Loan Commitments on substantially the same
basis as the Term A Loans and any Incremental Term A-1 Loan Commitments on
substantially the same basis as the Term A-1 Loans.

 

128



--------------------------------------------------------------------------------

SECTION 10.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender, shall exceed the maximum lawful rate (the “Maximum
Rate”) that may be contracted for, charged, taken, received or reserved by such
Lender in accordance with applicable law, the rate of interest payable
hereunder, together with all Charges payable to such Lender, shall be limited to
the Maximum Rate; provided, that such excess amount shall be paid to such Lender
on subsequent payment dates to the extent not exceeding the legal limitation.

SECTION 10.10. Entire Agreement. This Agreement, the other Loan Documents and
the agreements regarding certain fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any party other than the
parties hereto and thereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Loan Documents.

SECTION 10.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.11.

SECTION 10.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 10.13. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 10.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission (or other electronic transmission) shall be as
effective as delivery of a manually signed original.

SECTION 10.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 10.15. Jurisdiction; Consent to Service of Process. (a) Each of the
parties hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive

 

129



--------------------------------------------------------------------------------

jurisdiction of any New York State court or federal court of the United States
of America sitting in New York City, Borough of Manhattan, and any appellate
court from any thereof (collectively, “New York Courts”), in any action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or any of the other Loan Documents in the
courts of any jurisdiction, except that each of the Loan Parties agrees that
(a) it will not bring any such action or proceeding in any court other than New
York Courts (it being acknowledged and agreed by the parties hereto that any
other forum would be inconvenient and inappropriate in view of the fact that
more of the Lenders who would be affected by any such action or proceeding have
contacts with the State of New York than any other jurisdiction), and (b) in any
such action or proceeding brought against any Loan Party in any other court, it
will not assert any cross-claim, counterclaim or setoff, or seek any other
affirmative relief, except to the extent that the failure to assert the same
will preclude such Loan Party from asserting or seeking the same in the New York
Courts.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

SECTION 10.16. Confidentiality. Each of the Lenders and each of the Agents
agrees that it shall maintain in confidence any information (the “Information”)
relating to Holdings, the Borrower and any Subsidiary furnished to it by or on
behalf of Holdings, the Borrower or any Subsidiary (other than information that
(a) has become generally available to the public other than as a result of a
disclosure by such party, (b) has been independently developed by such Lender or
such Agent without violating this Section 10.16 or (c) was available to such
Lender or such Agent from a third party having, to such person’s knowledge, no
obligations of confidentiality to Holdings, the Borrower or any other Loan
Party) and shall not reveal the same other than to its directors, trustees,
officers, employees and advisors with a need to know or to any person that
approves or administers the Loans on behalf of such Lender (so long as each such
person shall have been instructed to keep the same confidential in accordance
with this Section 10.16), except: (A) to the extent necessary to comply with law
or any legal process or the requirements of any Governmental Authority, the
National Association of Insurance Commissioners or of any securities exchange on
which securities of the disclosing party or any Affiliate of the disclosing
party are listed or traded, (B) as part of normal reporting or review procedures
to, or examinations by, Governmental Authorities or self-regulatory authorities,
including the National Association of Insurance Commissioners or the National
Association of Securities Dealers, Inc., (C) to its parent companies, Affiliates
(or agents and advisors thereof) or auditors (so long as each such person shall
have been instructed to keep the same confidential in accordance with this
Section 10.16), (D) in order to enforce its rights under any Loan Document in a
legal proceeding, (E) to any pledgee under Section 10.04(d) or any other
prospective assignee of, or prospective Participant in, any of its rights under
this Agreement (so long as such person shall have been instructed to keep the
same confidential in accordance with this Section 10.16), (F) to any direct or
indirect contractual counterparty in Swap Agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions

 

130



--------------------------------------------------------------------------------

of this Section 10.16), (G) pursuant to customary disclosure about the terms of
the financing contemplated hereby in the ordinary course of business to market
data collectors and similar service providers to the loan industry for league
table purposes and (H) to any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THIS SECTION 10.16
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING HOLDINGS, THE BORROWER AND THEIR AFFILIATES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING WAIVERS AND AMENDMENTS, FURNISHED BY HOLDINGS, THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT HOLDINGS, THE BORROWER, THE LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO HOLDINGS, THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

SECTION 10.17. Platform; Borrower Materials. The Borrower hereby acknowledges
that (a) the Administrative Agent and/or the Arrangers will make available to
the Lenders materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”),
and (b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that
do not wish to receive material non-public information with respect to Holdings,
the Borrower or their respective securities) (each, a “Public Lender”). The
Borrower hereby agrees that it will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (i) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof, (ii) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers and the Lenders to treat such Borrower
Materials as either publicly available information or not material information
(although it may be sensitive and proprietary) with respect to Holdings, the
Borrower or their respective securities for purposes of United States Federal
and state securities laws, (iii) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor,” (iv) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor,” and (v) notwithstanding any other provision of this Section 10.17,
the Administrative Agent and the Arrangers shall be entitled to treat any
Borrower Materials consisting of draft or final Loan Documents and any other
materials, in each case that are or have become generally available to the
public other than as a result of disclosure in violation of Section 10.16, as
having been marked “PUBLIC”.

 

131



--------------------------------------------------------------------------------

SECTION 10.18. Release of Liens and Guarantees. In the event that any Loan Party
conveys, sells, leases, assigns, transfers or otherwise disposes of all or any
portion of any of the Equity Interests or assets of any Subsidiary Loan Party to
a person that is not (and is not required to become) a Loan Party in a
transaction not prohibited by Section 6.05, the Administrative Agent shall
promptly (and the Lenders hereby authorize the Administrative Agent to) take
such action and execute any such documents as may be reasonably requested by
Holdings or the Borrower and at the Borrower’s expense in connection with the
release of any Liens created by any Loan Document in respect of such Equity
Interests or assets, and, in the case of a disposition of the Equity Interests
of any Subsidiary Loan Party in a transaction permitted by Section 6.05
(including through merger, consolidation, amalgamation or otherwise) and as a
result of which such Subsidiary Loan Party would cease to be a Subsidiary, such
Subsidiary Loan Party’s obligations under its Guarantee of the Obligations shall
be automatically terminated and the Administrative Agent shall promptly (and the
Lenders hereby authorize the Administrative Agent to) take such action and
execute any such documents as may be reasonably requested by Holdings or the
Borrower to terminate such Subsidiary Loan Party’s obligations under its
Guarantee of the Obligations. In addition, the Administrative Agent agrees to
take such actions as are reasonably requested by Holdings or the Borrower and at
the Borrower’s expense to terminate the Liens and security interests created by
the Loan Documents when all the Obligations (other than contingent
indemnification Obligations and expense reimbursement claims to the extent no
claim therefor has been made) are paid in full and Commitments are terminated.
Any representation, warranty or covenant contained in any Loan Document relating
to such Equity Interests, asset or subsidiary of Holdings shall no longer be
deemed made once such Equity Interest or asset is so conveyed, sold, leased,
assigned, transferred or disposed of.

SECTION 10.19. [Reserved].

SECTION 10.20. USA PATRIOT Act Notice. Each Lender that is subject to the USA
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act.

SECTION 10.21. [Reserved].

SECTION 10.22. Securitization Acknowledgement. Each Agent and Lender hereby
acknowledges and agrees to the terms of Section 7.20 of the Collateral
Agreement.

SECTION 10.23. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, unless
expressly provided for herein or in any other Loan Document, without the prior
written consent of the Administrative Agent. The provisions of this
Section 10.23 are for the sole benefit of the Lenders and shall not afford any
right to, or constitute a defense available to, any Loan Party.

SECTION 10.23. No Fiduciary Duty, etc. In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), the Borrower
acknowledges and agrees, and

 

132



--------------------------------------------------------------------------------

acknowledges its Affiliates’ understanding, that: (a) (i) no fiduciary, advisory
or agency relationship between the Borrower and its Subsidiaries and any Agent
or any Lender is intended to be or has been created in respect of the
transactions contemplated hereby or by the other Loan Documents, irrespective of
whether any Agent or any Lender has advised or is advising the Borrower or any
Subsidiary on other matters, (ii) the arranging and other services regarding
this Agreement provided by the Agents and the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Agents and the Lenders, on the other hand, (iii) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
that it has deemed appropriate and (iv) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; and (b) (i) the Agents and
the Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other person; (ii) none of the Agents and the Lenders has
any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Agents and the Lenders and
their respective Affiliates may be engaged, for their own accounts or the
accounts of customers, in a broad range of transactions that involve interests
that differ from those of the Borrower and its Affiliates, and none of the
Agents and the Lenders has any obligation to disclose any of such interests to
the Borrower or its Affiliates. To the fullest extent permitted by Law, the
Borrower hereby waives and releases any claims that it may have against the
Agents and the Lenders with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

SECTION 10.24. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Signature Pages Follow]

 

133



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

REALOGY INTERMEDIATE HOLDINGS LLC By:  

 

Name:   Title:   REALOGY GROUP LLC By:  

 

Name:   Title:  

 

[Signature Page to the Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender By:  

 

Name:   Title:  

 

[Signature Page to the Credit Agreement]



--------------------------------------------------------------------------------

Signature page to

Realogy Intermediate Holdings LLC &

Realogy Group LLC 2015 Term Loan Agreement

 

[INSERT LENDER NAME] By:  

 

Name:   Title:  

 

[Signature Page to the Credit Agreement]



--------------------------------------------------------------------------------

Exhibit B

Term A-1 Commitments

 

Lender

   Term A-1 Commitment  

Comerica Bank

   $ 50,000,000.00   

Credit Suisse AG, Cayman Islands Branch

   $ 30,000,000.00   

JPMorgan Chase Bank, N.A.

   $ 30,000,000.00   

The Bank of Nova Scotia

   $ 25,000,000.00   

Barclays Bank PLC

   $ 25,000,000.00   

Citizens Bank, N.A.

   $ 25,000,000.00   

Goldman Sachs Bank USA

   $ 25,000,000.00   

SunTrust Bank

   $ 25,000,000.00   

The Toronto Dominion Bank, New York Branch

   $ 25,000,000.00   

Bank of America, N.A.

   $ 20,000,000.00   

Credit Agricole Corporate and Investment Bank

   $ 20,000,000.00   

Wells Fargo Bank, National Association

   $ 15,000,000.00   

People’s United Bank, National Association

   $ 10,000,000.00   

Signature Bank

   $ 10,000,000.00   

Texas Capital Bank, N.A.

   $ 10,000,000.00   

Liberty Bank

   $ 5,000,000.00   

TriState Capital Bank

   $ 5,000,000.00      

 

 

 

Total:

   $ 355,000,000.00      

 

 

 